Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

dated as of August 14, 2007

by and among

K-SEA OPERATING PARTNERSHIP L.P.,

as Borrower,

the Lenders party hereto,

LASALLE BANK NATIONAL ASSOCIATION

and

CITIBANK, N.A.,

as Co-Syndication Agents,

CITIZENS BANK OF PENNSYLVANIA

and

HSBC BANK USA NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Trustee for the Lenders


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

30

Section 1.03

Accounting Terms; GAAP

30

 

 

ARTICLE II THE LOANS

31

 

 

Section 2.01

Commitments

31

Section 2.02

Loans

31

Section 2.03

Interest

33

Section 2.04

Requests for Loans

34

Section 2.05

Funding of Loans

35

Section 2.06

Termination and Reduction of Commitments

35

Section 2.07

Repayment of Loans; Evidence of Debt

36

Section 2.08

Prepayment of Loans

37

Section 2.09

Fees

40

Section 2.10

Increased Costs; Illegality

41

Section 2.11

Break Funding Payments

43

Section 2.12

Taxes

43

Section 2.13

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

44

Section 2.14

Letters of Credit

47

Section 2.15

Cash Collateral Account

51

Section 2.16

Mitigation Obligations; Replacement of Lenders

52

Section 2.17

Increase of Commitments

52

 

 

ARTICLE III GRANT OF SECURITY INTEREST

54

 

 

Section 3.01

Grant of Security Interest

54

Section 3.02

Substitution of Pool Vessel

55

Section 3.03

Fair Market Value

55

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

56

 

 

Section 4.01

Organization

56

Section 4.02

Power and Authority

56

Section 4.03

Governmental Approvals; No Conflicts

57

Section 4.04

Financial Condition; No Material Adverse Change

57

Section 4.05

Litigation

57

Section 4.06

Environmental Condition

58

Section 4.07

Compliance with Laws and Agreements

58

Section 4.08

Investment Company Status

58

 


--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 4.09

Taxes

58

Section 4.10

ERISA

59

Section 4.11

Disclosure

59

Section 4.12

No Other Name

59

Section 4.13

Title

59

Section 4.14

Lenders’ Security Interest

60

Section 4.15

Citizenship

60

Section 4.16

Vessels

60

Section 4.17

Government Consents for Conduct of Business

61

Section 4.18

Federal Reserve Regulations

61

Section 4.19

The Smith /Sirius Acquisition

61

Section 4.20

Phase Two Transactions

62

 

 

ARTICLE V CONDITIONS

63

 

 

Section 5.01

Effective Date

63

Section 5.02

Each Loan and Letter of Credit

73

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

73

 

 

Section 6.01

Financial Statements and Other Information

74

Section 6.02

Pool Vessel Appraisals

75

Section 6.03

Fees and Expenses

75

Section 6.04

Notices of Material Events

76

Section 6.05

Existence; Conduct of Business

76

Section 6.06

Insurance

76

Section 6.07

Taxes; Use

77

Section 6.08

Maintenance of Properties; Use and Operation of Pool Vessels

77

Section 6.09

Books and Records; Inspection Rights

78

Section 6.10

Use of Proceeds

78

Section 6.11

U.S. Person

79

Section 6.12

Documentation

79

Section 6.13

Further Assurances

79

Section 6.14

Borrower’s Title; Lenders’ Security Interest; Personal Property

80

Section 6.15

Indemnification

80

Section 6.16

Performance of Contracts

80

Section 6.17

Environmental Compliance

81

Section 6.18

Subsidiary Guaranties

81

Section 6.19

Relating to the Vessels

82

Section 6.20

Working Capital Clean-Down

82

Section 6.21

Qualified Equity Issuance

82

Section 6.22

Phase Two Transaction

82

ii


--------------------------------------------------------------------------------


 

Page

 

 

ARTICLE VII NEGATIVE COVENANTS

83

 

 

Section 7.01

Fixed Charge Coverage Ratio

83

Section 7.02

First Lien Funded Debt to EBITDA Ratio

83

Section 7.03

Total Funded Debt to EBITDA Ratio

84

Section 7.04

Asset Coverage Ratio

84

Section 7.05

No Liens

84

Section 7.06

No Changes in Borrower

85

Section 7.07

No Disposition of Assets

85

Section 7.08

Fundamental Changes

86

Section 7.09

Transactions with Affiliates

86

Section 7.10

Restrictive Agreements

87

Section 7.11

Limitations on Advances and Distributions

87

Section 7.12

Limitations on Other Indebtedness

87

Section 7.13

Limitation on Investments, Loans, Advances, Guarantees and Acquisitions

88

Section 7.14

Limitations on Negative Pledge

89

Section 7.15

Acquisitions

89

Section 7.16

Partnerships, Joint Ventures

90

Section 7.17

Capital Expenditures

90

Section 7.18

Prepayments of Indebtedness

90

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

90

 

 

Section 8.01

Events of Default

90

Section 8.02

Remedies

93

Section 8.03

Lenders’ Cure of Third Party Agreement Default

94

 

 

ARTICLE IX THE AGENTS

94

 

 

Section 9.01

Authorization and Action

94

Section 9.02

Agent’s Reliance, Etc.

95

Section 9.03

KeyBank and Affiliates

96

Section 9.04

Lender Credit Decision

96

Section 9.05

Indemnification

96

Section 9.06

Successor Administrative Agents

97

Section 9.07

Events of Default

98

Section 9.08

Payments

98

Section 9.09

Administrative Agent May File Proofs of Claim

99

Section 9.10

Agents

99

 

 

ARTICLE X MISCELLANEOUS

100

 

 

Section 10.01

Notices

100

Section 10.02

Term and Termination

101

 

iii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 10.03

K-Sea as Agent for Borrower

102

Section 10.04

Discharge of Borrower

102

Section 10.05

Waivers; Amendments

102

Section 10.06

Expenses; Indemnity; Damage Waiver

103

Section 10.07

Successors and Assigns

104

Section 10.08

Survival

106

Section 10.09

Counterparts; Integration; Effectiveness

107

Section 10.10

Severability

107

Section 10.11

Right of Set-off

107

Section 10.12

Governing Law; Jurisdiction; Consent to Service of Process

108

Section 10.13

WAIVER OF JURY TRIAL

108

Section 10.14

Headings

109

Section 10.15

Confidentiality

109

Section 10.16

Interest Rate Limitation

109

Section 10.17

Further Assurances

110

Section 10.18

Judgment Currency

110

Section 10.19

USA Patriot Act Notice

110

 

iv


--------------------------------------------------------------------------------


EXHIBITS

 

Exhibit A-1

-

Form of Tranche A Note

Exhibit A-2

-

Form of Tranche B Note

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C-1

-

Form of Opinion of Thompson Coburn L.L.P.

Exhibit C-2

-

Form of Opinion of Holland & Knight LLP

Exhibit C-3

-

Form of Opinion of Carlsmith Ball LLP

Exhibit C-4

-

Form of Opinion of Baker Botts LLP

Exhibit D

-

Form of Standby Letter of Credit

Exhibit E

-

Form of Application for Documentary Letter of Credit

Exhibit F

-

Form of Loan Request

Exhibit G

-

Form of Credit Request

Exhibit H

-

Form of Subsidiary Guaranty

Exhibit I

-

Principal Terms of Bridge Loan Intercreditor Agreement

 

SCHEDULES

 

Schedule 1.01A

-

Pool Vessels

Schedule 1.01B

-

Additional Pool Vessels

Schedule 1.01C

 

Phase Two Pool Vessels

Schedule 2.01

-

Commitments

Schedule 4.06

-

Environmental Compliance

Schedule 4.14

-

Charters

Schedule 5.01

-

Indebtedness to be Repaid

Schedule 7.05

-

Existing Liens

Schedule 7.12

-

Existing Indebtedness

Schedule 7.13

-

Existing Investments

 


--------------------------------------------------------------------------------


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of
August 14, 2007, among K-SEA OPERATING PARTNERSHIP L.P., a Delaware limited
partnership (“Borrower”), the Lenders party hereto (the “Lenders”), LASALLE
BANK, NATIONAL ASSOCIATION and CITIBANK, N.A., as co-syndication agents,
CITIZENS BANK OF PENNSYLVANIA and HSBC BANK USA NATIONAL ASSOCIATION, as
co-documentation agents, and KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and as collateral trustee for Lenders (in
such capacity, the “Collateral Trustee”).

RECITALS

WHEREAS, Borrower, the Lenders and the Administrative Agent are parties to a
Loan and Security Agreement dated as of March 24, 2005 (as heretofore amended,
supplemented or otherwise modified, the “Original Loan Agreement”), pursuant to
which the Lenders thereunder agreed to make loans and otherwise extend credit to
or for the account of Borrower on the terms and conditions set forth therein,

WHEREAS, Borrower desires to amend the Original Loan Agreement in certain
respects, and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Original Loan Agreement on the terms and conditions hereinafter set
forth.

The Original Loan Agreement is hereby amended and restated in its entirety as
follows:


ARTICLE I


DEFINITIONS


SECTION 1.01                            DEFINED TERMS.

As used in this Agreement, the following terms have the meanings specified
below:

“Additional Pool Vessels” means, collectively, those vessels identified on
Schedule 1.01B hereto.

“Adjusted LIBOR Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum equal to (a) LIBOR for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjustment Date” has the meaning set forth in Section 7.02 hereof.


--------------------------------------------------------------------------------


“Administrative Agent” means KeyBank National Association, a national banking
association, in its capacity as administrative agent for Lenders hereunder, and
any Person appointed successor administrative agent pursuant to Section 9.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided,
however, that with respect to Borrower and K-Sea, this term shall not be deemed
to describe any Person who is not any of Borrower, the general partner of
Borrower, K-Sea or a direct or indirect subsidiary of K-Sea.

“Agent” means Administrative Agent and/or Collateral Trustee, as the case may
be.

“Agreement” has the meaning set forth in the preamble hereto.

“Alternative Currency” means any currency freely transferable into Dollars to
the extent that such currency is approved by the Administrative Agent and the
L/C Issuer.

“Anniversary Date” means the date occurring one (1) year after the Effective
Date and the same date in every year thereafter.

“Applicable Law” means all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments
and decrees of all courts and arbitrators.

“Applicable Margin” means, at all times during the applicable periods set forth
below: (a) with respect to Base Rate Loans, the percentage set forth below under
the heading “Base Rate Margin” and adjacent to such period, (b) with respect to
LIBOR Loans, the percentage set forth below under the heading “LIBOR Margin” and
adjacent to such period and (c) with respect to the Commitment Fees, the
percentage set forth below under the heading “Commitment Fee Margin” and
adjacent to such period:

Period

 

Applicable Margin

 

When the Total
Funded Debt to
EBITDA Ratio
is greater than
or equal to

 

And less
than

 

Base Rate
Margin

 

LIBOR
Margin

 

Commitment
Fee Margin

 

3.50:1.00

 

 

 

0.250

%

1.500

%

0.300

%

3.00:1.00

 

3.50:1.00

 

0.000

%

1.250

%

0.200

%

2.50:1.00

 

3.00:1.00

 

0.000

%

1.100

%

0.200

%

2.00:1.00

 

2.50:1.00

 

0.000

%

0.850

%

0.150

%

 

 

2.00:1.00

 

0.000

%

0.700

%

0.150

%

 

2


--------------------------------------------------------------------------------


Changes in the Applicable Margin resulting from a change in the Total Funded
Debt to EBITDA Ratio shall be based upon the certificate most recently delivered
under Section 6.01(b) and shall become effective on the first day of the month
immediately succeeding the date such certificate is required to be delivered to
the Administrative Agent pursuant to Section 6.01(b).  Notwithstanding anything
to the contrary in this definition, (i) if Borrower shall fail to deliver to the
Administrative Agent such a certificate on or prior to any date required by
Section 6.01(b), the Total Funded Debt to EBITDA Ratio shall be deemed to be
greater than 3.50:1.00 from and including such date to the first day of the
month immediately succeeding the date of delivery to the Administrative Agent of
such certificate, and (ii) on any date on which interest on the Bridge Loan
shall be determined pursuant to Section 2.02(c) of the Bridge Loan Agreement,
“Applicable Margin” shall mean (A) with respect to Base Rate Loans, 0.250%, (B)
with respect to LIBOR Loans, 2.00% and (C) with respect to the Commitment Fees,
0.400%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.

“Appraisal” means any appraisal, either visual or desktop or both, as determined
by an appraiser, of the Pool Vessels, conducted from time to time by an
Appraiser acceptable to the Administrative Agent pursuant to the terms of this
Agreement and shall also include the appraisal of the Pool Vessels performed by
the Administrative Agent prior to the date hereof, or at the Administrative
Agent’s direction, by an appraiser appointed by Administrative Agent and paid
for by Borrower.

“Appraiser” means any one of L&R Midland, Marcon International, Inc., Merrill
Marine Services, Inc., or any other Person agreed to by Borrower and the
Administrative Agent.

“Asset Coverage Ratio” means, as of any date of determination, the ratio of the
Fair Market Value of all Pool Vessels that are part of the Collateral divided by
the aggregate Revolving Credit Exposure of all Lenders.

“Asset Disposition” means the disposition of any or all of the fixed assets of
Borrower or any of its Subsidiaries included in the Collateral whether by sale,
lease, transfer or otherwise (but excluding damage, destruction, loss or
condemnation); provided, however, prior to the occurrence of an Event of
Default, the term “Asset Disposition” shall not include (a) any sale, lease,
transfer or other disposition of (i) inventory in the ordinary course of
business; (ii) obsolete or worn out equipment; (iii) traded-in equipment, (iv)
assets by Borrower to a Guarantor or by a Guarantor to Borrower or another
Guarantor; or (v) transfers permitted under Section 7.07, (b) sale-leaseback
transactions not otherwise prohibited hereby and (c) charters or other
employment contracts of Pool Vessels not otherwise prohibited hereby.

“Assignment and Acceptance” means an assignment and acceptance entered into by
any Lender and an assignee (with the consent of any party whose consent is
required by Section 10.07 hereof), and accepted by Administrative Agent, in the
form of Exhibit B or any other form approved by Administrative Agent.

3


--------------------------------------------------------------------------------


“Assignment of Insurances” means the first priority assignment of insurances
respecting the Pool Vessels granted by Borrower or any Subsidiary Guarantor in
favor of the Collateral Trustee, in form and substance satisfactory to
Administrative Agent.

“Assignments” means, collectively, the Earnings Assignment and the Assignment of
Insurances.

“Availability Period” means the Tranche A Availability Period or the Tranche B
Availability Period, as the case may be.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate, or (b) one-half of one percent (0.50%) in excess of the Federal
Funds Effective Rate.  Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“Base Rate Loan” means any Loan bearing interest at the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means K-Sea Operating Partnership L.P., a Delaware limited
partnership.

“Borrower Mortgage” means the First Preferred Fleet Mortgage, dated March 24,
2005, granted by Borrower to the Collateral Trustee over the whole of the
Borrower Pool Vessels, as heretofore amended and supplemented and as it may be
further amended, modified or supplemented from time to time and from which
Borrower Pool Vessels may be added or released from time to time.

“Borrower Pool Vessels” means those vessels identified as owned by Borrower on
Schedule 1.01A.

“Borrowing Base” means 80% of the Fair Market Value of the Pool Vessels.

“Bridge Loan” means the loan made to Borrower by the lenders party to the Bridge
Loan Agreement, and any extensions, renewals or replacements of such
Indebtedness that do not increase the outstanding principal amount thereof.

“Bridge Loan Agreement” means the Bridge Loan Agreement dated as of the
Effective Date among Borrower, the lenders party thereto and KBCM Bridge LLC, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.

“Bridge Loan Intercreditor Agreement” means the Intercreditor Agreement between
KBCM Bridge LLC, as administrative agent for the lenders from time to time party
to the Bridge Loan Agreement and the Administrative Agent, relating to the
Permitted Bridge Loan Liens, if any, which shall contain provisions
subordinating the Permitted Bridge Loan Liens to the Liens securing the
Obligations substantially identical to those set forth on Exhibit I hereto, as
such

4


--------------------------------------------------------------------------------


Intercreditor Agreement may be amended, restated, supplemented or otherwise
modified from time to time.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Loan that bears
interest at a rate per annum equal to the LIBOR Rate (including any notice in
respect thereof), the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means any expenditure or liability that is properly
charged to a capital account or otherwise capitalized on Borrower’s consolidated
balance sheet in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means, as to any Person, all shares, interest, partnership
interests, limited liability company membership interests, participations,
rights in or other equivalents (however designated) of such Person’s equity
(however designated) and any rights, warrants or options exchangeable for or
convertible into such shares, interests, participations, rights or other equity.

“Cash Collateral” has the meaning set forth in Section 2.15 hereof.

“Cash Collateral Account” has the meaning set forth in Section 2.15 hereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act,
42 U.S.C. Section 9601 et seq. and as further amended from time to time.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of
ownership interests representing more than 50% of the general partnership
interest in K-Sea or more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding ownership interests of Borrower or any
Subsidiary Guarantor, or (b) for the period of twelve (12) consecutive calendar
months, a majority of the board of Borrower or any Guarantor shall no longer be
composed of individuals (i) who were members of said board on the first day of
such period, (ii) whose election or nomination to said board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said board, or (iii) whose
election or nomination to said board was approved

5


--------------------------------------------------------------------------------


by individuals referred to in clauses (i) and (ii) above constituting at the
time of such election or nomination at least a majority of said board.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, including, without limitation, any change in any
statutory, regulatory or institutional reserve requirement, including, but not
limited to, the Statutory Reserve Rate, or (c) compliance by any Lender (or, for
purposes of Section 2.10(b) hereof, by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Charges” has the meaning set forth in Section 10.16 hereof.

“Classification Society” means the American Bureau of Shipping or such other
classification society acceptable to Lenders.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the collateral described in this Agreement, including, but
not limited to, in Article III hereof, the Assignments and the Mortgage,
including, without limitation, the Pool Vessels, and the Proceeds thereof, all
insurance with respect to the Pool Vessels, any and all charters of the Pool
Vessels by Borrower or any Subsidiary Guarantor and all Hire and other amounts
payable from time to time thereunder and the Proceeds thereof, all future
charters of the Pool Vessels by Borrower or any Subsidiary Guarantor, including
all Hire payments and Proceeds of the foregoing and all amounts payable
hereunder as more specifically described herein and in the Assignments and the
Mortgage.

“Collateral Trustee” means KeyBank National Association in its capacity as
collateral trustee for Lenders hereunder, and any Person appointed as a
successor collateral trustee pursuant to Article IX.

“Commitment” means, with respect to any Lender on any date, the Tranche A
Commitment, if any, and Tranche B Commitment, if any, of such Lender on such
date.

“Commitment Fees” has the meaning set forth in Section 2.09(b).

“Commitment Fee Margin” has the meaning set forth in the definition of
“Applicable Margin”.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means each of Borrower, each Guarantor and each of their
respective Subsidiaries; provided, however, “Credit Party” shall exclude the
Excluded Subsidiaries.

6


--------------------------------------------------------------------------------


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Distributions” means, with respect to any Person (i) cash distributions or any
other distributions on, or in respect of, any ownership interest or any
membership or partnership interest of such Person, and (ii) any and all funds,
cash or other payments made in respect of the redemption, repurchase or
acquisition of such interest.

“Diving” means Uaukewai Diving, Salvage and Fishing, Inc., a Hawaii corporation
and a wholly-owned Subsidiary of Smith Maritime.

“Diving Mortgage” means the Preferred Ship Mortgage granted by Diving to the
Collateral Trustee over the whole of the Diving Pool Vessel, as the same may be
amended, modified or supplemented from time to time.

“Diving Pool Vessel” means the vessel identified as owned by Diving (before
giving effect to the Phase Two Transactions) on Schedule 1.01C.

“Documentary Letter of Credit” shall have the meaning set forth in
Section 2.02(e) hereof.

“Dollar Equivalent” means, at any date of determination thereof, with respect to
an amount of an Alternative Currency, the amount of Dollars which could be
purchased with such amount of such Alternative Currency at the spot exchange
rate therefor as quoted by the Administrative Agent as of 11:00 a.m. (New York
City time) on the date two Business Days prior to the date of any determination
thereof for purchase on such date (or, in the case of any determination pursuant
to Section 10.18, on the date of determination).

“Dollars” or “$” refers to lawful money of the United States of America.

“Earnings Assignment” means the general assignment for security interest
purposes of all charters, charter hire, freights and earnings with respect to
the Pool Vessels granted by Borrower or any Subsidiary Guarantor in favor of the
Collateral Trustee, in form and substance satisfactory to the Administrative
Agent.

“EBITDA” means, with respect to any fiscal period of K-Sea and its consolidated
Affiliates, including, without limitation, Borrower and each Guarantor, on a
consolidated basis, the sum of:

(1)                                  the net income (or net loss) of Borrower
(determined in accordance with GAAP) for such fiscal period, without giving
effect to any extraordinary pre-tax gains or losses; plus:

(2)                                  to the extent that any of the items
referred to in any of clauses (i) through (iii) below were deducted in
calculating such net income:

(i)                                     Interest Expense of Borrower for such
fiscal period;

7


--------------------------------------------------------------------------------


(ii)                                  federal and state income tax expenses of
Borrower for such fiscal period;

(iii)                               the amount of all depreciation and
amortization for such fiscal period; minus

(3)                                  to the extent added in calculating such net
income, gains from sales, exchanges and other dispositions of assets not in the
ordinary course of business.

“Effective Date” means the date on which the conditions specified in
Section 5.01 hereof are satisfied (or waived in accordance with Section 10.05
hereof).

“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
notice of liability or potential liability, investigation, proceeding, consent
order or consent agreement arising under any Environmental Law or Environmental
Permit relating to Hazardous Materials or arising from alleged injury or threat
of injury to health, safety or the environment in connection with or arising
from exposure to or the actual or potential release of Hazardous Materials,
including (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages, and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

“Environmental Event” means (a) an environmental event that has occurred or any
environmental condition that is discovered in, on, beneath, from or involving
any of the Pool Vessels (including the presence, emission or release of
Hazardous Materials or the violation of any applicable Environmental Law) for
which a remediation or reporting could reasonably be required under applicable
Environmental Law, or (b) notification received by Borrower, any Guarantor or
any charterer of a Pool Vessel that such charterer, such Guarantor, Borrower, or
any Pool Vessel is the subject of an Environmental Action relating to such Pool
Vessel that could reasonably be expected to result in any ordered remediation or
corrective action or other material liability under applicable Environmental
Law.

“Environmental Law” means any and all applicable international, foreign,
federal, state, regional and local laws (as well as obligations, duties and
requirements relating thereto under common law) relating to:  (a) emissions,
discharges, spills, releases or threatened releases of pollutants, contaminants,
Hazardous Materials, materials containing Hazardous Materials, or hazardous or
toxic materials or wastes into ambient air, surface water (including, without
limitation, all inland and ocean waters), groundwater, watercourses, publicly or
privately-owned treatment works, drains, sewer systems, wetlands, septic systems
or onto land; (b) the use, treatment, storage, disposal, handling,
manufacturing, transportation, or shipment of Hazardous Materials, materials
containing Hazardous Materials or hazardous and/or toxic wastes, materials,
products or by-products (or of equipment or apparatus containing Hazardous
Materials); or (c) pollution or the protection of human health, safety or the
environment from exposure to or injury or damage caused by Hazardous Materials. 
Without limitation, “Environmental Law” includes CERCLA and OPA 90 and IMO 13(g)
(when and if the latter comes into effect).

8


--------------------------------------------------------------------------------


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Issuance” means the issuance of any Capital Stock by K-Sea or the
receipt of any capital contribution by Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VIII hereof.

“Event of Loss” means, with respect to any Pool Vessel, the actual or
constructive loss or the disappearance of such Pool Vessel or the loss of use
thereof, due to theft, destruction, damage beyond repair or damage from any
reason whatsoever, to an extent which makes repair uneconomical, or rendition
thereof unfit for normal use, or the condemnation, confiscation or

9


--------------------------------------------------------------------------------


seizure of, or requisition of title to such Pool Vessel by any Governmental
Authority or any other Person, or the requisition of use of any Pool Vessel by
any non-United States Governmental Authority, in each case whether or not acting
under color of Governmental Authority.

“Excluded Subsidiaries” means, collectively, Inversiones Kara Sea Srl., K-Sea
Canada Holdings, K-Sea Canada Corp. and Marine Logistics, Inc.

“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Trustee, any Lender or any other recipient of any payment to be made by or on
account of any obligation of Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which Administrative Agent, such Lender or such other recipient
is located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 2.16(b) hereof), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.12(d) hereof,
except to the extent that such Foreign Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Section 2.12(a) hereof.

“Existing Letters of Credit” means, collectively, (i) Irrevocable Standby Letter
of Credit No. S309764 dated November 3, 2004 issued by KeyBank in favor of New
York State Department of Taxation and Finance, as beneficiary, in the aggregate
amount of $2,000 and (ii) the Irrevocably Standby Letter of Credit No. S311366
dated May 15, 2006 issued by KeyBank in favor of SCV Partners, as beneficiary,
in the aggregate amount of $42,868.75.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person consisting of proceeds of casualty type insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), and condemnation awards (and
payments in lieu thereof) and indemnity payments relating to third party claims;
provided, however, that an Extraordinary Receipt shall not include cash receipts
received from proceeds of insurance, condemnation awards (and payments in lieu
thereof) or indemnity payments to the extent that such proceeds, awards or
payments (a) in respect of loss or damage to Pool Vessels, equipment, fixed
assets or real property are applied (or in respect of which expenditures were
previously incurred) to replace or repair the Pool Vessels, equipment, fixed
assets or real property in respect of which such proceeds, awards or payments
were received in accordance with the terms of the Loan Documents, so long as
such application, or commitment to make such application, is made within twelve
(12) months after the occurrence of such damage or loss; or (b) are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.

“Facility” means, individually, the Tranche A Facility or the Tranche B
Facility, as the case may be, and collectively, the Tranche A Facility and the
Tranche B Facility.

10


--------------------------------------------------------------------------------


“Fair Market Value” means, with respect to any Pool Vessel, the fair market
value of such Pool Vessel as reasonably determined by the Administrative Agent
or by independent appraisers appointed by the Administrative Agent at the
expense of Borrower.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Borrower.

“Financial Statements” means the balance sheet and statement of income and cash
flows of K-Sea and its consolidated Affiliates (including, without limitation,
Borrower and all Guarantors), on a consolidated basis, as required from time to
time to be provided by Borrower under this Agreement.

“First Lien Funded Debt” means, as of any date, the aggregate principal amount
of Total Funded Debt outstanding at such date that consists of, without
duplication, (i) the Revolving Credit Exposure and (ii) Indebtedness which ranks
pari passu to the Indebtedness under the Loan Documents and is secured by a Lien
(other than any Second-Priority Lien).

“First Lien Funded Debt to EBITDA Ratio” means, at any date of determination,
the ratio of First Lien Funded Debt divided by EBITDA for the four fiscal
quarter period ending on such date or, if such date is not the last day of a
fiscal quarter, for the immediately preceding four fiscal quarter period;
provided that, for any such determination, EBITDA shall be adjusted (i) to
include, for the relevant four fiscal quarter period, pro forma EBITDA in an
amount reasonably acceptable to the Administrative Agent respecting any vessel
or business acquisition for which debt is incurred and included in First Lien
Funded Debt and (ii) to exclude, for the relevant four fiscal quarter period,
pro forma EBITDA in an amount reasonably acceptable to the Administrative Agent
respecting any vessel or business disposition.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA less Maintenance CAPEX divided by (b) Fixed Charges, in each case for
the four fiscal quarter period ending on such date or, if such date is not the
last day of a fiscal quarter, for the immediately preceding four fiscal quarter
period; provided that, for any such determination, EBITDA shall be adjusted to
include, for the relevant four fiscal quarter period, pro forma EBITDA in an
amount reasonably acceptable to the Administrative Agent respecting any vessel
or business acquisition for which debt service is incurred and included in Fixed
Charges.

“Fixed Charges” means the sum, for any period for K-Sea and its consolidated
Affiliates, including, without limitation, Borrower and any Guarantor, on a
consolidated basis, of

11


--------------------------------------------------------------------------------


the following:  (i) Interest Expense, plus (ii) the current portion of capital
lease payments, plus (iii) Scheduled Principal Payments, plus (iv) cash income
taxes.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Fronting Fee” has the meaning set forth in Section 2.09(d) hereof.

“GAAP” means generally accepted accounting principles in the United States of
America, as may be determined by the Financial Accounting Standards Board.

“Government Approval” means an authorization, consent, non-action, approval,
license or exemption of, registration or filing with, or report to, any
governmental or quasi-governmental department, agency, body or other unit.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include any endorsement
for collection or deposit in the ordinary course of business.

“Guarantors” means, collectively, K-Sea and any Subsidiary Guarantor from time
to time, and each, a “Guarantor.”

“Hazardous Materials” means (a) hazardous materials, hazardous wastes, and
hazardous substances as those or similar terms are defined under any
Environmental Laws, including, but not limited to, the following:  the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801 et seq., as amended from
time to time, the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901
et seq., as amended from time to time, CERCLA, the Clean Water Act, 33 U.S.C.
Section 1251 et seq., as amended from time to time, the Clean Air Act, 42 U.S.C.
Section 7401 et seq., as amended from time to time, and/or the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq., as amended from time to time, OPA
90; (b) petroleum and petroleum products, including crude oil and any fractions
thereof; (c) natural gas, synthetic gas,

12


--------------------------------------------------------------------------------


and any mixtures thereof; (d) asbestos and/or any material which contains any
hydrated mineral silicate, including, but not limited to, chrysolite, amosite,
crocidolite, tremolite, anthophylite and/or actinolite, whether friable or
non-friable; (e) polychlorinated biphenyls (“PCBs”), or PCB-containing materials
or fluids; (f) radon; (g) any other hazardous radioactive, toxic or noxious
substance, material, pollutant, or solid, liquid or gaseous waste; and (h) any
hazardous substance that, whether by its nature or its use, is subject to
regulation under any Environmental Law or with respect to which any
international, federal, state or local Environmental Law or governmental agency
requires environmental investigation, monitoring or remediation.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement (excluding
fuel surcharge) or other interest or currency exchange rate or commodity price
hedging arrangement.

“Hire” means all charter hire under any and all charters entered into by or on
behalf of Borrower or any Subsidiary Guarantor of any Pool Vessel from time to
time, together with additional hire, supplemental hire, requisition hire,
freights and any other amounts paid to or for the account of Borrower or such
Subsidiary Guarantor on account of the use or employment of such Pool Vessel.

“Honor Date” has the meaning set forth in Section 2.14(d) hereof.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all operating lease
obligations of such Person, (j) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided, however, that “Indebtedness” shall
not include (x) Secured Nonrecourse Obligations and (y) nonrecourse obligations
incurred in connection with leveraged lease transactions as determined in
accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 10.06(b) hereof.

“Information” has the meaning set forth in Section 10.15 hereof.

“Interest Expense” means, for any period, the sum, for K-Sea and its
consolidated Affiliates, including, without limitation, Borrower or any
Guarantor, on a consolidated basis, of

13


--------------------------------------------------------------------------------


the following:  (a) all interest in respect of Indebtedness (including the
interest component of any payments in respect of Capital Lease Obligations)
accrued or capitalized during such period (whether or not actually paid during
such period) plus (b) the net amount payable (or minus the net amount
receivable) under Hedging Agreements relating to interest during such period
(whether or not actually paid or received during such period).

“Interest Payment Date” means, (i) with respect to any Base Rate Loan, the last
day of each calendar month, provided that if any Interest Payment Date would end
on a day other than a Business Day, such Interest Payment Date shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Payment Date
shall end on the next preceding Business Day, and (ii) with respect to any LIBOR
Loan, shall mean the last day of the relevant Interest Period, provided interest
on any LIBOR Loan having an Interest Period of six (6) months shall be payable
three (3) months after the first day of such Interest Period as well as on the
last day of the relevant Interest Period.  For purposes hereof, the date of a
Loan initially shall be the date on which such Loan is made.

“Interest Period” means with respect to a LIBOR Loan, the period commencing on
the date of the making of such LIBOR Loan and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of the making of a
LIBOR Loan initially shall be the date on which such LIBOR Loan is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such LIBOR Loan.

“Interest Rate” means the applicable interest rate as set forth in Section 2.03
hereof.

“Interisland” means Hawaiian Interisland Towing, Inc., a Hawaii corporation and
a wholly-owned subsidiary of Smith Maritime.

“Interisland I Mortgage” means the Preferred Fleet Mortgage granted by
Interisland to the Collateral Trustee over the whole of the K-Sea LLC Phase Two
Pool Vessels, as the same may be amended, modified or supplemented from time to
time.

“Interisland II Mortgage” means the Preferred Fleet Mortgage granted by
Interisland to the Collateral Trustee over the whole of the K-Sea Hawaii Phase
Two Pool Vessels, as the same may be amended, modified or supplemented from time
to time.

“Interisland III Mortgage” means the Preferred Fleet Mortgage granted by
Interisland to the Collateral Trustee over the whole of the Smith Maritime Phase
Two Pool Vessels owned by Interisland, as the same may be amended, modified or
supplemented from time to time.

14


--------------------------------------------------------------------------------


“Interisland Pool Vessels” means those vessels identified as owned by
Interisland (before giving effect to the Phase Two Transactions) on Schedule
1.01C.

“Judgment Currency” has the meaning set forth in Section 10.18 hereof.

“KeyBank” means KeyBank National Association.

“K-Sea” means K-Sea Transportation Partners L.P.

“K-Sea Hawaii” means K-Sea Hawaii Inc., a Delaware corporation and a
wholly-owned Subsidiary of K-Sea Transportation, Inc.

“K-Sea Hawaii Mortgage Assumption” means the Mortgage Assumption by K-Sea
Hawaii, the Collateral Trustee and Interisland with respect to the Interisland
II Mortgage and the K-Sea Hawaii Phase Two Pool Vessels.

“K-Sea Hawaii Phase Two Pool Vessels” means those vessels identified as owned by
K-Sea Hawaii (after giving effect to the consummation of the Phase Two
Transactions) on Schedule 1.01C.

“K-Sea Hawaii Pool Vessels” means those vessels identified as owned by K-Sea
Hawaii on Schedule 1.01A.

“K-Sea LLC” means K-Sea Transportation LLC, a Delaware limited liability
company, formerly know as “Sea Coast Transportation LLC” and a wholly-owned
Subsidiary of Borrower.

“K-Sea LLC Mortgage” means the First Preferred Fleet Mortgage, dated October 18,
2005, granted by K-Sea LLC to the Collateral Trustee over the whole of the K-Sea
LLC Pool Vessels, as heretofore amended and supplemented and as it may be
further amended, modified or supplemented from time to time and from which K-Sea
LLC Pool Vessels may be added or released from time to time.

“K-Sea LLC Mortgage Assumption” means the Mortgage Assumption by K-Sea LLC, the
Collateral Trustee and Interisland with respect to the Interisland I Mortgage
and the K-Sea LLC Phase Two Pool Vessels.

“K-Sea LLC Phase Two Pool Vessels” means the vessels identified as owned by
K-Sea LLC (after giving effect to the consummation of the Phase Two
Transactions) on Schedule 1.01C.

“K-Sea LLC Pool Vessels” means those vessels identified as owned by K-Sea LLC on
Schedule 1.01A.

“L/C Issuer” means KeyBank.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender that is in the business of making and/or buying loans of the type
described herein, or (ii) any

15


--------------------------------------------------------------------------------


entity (whether a corporation, partnership, trust or otherwise) that is engaged
in making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by any Lender or an Affiliate of such Lender, and (b) with respect to
any Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Lenders” means, collectively, the Tranche A Lenders and the Tranche B Lenders.

“Letter of Credit” means either a Documentary Letter of Credit or a Standby
Letter of Credit.

“Letter of Credit Exposure” means in respect of any Tranche A Lender at any
time, an amount equal to (i) the sum (without duplication) at such time of (x)
the aggregate amount available for drawing under the outstanding Letters of
Credit, (y) the aggregate amount of unpaid drafts drawn on all Letters of
Credit, and (z) the aggregate unpaid Reimbursement Obligations, multiplied by
(ii) such Tranche A Lender’s Tranche A Applicable Percentage at such time

“Letter of Credit Documentation” has the meaning set forth in Section 2.14(a)
hereof.

“Letter of Credit Fee” has the meaning set forth in Section 2.09(c) hereof.

“Letter of Credit Sublimit” means $20,000,000.

“LIBOR” means, with respect to the Interest Period applicable to any LIBOR Loan,
a rate of interest per annum, as determined by the Administrative Agent, equal
to the rate for deposits in Dollars for a period comparable to such Interest
Period which appears on the Reuters Page LIBOR01 (or such other page as may
replace LIBOR01 on the Reuters Monitor Money Rates Service for the purpose of
displaying such rates or such other service as may be nominated by the British
Bankers Association, for the purpose of displaying London interbank offered
rates for U.S. dollar deposits) as of 11:00 a.m., London time, on the day that
is two Business Days prior to the first day of such Interest Period.  If such
rate does not appear on Reuters Page LIBOR01 (or such other replacement page),
the LIBO Rate shall be the rate per annum (rounded, if necessary, to the nearest
one hundred-thousandth of a percentage point) at which deposits in Dollars are
offered by four major banks in the London interbank market at approximately
11:00 a.m., London time, on the day that is two Business Days prior to the first
day of such Interest Period to prime banks in the London interbank market for a
period of one month commencing on the first day of such Interest Period in an
amount comparable to the principal amount of such LIBOR Loan.  The
Administrative Agent will request the principal London office of each such bank
to provide a quotation of its rate.  If at least two such quotations are
provided as requested, the rate for such Interest Period shall be the arithmetic
mean of the quotations.  If fewer then two quotations are provided as requested,
the rate for such Interest Period shall be the arithmetic mean of the rates
quoted by major banks in New York City, selected by the Administrative Agent, at
approximately 11:00 a.m., New York City time, on the date that is two Business
Days prior to the first day of such Interest Period for loans in Dollars to
leading European banks for a

16


--------------------------------------------------------------------------------


period of one month commencing on the first day of such Interest Period in an
amount comparable to such LIBOR Loan.

“LIBOR Loan” means any Loan bearing interest at the LIBOR Rate.

“LIBOR Rate” means the Adjusted LIBOR Rate plus the Applicable Margin.

“Lien” means, with respect to any asset, any interest in property securing an
obligation owed to, or a claim by, any person other than the owner of the
property, whether such interest shall be based on common law, maritime law,
statute, contract or conveyance and including, but not limited to, the security
interest lien arising from any pledge, mortgage, chattel mortgage, charge,
encumbrance, conditional sale or trust receipt, or from a charter, consignment
or bailment for security purposes and any tax lien, mechanic’s lien,
materialman’s lien, workman’s lien, repairman’s lien, any financing statement or
other similar charge or encumbrance.

“Loan Accounts” means one or more loan accounts maintained by the Administrative
Agent for Borrower in the ordinary course of business, including, without
limitation, any loan account in respect of any Facility, and each, a “Loan
Account.”

“Loan Documents” means, collectively, this Agreement, the Notes, the Borrower
Mortgage, the K-Sea LLC Mortgage, the Interisland I Mortgage, the Interisland II
Mortgage, the Interisland III Mortgage, the Tow Boat Mortgage, the Diving
Mortgage, the Smith/Diving Mortgage Assumption, the Smith/Interisland Mortgage
Assumption, the Smith/Tow Boat Mortgage Assumption, the K-Sea Hawaii Mortgage
Assumption, the Parent Guaranty, each Subsidiary Guaranty, the Assignments and
all consents given with respect to any of the foregoing.

“Loan Request” means a request by Borrower for a Loan in accordance with
Section 2.04 hereof.

“Loans” means, collectively, the Tranche A Loans and the Tranche B Loans.

“Maintenance CAPEX” means all Capital Expenditures made for the purpose of
maintaining (and not increasing) the operating capacity of the Pool Vessels
during the twelve (12) calendar months immediately preceding any date of
determination thereof.

“Managing Person” means, with respect to any Person that is (a) a corporation,
its board of directors, (b) a limited liability company, its board of control,
managing member or members, (c) a limited partnership, its general partner, (d)
a general partnership or a limited liability partnership, its managing partner
or executive committee or (e) any other Person, the managing body thereof or
other Person analogous to the foregoing.

“Material Adverse Effect” means a material adverse effect on (a) the Collateral,
(b) the property, business, operations, financial condition, liabilities or
capitalization of K-Sea and its consolidated Affiliates, including, without
limitation, Borrower and each Guarantor, taken as a whole, (c) the ability of
Borrower to perform any of its obligations under this Agreement (including the
timely payment of all amounts due hereunder), (d) the rights of or benefits

17


--------------------------------------------------------------------------------


available to the Administrative Agent, Collateral Trustee and the Lenders under
this Agreement, or (e) the validity or enforceability of this Agreement.

“Material Indebtedness” means (i) Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
K-Sea, Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000.00 and (ii) the Bridge Loan and any other Indebtedness from time to
time outstanding under the Bridge Loan Agreement.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of K-Sea,
Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
K-Sea, Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Maturity Date” means the Tranche A Maturity Date or the Tranche B Maturity
Date, as the case may be.

“Maximum Rate” has the meaning set forth in Section 10.16 hereof.

“Minimum Loan Amount” means, with respect to any LIBOR Loan, a minimum amount of
Five Hundred Thousand Dollars ($500,000.00), with additional amounts in
increments of One Hundred Thousand Dollars ($100,000.00) and, with respect to
any Base Rate Loan, a minimum amount of One Hundred Thousand Dollars
($100,000.00) with additional amounts in increments of One Hundred Thousand
Dollars ($100,000.00).

“Mortgage” means, collectively, (i) the Borrower Mortgage, (ii) the K-Sea LLC
Mortgage, (iii) the Interisland I Mortgage, (iv) the Interisland II Mortgage,
(v) the Interisland III Mortgage, (vi) the Tow Boat Mortgage and (vii) the
Diving Mortgage, as the Interisland I Mortgage, the Interisland II Mortgage, the
Interisland III Mortgage, the Tow Boat Mortgage and the Diving Mortgage shall be
assumed in connection with the Phase Two Transactions and as each may be
amended, modified or supplemented from time to time and from which Pool Vessels
may be added or released from time to time.

“Mortgage Assumptions” means, collectively, K-Sea Hawaii Mortgage Assumption,
the K-Sea LLC Mortgage Assumption, the Smith/Interisland Mortgage Assumption,
the Smith/Tow Boat Mortgage Assumption and the Smith/Diving Mortgage Assumption.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negative Pledge” has the meaning set forth in Section 7.14 hereof.

“Net Proceeds” means, with respect to:

(a)                                  any Asset Disposition by any Person, or any
Extraordinary Receipt received by or paid to or for the account of any Person,
the aggregate amount of cash received from time to time (whether as initial
consideration or through payment or disposition of deferred consideration) by or
on behalf of such Person in connection with such transaction after deducting

18


--------------------------------------------------------------------------------


therefrom only (without duplication) the sum of: (i) reasonable and customary
brokerage commissions, investment banking fees, underwriting fees and discounts,
legal fees, accounting fees, finder’s fees and other similar out-of-pocket
costs, (ii) the amount of taxes paid or payable in connection with or as a
result of such transaction and (iii) with respect to any asset, the amount of
any Indebtedness secured by a Lien on such asset that, by the terms of such
transaction, is repaid upon such disposition, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid to a Person that is not an Affiliate of such Person or
any Credit Party or any Affiliate of any Credit Party and are properly
attributable to such transaction or to the asset that is the subject thereof;
and

(b)                                 with respect to any Prepayment/Reduction
Event, the aggregate amount of  cash received from time to time (whether as
initial consideration or through payment or disposition of deferred
consideration) in respect of such Prepayment/Reduction Event, including (i) any
cash received in respect of any non-cash proceeds, but only as and when
received, (ii) in the case of a casualty, insurance proceeds and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, after deducting therefrom only (without duplication) the sum of (A)
all reasonable and customary brokerage commissions, investment banking fees,
underwriting fees and discounts, legal fees, accounting fees, finder’s fees and
other similar out-of-pocket costs paid by Borrower or any Subsidiary Guarantor
to third parties in connection with such Prepayment/Reduction Event, (B) in the
case of a sale, transfer, lease or other disposition of an asset (including
pursuant to a sale and leaseback transaction), the amount of any Indebtedness
secured by a Lien on such asset that, by the terms of such transaction, is
repaid upon such disposition and (C) the amount of all taxes paid (or reasonably
estimated to be payable) by Borrower and the Subsidiary Guarantors, and the
amount of any reserves established by Borrower and the Subsidiary Guarantors to
fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of Borrower), in each case to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid to a Person that is not an Affiliate of such Person or any
Credit Party or any Affiliate of any Credit Party and are properly attributable
to such transaction or to the asset that is the subject thereof.

“Non-Qualified Pool Vessel” means any Pool Vessel that is (i) a vessel required
to be phased out at any time by OPA 90, (ii) not qualified or documented with
endorsement for the United States coastwise trade, or (iii) a vessel which is
part of an incomplete two-vessel operating unit (comprised of a specific
tug-barge combination).

“Notes” means collectively the Notes evidencing Loans under the Facilities as
described in Section 2.07(f) hereof.

“Obligation Currency” has the meaning set forth in Section 10.18 hereof.

“Obligations” means (a) the due and punctual payment of (i) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans or
the Letter of Credit Exposure, when and as due, whether at

19


--------------------------------------------------------------------------------


maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) all other monetary obligations, including fees, commissions,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of Borrower or
any other Credit Party to the Administrative Agent, the Lenders or the L/C
Issuer, or that are otherwise payable to the Administrative Agent, the Lenders
or the L/C Issuer, under this Agreement and the other Loan Documents and (iii)
all obligations of Borrower, monetary or otherwise, under each Hedging Agreement
entered into with any Lender (or any Affiliate thereof) as a counterparty and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of Borrower or any other Credit Party under or pursuant to this
Agreement and the other Loan Documents.  This term includes all principal,
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), fees, charges, expenses, attorneys’
fees and any other sum chargeable to any Credit Party under this Agreement or
any of the other Loan Documents.

“OPA 90” means the Oil Pollution Act of 1990, P.L. 101-380, 104 Stat. 484 et
seq., as amended from time to time.

“Organizational Documents” means as to any Person which is (a) a corporation,
the certificate or articles of incorporation and by-laws of such Person, (b) a
limited liability company, the limited liability company agreement or similar
agreement of such Person, (c) a partnership, the partnership agreement or
similar agreement of such Person, or (d) any other form of entity or
organization, the organizational documents analogous to the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent Guaranty” means that certain guaranty, dated as of March 24, 2005,
executed by K-Sea in favor of Lenders, as amended, restated, supplemented or
otherwise modified from time to time.

“Participant” has the meaning set forth in Section 10.07(e) hereof.

“Patriot Act” has the meaning set forth in Section 10.19 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means the purchase, holding or acquisition of (including
pursuant to any merger) any capital stock or other securities (including any
option, warrant or other right to acquire any of the foregoing) of any other
Person, or the purchase or acquisition of (in one transaction or a series of
transactions (including pursuant to any merger)) any assets of any other Person
constituting a business unit, provided that, (i) at the time thereof and

20


--------------------------------------------------------------------------------


immediately after giving effect thereto no Default shall have occurred and be
continuing, (ii) such Person or business unit, as the case may be, is in
substantially the same business as Borrower and (iii) Borrower shall have
complied with the provisions of Section 6.18 with respect to such Person.

“Permitted Bridge Loan Liens” means Liens on (i) the Pool Vessels that are
subordinated to the Liens in favor of the Collateral Trustee pursuant to the
terms of the Bridge Loan Intercreditor Agreement and (ii) other vessels of
Borrower and its subsidiaries, in each case  securing (x) the Bridge Loan and
(y) any extensions, renewals or replacements of the Tranche B Loans that do not
increase the outstanding principal amount thereof.

“Permitted Liens” means:

(a)                                  Liens imposed by law for taxes or under
ERISA in respect of contingent liabilities thereunder that are not yet due;

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, including, but
not limited to, liens for current wages of the crew of any Pool Vessel,
including the master of such Pool Vessel, for current wages of stevedores when
employed directly by such Pool Vessel or for general average or salvage,
including contract salvage or liens arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days and
in each such case such liens are subordinate to the Lien of the Mortgage;

(c)                                  Liens arising out of bareboat charters of
Pool Vessels to K-Sea Transportation Inc. or any other Subsidiary Guarantor
covering the Pool Vessels described on Schedule 4.14; and

(d)                                 Liens arising out of time charters, voyage
charters or contracts of affreightment with unrelated third parties in respect
of a Pool Vessel;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness; and, provided, further, that the aggregate amount of Permitted
Liens outstanding on all Pool Vessels at any one time shall not exceed
$5,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Phase Two Pool Vessels” means, collectively, those vessels identified on
Schedule 1.01C hereto.

“Phase Two Transactions” means, collectively, (i) the conversion effective as of
the Effective Date of each of Interisland, Tow Boat and Diving from a Hawaii
corporation into a Hawaii limited liability company, (ii) the capital
contribution, effective as of the Effective Date, by Interisland of the K-Sea
LLC Phase Two Pool Vessels to K-Sea LLC, (iii) the capital contribution,
effective as of the Effective Date, by Interisland of the K-Sea Hawaii Phase Two
Pool Vessels to K-Sea Hawaii, (iv) the capital contribution, effective as of the
Effective Date, by

21


--------------------------------------------------------------------------------


Interisland of the Smith Maritime Phase Two Pool Vessels owned by Interisland to
Smith Maritime, (v) the capital contribution, effective as of the Effective
Date, by Tow Boat of the Tow Boat Pool Vessels to Smith Maritime, (vi) the
capital contribution, effective as of the Effective Date, by Diving of the
Diving Pool Vessel to Smith Maritime, (vii) the filing (complete except for
evidence from each relevant Governmental Authority of the conversion of
Interisland from a Hawaii corporation into a Hawaii limited liability company)
for registration of each of the K-Sea LLC Phase Two Pool Vessels in the name of
K-Sea LLC, (viii) the filing (complete except for evidence from each relevant
Governmental Authority of the conversion of Interisland from a Hawaii
corporation into a Hawaii limited liability company) for registration of each of
the K-Sea Hawaii Phase Two Pool Vessels in the name of K-Sea Hawaii, (ix) the
filing (complete except for evidence from each relevant Governmental Authority
of the conversion of each of Interisland, Tow Boat and Diving from Hawaii
corporations into Hawaii limited liability companies) for registration of each
of the Smith Maritime Phase Two Pool Vessels in the name of Smith Maritime
(x) the assumption by K-Sea LLC, effective on the date evidence of such
conversion has been received by the Credit Parties from each relevant
Governmental Authority, of the obligations and liabilities of Interisland under
the Interisland I Mortgage pursuant to the terms of the K-Sea LLC Mortgage
Assumption, (xi) the assumption by K-Sea Hawaii, effective on the date evidence
of such conversion has been received by the Credit Parties from each relevant
Governmental Authority, of the obligations and liabilities of Interisland under
the Interisland II Mortgage pursuant to the K-Sea Hawaii Mortgage Assumption,
(xii) the assumption by Smith Maritime, effective on the date evidence of such
conversion has been received by the Credit Parties from each relevant
Governmental Authority, of the obligations and liabilities of (A) Interisland
under the Interisland III Mortgage pursuant to the Smith/Interisland Mortgage
Assumption, (B) Tow Boat under the Tow Boat Mortgage pursuant to the Smith/Tow
Boat Mortgage Assumption and (C) Diving under the Diving Mortgage pursuant to
the Smith/Diving Mortgage Assumption and (xiii) the filing with the United
States Coast Guard National Vessel Documentation Center in Falling Waters, West
Virginia, on the date evidence of such conversion has been received by the
Credit Parties from each relevant Governmental Authority, of each of the K-Sea
LLC Mortgage Assumption, the K-Sea Hawaii Mortgage Assumption, the
Smith/Interisland Mortgage Assumption, the Smith/Tow Boat Mortgage Assumption
and the Smith/Diving Mortgage Assumption.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Pool Vessels” means, collectively, those vessels identified on Schedule 1.01A
hereto as of the Effective Date after giving effect to the Phase Two
Transactions, together with any vessels hereafter added to the Pool Vessels
pursuant to Section 3.02 or Section 3.03 hereof.

“Prepayment/Reduction Event” means:

(a)           the disposition of any or all of the fixed assets of Borrower or
any Subsidiary Guarantor not included in the Collateral whether by sale, lease,
transfer or otherwise

22


--------------------------------------------------------------------------------


(but excluding damage, destruction, loss or condemnation); provided, however,
prior to the occurrence of an Event of Default, none of the following shall be
deemed to be a “Prepayment/Reduction Event”: (i) any sale, lease, transfer or
other disposition of (A) inventory in the ordinary course of business;
(B) obsolete or worn out equipment; (C) traded-in equipment, (D) assets by
Borrower to a Subsidiary Guarantor or by a Subsidiary Guarantor to Borrower or
another Subsidiary Guarantor; or (E) transfers permitted under Section 7.07 or
Section 7.08 hereof; and (ii) charters or other employment contracts of vessels
not otherwise prohibited hereby;

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of Borrower or any Subsidiary Guarantor not included in the Collateral and
not encumbered by a ship mortgage, other than casualties, insured damage or
takings resulting in aggregate Net Proceeds not exceeding $1,000,000 during any
fiscal year;

(c)           any Equity Issuance (including, without limitation, the Qualified
Equity Issuance); and

(d)           the incurrence by any Borrower or any of the Subsidiaries of any
Indebtedness other than Indebtedness described in clause (i), (ii), (iii), (v),
(vi) or (vii) of Section 7.12 hereof.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank National Association as its prime commercial lending rate;
each change in the Prime Rate being effective from and including the date such
change is publicly announced as being effective. The Prime Rate is not intended
to be lowest rate of interest charged by KeyBank National Association in
connection with extensions of credit to borrowers.

“Proceeds shall have the meaning assigned to it in the UCC and, in any event,
shall include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity or warranty payable to Lenders, from time to time with respect to the
Pool Vessels or other Collateral; (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
sale, requisition, confiscation, condemnation, seizure or forfeiture of all and
any part of the Pool Vessels by any governmental body, authority, bureau or
agency of any other Person (whether or not acting under color of governmental
body); and (iii) accounts arising out of, any charter or chattel paper
evidencing, any lease, contract for use or lease of, any and all other rents,
hire or profits or other amounts from time to time paid or payable to Lenders in
connection with, the Pool Vessels.

“Prohibited Jurisdiction” means any country or jurisdiction, from time to time,
(a) that is subject of a prohibition order (or any similar order or directive),
sanctions or restrictions promulgated or administered by the Office of Foreign
Assets Control of the United States Treasury Department, or (b) in which, or for
which, any Lender, which is a Lender on the Effective Date, is otherwise
prohibited or restricted, under laws, regulations, sanctions or restrictions
applicable to it or its business, from extending credit, transferring property
or assets, engaging in or facilitating trade or other economic activity, or
otherwise doing business.

23


--------------------------------------------------------------------------------


“Prohibited Person” means any Person appearing on the Specially Designated
Nationals List compiled and disseminated by the Office of Foreign Assets Control
of the United States Treasury Department, as the same may be amended from time
to time.

“Proposed Increased Commitment” has the meaning assigned to such term in
Section 2.17 hereof.

“Qualified Equity Issuance” means an underwritten public offering of Capital
Stock of K-Sea that generates Net Proceeds in cash to K-Sea of not less than
$150,000,000, which proceeds will be contributed to Borrower on terms and
conditions reasonably satisfactory to the Administrative Agent to be applied to
the repayment in full of the Bridge Loan and the Tranche B Loans.

“Qualified Pool Vessels” means Pool Vessels that are documented, coastwise
eligible tugs, AT/Bs and double-hulled barges and are acceptable in age,
construction, condition and trade employment to the Administrative Agent;
provided that during the period from the Effective Date to the second
Anniversary Date, “Qualified Pool Vessels” may also include single-hulled barges
having a Fair Market Value not in excess of five percent (5%) of the aggregate
Fair Market Value of all Pool Vessels.

“Register” has the meaning assigned to such term in Section 10.07(c) hereof.

“Reimbursement Obligation” means, collectively, the obligation of Borrower to
the L/C Issuer with respect to each Letter of Credit and all documents,
instruments and other agreements related thereto, including the obligation of
Borrower to reimburse the L/C Issuer for amounts drawn under such Letter of
Credit.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing a percentage equal to or greater than
fifty-one percent (51%) (or in the case, at any time, that the number of Lenders
equals two or less, then one hundred percent (100%)) of the sum of the total
Revolving Credit Exposure and unused Commitments at such time.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum as of such time of (i) such Lender’s Tranche A Credit Exposure plus (ii)
such Lender’s Tranche B Credit Exposure.

“Scheduled Principal Payments” means, with respect to any Person as of any date,
all scheduled payments of principal on Indebtedness paid by such Person during
the twelve (12) calendar month period immediately preceding such date; provided
that any Indebtedness repaid in full or in part from proceeds of Loans shall be
excluded (entirely, in the case of Indebtedness repaid in full and partially to
the extent of such repayment, in the case of Indebtedness repaid in part) in the
determination of Scheduled Principal Payments.

24


--------------------------------------------------------------------------------


“Second-Priority Lien” means (i) the Permitted Bridge Loan Liens on the Pool
Vessels that are subordinated to the Liens in favor of the Collateral Trustee
pursuant to the terms of the Bridge Loan Intercreditor Agreement and (ii) other
Liens (other than Liens securing the Obligations) that are subordinated to the
Liens securing the Obligations pursuant to, and otherwise subject to the terms
of, any other intercreditor agreement.

“Secured Nonrecourse Obligations” means (i) secured obligations of Borrower
taken on a consolidated basis where recourse of the payee of such obligations is
expressly limited to an assigned lease or loan receivable and the property
related thereto, (ii) debt of Single Transaction Subsidiaries, or
(iii) liabilities of Borrower taken on a consolidated basis to any manufacturer
of leased equipment where such liabilities are payable solely out of revenues
derived from the leasing or sale of such equipment; excluding, however,
nonrecourse obligations incurred in connection with leveraged lease transactions
as determined in accordance with GAAP.

“Sirius Acquisition Agreement” means the Agreement and Plan of Merger dated as
of June 25, 2007 among K-Sea LLC,
K-Sea, Sirius Maritime, LLC, RCD Maritime Enterprises, LLC, a Washington limited
liability company, Smith Maritime, LLC, a Washington limited liability company,
WS Maritime Pacific, LLC, a Washington limited liability company, and the other
Persons party thereto, as amended prior to the Effective Date.

“Sirius Maritime, LLC” means Sirius Maritime, LLC, a Washington limited
liability company.

“Sirius Seller” means, collectively, RCD Maritime Enterprises, LLC, a Washington
limited liability company, Smith Maritime, LLC, a Washington limited liability
company, WS Maritime Pacific, LLC, a Washington limited liability company.

“Smith Acquisition Agreement” means the Agreement and Plan of Merger dated as of
June 25, 2007 among Smith Maritime, K-Sea, Smith Maritime, Ltd., a Hawaii
corporation, Go Big Chartering, LLC, a Washington limited liability company,
Gordon L.K. Smith, individually and as trustee for The Gordon L.K. Smith Trust,
Barbara Smith, as trustee for the Barbara Smith SML Trust and 235LX, LLC, a
Washington limited liability company, as amended prior to the Effective Date.

“Smith/Diving Mortgage Assumption” means the Mortgage Assumption by Smith
Maritime, the Collateral Trustee and Diving with respect to the Diving Mortgage
and the Diving Pool Vessel.

“Smith/Interisland Mortgage Assumption” means the Mortgage Assumption by Smith
Maritime, the Collateral Trustee and Interisland with respect to the Interisland
III Mortgage and the Smith Maritime Phase Two Pool Vessels owned by Interisland.

“Smith Maritime” means Smith Maritime LLC, a Delaware limited liability company,
formerly known as “K-Sea Acquisition 1 LLC” and a wholly-owned Subsidiary of
Borrower.

“Smith/Sirius Acquisition” means, collectively, (i) the merger of Smith
Maritime, Ltd., a Hawaii corporation and Go Big Chartering, LLC, a Washington
limited liability company, into

25


--------------------------------------------------------------------------------


Smith Maritime, with Smith Maritime being the surviving entity of such mergers,
pursuant to the terms of the Smith Acquisition Agreement and (ii) the merger of
Sirius Maritime, LLC into K-Sea LLC, with K-Sea LLC being the surviving entity
of such merger, pursuant to the terms of the Sirius Acquisition Agreement, and
related transactions.

“Smith/Sirius Acquisition Documents” means the Smith/Sirius Acquisition
Agreement and the instruments, agreements and documents executed and delivered
in connection therewith.

“Smith/Sirius Acquisition Transactions” means, collectively, (i) the
Smith/Sirius Acquisition, (ii) the payment of approximately $49,750,000 to the
Sirius Seller, (iii) the payment by K-Sea LLC of approximately $117,700,000 to
the Smith Seller, (iv) the assumption and/or repayment of certain Smith Seller
or Sirius Seller Indebtedness and the issuance to the Smith/Sirius Sellers by
K-Sea of 250,000 units and (v) the contribution by the Sirius/Smith Seller
and/or certain of their Affiliates and/certain Subsidiaries of Borrower of
certain vessels to K-Sea LLC, Smith Maritime or K-Sea Hawaii.

“Smith Maritime Phase Two Pool Vessels” means those vessels identified as owned
by Smith Maritime (after giving effect to the consummation of the Phase Two
Transactions) on Schedule 1.01C.

“Smith Maritime Pool Vessels” means those vessels identified as owned by Smith
Maritime on Schedule 1.01A.

“Smith/Sirius Acquisition Agreement” means, collectively, the Sirius Acquisition
Agreement and the Smith Acquisition Agreement.

“Smith Seller” means, collectively, Gordon L.K. Smith, individually and as
trustee for The Gordon L.K. Smith Trust, Barbara Smith, as trustee for the
Barbara Smith SML Trust and 235LX, LLC, a Washington limited liability company.

“Smith/Sirius Seller” means, collectively, the Sirius Seller and the Smith
Seller.

“Smith/Tow Boat Mortgage Assumption” means the Mortgage Assumption by Smith
Maritime, the Collateral Trustee and Tow Boat with respect to the Tow Boat
Mortgage and the Tow Boat Pool Vessels.

“Standby Letter of Credit” shall have the meaning ascribed thereto in
Section 2.02(e) hereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or

26


--------------------------------------------------------------------------------


offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” means all Indebtedness which is subordinated to the
Obligations by its terms or pursuant to a subordination agreement, in each case,
reasonably acceptable to the Administrative Agent.

“Subsidiary” means, with respect to any Person (the “Parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
Parent in the Parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, Controlled or held by the Parent, or (b) the
financial statements of which shall be (or should be) consolidated with the
financial statements of such Person in accordance with GAAP.

“Subsidiary Guarantor” means any Subsidiary that executes and delivers a
Subsidiary Guaranty; provided, however, “Subsidiary Guarantor” shall exclude the
Excluded Subsidiaries.

“Subsidiary Guaranty” means any guaranty executed by any Subsidiary of Borrower
in favor of Lenders pursuant to Section 6.18 hereof.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Funded Debt” means, as of any date, all Indebtedness of K-Sea and its
consolidated Affiliates, including, without limitation, Borrower and any
Guarantor, on a consolidated basis, of the kinds and types (without duplication)
described in clauses (a), (b), (c), (d), (e), (f), (g), (h), (j) (excluding
obligations in respect of letters of credit issued as credit support of
obligations for borrowed money of Borrower or any Guarantor included in the
determination of Total Funded Debt) and (k) of the definition of Indebtedness.

“Total Funded Debt to EBITDA Ratio” means, at any date of determination, the
ratio of Total Funded Debt divided by EBITDA for the four fiscal quarter period
ending on such date or, if such date is not the last day of a fiscal quarter,
for the immediately preceding four fiscal quarter period; provided that, for any
such determination, EBITDA shall be adjusted (i) to include, for the relevant
four fiscal quarter period, pro forma EBITDA in an amount reasonably acceptable
to the Administrative Agent respecting any vessel or business acquisition for
which debt is incurred and included in Total Funded Debt and (ii) to exclude,
for the relevant four fiscal quarter period, pro forma EBITDA in an amount
reasonably acceptable to the Administrative Agent respecting any vessel or
business disposition.

“Tow Boat” means Tow Boat Services & Management, Inc., a Hawaii corporation and
a wholly-owned subsidiary of Smith Maritime.

27


--------------------------------------------------------------------------------


“Tow Boat Mortgage” means the Preferred Fleet Mortgage granted by Tow Boat to
the Collateral Trustee over the whole of the Tow Boat Pool Vessels, as the same
may be amended, modified or supplemented from time to time.

“Tow Boat Pool Vessels” means the vessels identified as owned by Tow Boat
(before giving effect to the Phase Two Transactions) on Schedule 1.01C.

“Tranche A Applicable Percentage” means, with respect to any Tranche A Lender,
the percentage of the total Tranche A Commitments represented by such Tranche A
Lender’s Tranche A Commitment.

“Tranche A Availability Period” means the period from and including the
Effective Date to, but excluding, the earlier of the Tranche A Maturity Date and
the date of termination of the Tranche A Commitments.

“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender to make Tranche A Loans hereunder, expressed
as an amount representing one hundred percent (100%) of the maximum aggregate
amount of such Tranche A Lender’s Tranche A Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 hereof,
(b) increased from time to time pursuant to Section 2.17 hereof and (c) reduced
or increased from time to time pursuant to assignments by or to such Tranche A
Lender pursuant to Section 10.07 hereof.  The initial amount of each Tranche A
Lender’s Tranche A Commitment is set forth (x) on Schedule 2.01 or (y) in the
Assignment and Acceptance pursuant to which such Tranche A Lender shall have
assumed its Tranche A Commitment, as applicable.

“Tranche A Commitment Fee” has the meaning set forth in Section 2.09(a).

“Tranche A Credit Exposure” means, with respect to any Tranche A Lender at any
time, the sum as of such time of (i) the outstanding principal balance of such
Tranche A Lender’s Tranche A Loans, plus (ii) such Tranche A Lender’s Letter of
Credit Exposure.

“Tranche A Facility” means the revolving facility in the aggregate amount
outstanding at any time not to exceed the Tranche A Maximum Amount with a
sublimit for Letters of Credit in the amount of Twenty Million Dollars
($20,000,000.00), as described in Section 2.02(c) hereof.

“Tranche A Lenders” means the Persons listed on Schedule 2.01 as having a
“Tranche A Commitment” and any other Person that shall have become a party
hereto as a Tranche A Lender pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto as a Tranche A Lender
pursuant to an Assignment and Acceptance.

“Tranche A Loans” has the meaning assigned to such term in Section 2.02(c)
hereof and includes, without limitation, all amounts debited to reimburse the
L/C Issuer for drawdowns against a Letter of Credit and related expenses
provided at the request of Borrower pursuant to Section 2.14 hereof.

28


--------------------------------------------------------------------------------


“Tranche A Maturity Date” means August 14, 2014.

“Tranche A Maximum Amount” means, with respect to the Tranche A Facility, One
Hundred Seventy-five Million Dollars ($175,000,000.00), as such amount may be
increased in the aggregate in accordance with Section 2.17 hereof or decreased
in the aggregate in accordance with Section 2.06.

“Tranche B Applicable Percentage” means, with respect to any Tranche B Lender,
the percentage of the total Tranche B Commitments represented by such Tranche B
Lender’s Tranche B Commitment.

“Tranche B Availability Period” means the period from and including the
Effective Date to, but excluding, the earlier of the Tranche B Maturity Date and
the date of termination of the Tranche B Commitments.

“Tranche B Commitment” means, with respect to each Tranche B Lender, the
commitment of such Tranche B Lender to make Tranche B Loans hereunder, expressed
as an amount representing one hundred percent (100%) of the maximum aggregate
amount of such Tranche B Lender’s Tranche B Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 or 2.08
hereof, and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.07 hereof.  The initial amount of
each Tranche B Lender’s Commitment is set forth (x) on Schedule 2.01 or (y) in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Tranche B Commitment, as applicable.

“Tranche B Commitment Fee” has the meaning set forth in Section 2.09(b).

“Tranche B Credit Exposure” means, with respect to any Tranche B Lender at any
time, the outstanding principal balance of such Tranche B Lender’s Tranche B
Loans.

“Tranche B Facility” means the revolving facility in the aggregate amount
outstanding at any time not to exceed $45,000,000, as described in
Section 2.02(d) hereof.

“Tranche B Lenders” means the Persons listed on Schedule 2.01 as having a
“Tranche B Commitment” and any other Person that shall have become a party
hereto as a Tranche B Lender pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto as a Tranche B Lender
pursuant to an Assignment and Acceptance.

“Tranche B Loans” has the meaning assigned to such term in Section 2.02(d)
hereof.

“Tranche B Maturity Date” means August 12, 2008.

“Tranche B Maximum Amount” means, with respect to the Tranche B Facility,
Forty-five Million Dollars ($45,000,000.00), as such amount may be decreased in
the aggregate in accordance with Section 2.06 or 2.08 hereof.

29


--------------------------------------------------------------------------------


“Transactions” means the execution, delivery and performance by Borrower and
Guarantors of this Agreement and the other Loan Documents, the making of Loans
and the use of the Proceeds thereof.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided that to the extent that
the UCC is used to define any term herein or in any Loan Document and such term
is defined differently  in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason or mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to Administrative Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

“Unreimbursed Amount” has the meaning set forth in Section 2.14(e) hereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02         TERMS GENERALLY.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits,
Schedules and Annexes to, this Agreement, and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


SECTION 1.03         ACCOUNTING TERMS; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Borrower notifies the Administrative Agent that
Borrower requests an amendment to any

30


--------------------------------------------------------------------------------


provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.


ARTICLE II


THE LOANS


SECTION 2.01         COMMITMENTS.


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH TRANCHE
A LENDER AGREES TO MAKE TRANCHE A LOANS TO BORROWER FROM TIME TO TIME DURING THE
TRANCHE A AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT
RESULT IN SUCH TRANCHE A LENDER’S TRANCHE A CREDIT EXPOSURE EXCEEDING SUCH
TRANCHE A LENDER’S TRANCHE A COMMITMENT.


(B)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH TRANCHE
B LENDER AGREES TO MAKE TRANCHE B LOANS TO BORROWER FROM TIME TO TIME DURING THE
TRANCHE B AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT
RESULT IN SUCH TRANCHE B LENDER’S TRANCHE B CREDIT EXPOSURE EXCEEDING SUCH
TRANCHE B LENDER’S TRANCHE B COMMITMENT.


(C)           WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, BORROWER MAY BORROW, PREPAY AND REBORROW LOANS.


(D)           THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUATION OF AND AN
AMENDMENT AND RESTATEMENT OF THE TERMS OF THE ORIGINAL LOAN AGREEMENT AND THE
LOANS AND OTHER OBLIGATIONS OUTSTANDING UNDER THE ORIGINAL LOAN AGREEMENT ON THE
EFFECTIVE DATE.


SECTION 2.02         LOANS.


(A)           EACH TRANCHE A LOAN SHALL BE MADE BY THE TRANCHE A LENDERS RATABLY
IN ACCORDANCE WITH THEIR RESPECTIVE TRANCHE A COMMITMENTS.  THE FAILURE OF ANY
TRANCHE A LENDER TO MAKE ANY TRANCHE A LOAN REQUIRED TO BE MADE BY IT SHALL NOT
RELIEVE ANY OTHER TRANCHE A LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT
THE TRANCHE A COMMITMENTS OF TRANCHE A LENDERS ARE SEVERAL AND NO TRANCHE A
LENDER SHALL BE RESPONSIBLE FOR ANY OTHER TRANCHE A LENDER’S FAILURE TO MAKE ANY
TRANCHE A LOAN AS REQUIRED.


(B)           EACH TRANCHE B LOAN SHALL BE MADE BY THE TRANCHE B LENDERS RATABLY
IN ACCORDANCE WITH THEIR RESPECTIVE TRANCHE B COMMITMENTS.  THE FAILURE OF ANY
TRANCHE B LENDER TO MAKE ANY TRANCHE B LOAN REQUIRED TO BE MADE BY IT SHALL NOT
RELIEVE ANY OTHER TRANCHE B LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT
THE TRANCHE B COMMITMENTS OF TRANCHE B

31


--------------------------------------------------------------------------------



LENDERS ARE SEVERAL AND NO TRANCHE B LENDER SHALL BE RESPONSIBLE FOR ANY OTHER
TRANCHE B LENDER’S FAILURE TO MAKE ANY TRANCHE B LOAN AS REQUIRED.


(C)           SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN AND UNTIL THE
TRANCHE A MATURITY DATE, THE TRANCHE A LENDERS SHALL MAKE LOANS TO BORROWER ON A
REVOLVING BASIS IN AMOUNTS REQUESTED BY BORROWER FROM TIME TO TIME (THE “TRANCHE
A LOANS” AND EACH, A “TRANCHE A LOAN”) IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY
TIME NOT TO EXCEED THE AMOUNT PERMITTED BY THIS SECTION 2.02.  EACH LOAN SHALL
BE IN AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN THE MINIMUM LOAN AMOUNT OR
AN INTEGRAL MULTIPLE OF $100,000.00 IN EXCESS THEREOF.


(D)           SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN AND UNTIL THE
TRANCHE B MATURITY DATE, THE TRANCHE B LENDERS SHALL MAKE LOANS TO BORROWER ON A
REVOLVING BASIS IN AMOUNTS REQUESTED BY BORROWER FROM TIME TO TIME (THE “TRANCHE
B LOANS” AND EACH, A “TRANCHE B LOAN”) IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY
TIME NOT TO EXCEED THE AMOUNT PERMITTED BY THIS SECTION 2.02.  EACH LOAN SHALL
BE IN AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN THE MINIMUM LOAN AMOUNT OR
AN INTEGRAL MULTIPLE OF $100,000.00 IN EXCESS THEREOF.


(E)           SUBJECT TO AVAILABILITY, BORROWER MAY REQUEST THE L/C ISSUER TO
ISSUE TRADE, COMMERCIAL DOCUMENTARY LETTERS OF CREDIT (EACH, A “DOCUMENTARY
LETTER OF CREDIT”) AND STANDBY LETTERS OF CREDIT (“STANDBY LETTERS OF CREDIT”,
AND EACH, A “STANDBY LETTER OF CREDIT”), IN DOLLARS OR ANY ALTERNATIVE CURRENCY,
DURING THE PERIOD FROM THE EFFECTIVE DATE TO THE THIRTIETH BUSINESS DAY PRIOR TO
THE MATURITY DATE; PROVIDED THAT IMMEDIATELY AFTER GIVING EFFECT TO THE ISSUANCE
OF EACH LETTER OF CREDIT (I) THE LETTER OF CREDIT EXPOSURE OF ALL TRANCHE A
LENDERS WOULD NOT EXCEED THE LETTER OF CREDIT SUBLIMIT AND (II) THE TRANCHE A
CREDIT EXPOSURE OF ALL TRANCHE A LENDERS WOULD NOT EXCEED THE AGGREGATE TRANCHE
A COMMITMENTS OF ALL TRANCHE A LENDERS.


(F)            THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL LOANS AND THE
AGGREGATE LETTERS OF CREDIT EXPOSURE SHALL AT NO TIME EXCEED THE LESSER OF (I)
THE MAXIMUM AMOUNT AND (II) THE BORROWING BASE.  THE LENDERS SHALL HAVE NO
OBLIGATION TO MAKE ANY LOAN AND THE L/C ISSUER SHALL HAVE NO OBLIGATION TO ISSUE
ANY LETTER OF CREDIT IF, AFTER GIVING EFFECT TO THE MAKING OF SUCH LOAN OR THE
ISSUANCE OF SUCH LETTER OF CREDIT, THE REVOLVING CREDIT EXPOSURE WOULD EXCEED
THE LESSER OF (I) THE MAXIMUM AMOUNT AND (II) THE BORROWING BASE.


(G)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, (I)
BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY (A) TRANCHE A LOAN IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE TRANCHE A MATURITY DATE OR (B) TRANCHE B LOAN IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE TRANCHE B
MATURITY DATE, AND (II) BORROWER SHALL NOT BE ENTITLED TO REQUEST THE ISSUANCE
OF ANY LETTER OF CREDIT OR ANY RENEWAL THEREOF WHICH WOULD EXPIRE AFTER THE
TRANCHE A MATURITY DATE OR PROVIDES FOR A DRAWING THEREUNDER AFTER THE TRANCHE A
MATURITY DATE.

32


--------------------------------------------------------------------------------



SECTION 2.03         INTEREST.


(A)           BASE RATE LOANS SHALL, IN EACH CASE, BEAR INTEREST AT THE BASE
RATE PLUS THE APPLICABLE MARGIN.


(B)           LIBOR LOANS SHALL, IN EACH CASE, BEAR INTEREST AT THE ADJUSTED
LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH LIBOR LOAN PLUS THE
APPLICABLE MARGIN.


(C)           NOTWITHSTANDING THE FOREGOING, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THEN, SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING, ALL
PRINCIPAL OF EACH LOAN AND EACH FEE AND OTHER AMOUNT THEN DUE AND  PAYABLE BY
BORROWER HEREUNDER SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A
RATE PER ANNUM EQUAL TO (I) IN THE CASE OF PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE BASE RATE
PLUS THE APPLICABLE MARGIN FOR BASE RATE LOANS.


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN, PROVIDED THAT (I) INTEREST ACCRUED PURSUANT
TO PARAGRAPH (C) OF THIS SECTION 2.03 SHALL BE PAYABLE ON DEMAND, (II) IN THE
EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN, ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY LIBOR
LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST
ON SUCH LIBOR LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


(E)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE BASE RATE, ADJUSTED LIBOR RATE OR LIBOR
SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT CLEARLY DEMONSTRABLE ERROR.


(F)            EACH LOAN INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE LOAN REQUEST AND, IN THE CASE OF A LIBOR LOAN, SHALL HAVE AN INITIAL
INTEREST PERIOD AS SPECIFIED IN SUCH LOAN REQUEST.  THEREAFTER, BORROWER MAY
ELECT TO CONVERT SUCH LOAN TO A DIFFERENT TYPE OR TO CONTINUE SUCH LOAN AND, IN
THE CASE OF A LIBOR LOAN, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED
IN THIS SECTION 2.03.  BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO
DIFFERENT PORTIONS OF THE AFFECTED LOAN, IN WHICH CASE EACH SUCH PORTION SHALL
BE ALLOCATED RATABLY AMONG THE LENDERS.


(G)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION 2.03, BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
LOAN REQUEST WOULD BE REQUIRED UNDER SECTION 2.04 IF BORROWER WERE REQUESTING A
LOAN OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE
OF SUCH ELECTION.  EACH SUCH INTEREST RATE ELECTION MADE TELEPHONICALLY SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST RATE ELECTION IN A FORM APPROVED BY
THE ADMINISTRATIVE AGENT AND SIGNED BY BORROWER.

33


--------------------------------------------------------------------------------



(H)           EACH TELEPHONIC AND WRITTEN INTEREST RATE ELECTION SHALL SPECIFY
(I) THE LOAN TO WHICH SUCH INTEREST RATE ELECTION APPLIES AND, IF DIFFERENT
OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF, THE
PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING LOANS (IN WHICH CASE THE
INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) OF THIS PARAGRAPH
SHALL BE SPECIFIED FOR EACH RESULTING LOAN); (II) THE EFFECTIVE DATE OF THE
ELECTION MADE PURSUANT TO SUCH INTEREST RATE ELECTION, WHICH SHALL BE A BUSINESS
DAY; (III) WHETHER THE RESULTING LOAN IS TO BE A BASE RATE LOAN OR A LIBOR LOAN;
AND (IV) IF THE RESULTING LOAN IS A LIBOR LOAN, THE INTEREST PERIOD TO BE
APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.  IF ANY SUCH
INTEREST RATE ELECTION REQUESTS A LIBOR LOAN BUT DOES NOT SPECIFY AN INTEREST
PERIOD, THEN BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE
MONTH’S DURATION.


(I)            PROMPTLY FOLLOWING RECEIPT OF AN INTEREST RATE ELECTION, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING LOAN.


(J)            IF BORROWER FAILS TO DELIVER A TIMELY INTEREST RATE ELECTION WITH
RESPECT TO ANY LIBOR LOAN PRIOR TO THE END OF THE INTEREST PERIOD APPLICABLE
THERETO, THEN, UNLESS SUCH LIBOR LOAN IS REPAID AS PROVIDED HEREIN AT THE END OF
SUCH INTEREST PERIOD, SUCH LIBOR LOAN SHALL BE CONVERTED TO A BASE RATE LOAN AT
THE END OF SUCH INTEREST PERIOD.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES BORROWER, THEN, SO
LONG AS AN EVENT OF DEFAULT IS CONTINUING, (I) NO OUTSTANDING LOAN MAY BE
CONVERTED TO OR CONTINUED AS A LIBOR LOAN AND (II) UNLESS REPAID, EACH LIBOR
LOAN SHALL BE CONVERTED TO A BASE RATE LOAN AT THE END OF THE INTEREST PERIOD
APPLICABLE THERETO.


SECTION 2.04         REQUESTS FOR LOANS.

To request a Loan, Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of any Base Rate Loan, not later than 11:30
a.m., New York City time, on the same day of such proposed Loan, (b) in the case
of any LIBOR Loan, not later than 11:30 a.m., New York City time, three (3)
Business Days before the date of such proposed Loan.  Each such telephonic Loan
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a Loan Request in the form attached
hereto as Exhibit F and signed by Borrower.  Each such telephonic and written
Loan Request shall specify the following information in compliance with
Section 2.02 hereof:

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED LOAN;

(II)           THE DATE OF SUCH LOAN, WHICH SHALL BE A BUSINESS DAY;

(III)          WHETHER SUCH LOAN IS TO BE A BASE RATE LOAN OR A LIBOR LOAN;

(IV)          WHETHER SUCH LOAN IS TO BE A TRANCHE A LOAN OR A TRANCHE B LOAN;

34


--------------------------------------------------------------------------------


(V)           THE LOCATION AND NUMBER OF BORROWER’S ACCOUNT TO WHICH FUNDS ARE
TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.05
HEREOF;

(VI)          WHETHER THE PROCEEDS OF SUCH LOAN SHALL BE USED FOR (X) WORKING
CAPITAL PURPOSES OR (Y) VESSEL ACQUISITION OR CAPACITY EXPANSION PURPOSES.

If no election as to the type of Loan is specified, then the requested Loan
shall be a Base Rate Loan.  If no Interest Period is specified with respect to
any requested LIBOR Loan, then Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a Loan
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made in connection with such Loan Request.


SECTION 2.05         FUNDING OF LOANS.


(A)           EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 1:00
P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO BORROWER BY PROMPTLY
CREDITING OR OTHERWISE TRANSFERRING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO
AN ACCOUNT OF BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT AND DESIGNATED
BY BORROWER IN THE APPLICABLE LOAN REQUEST.

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to Borrower a corresponding amount.  In such event,
if a Lender has not in fact made its share of the applicable Loan available to
the Administrative Agent, then the applicable Lender and Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of Borrower, the interest rate that would be otherwise applicable to
such Loan.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan.


SECTION 2.06         TERMINATION AND REDUCTION OF COMMITMENTS.


(A)           UNLESS PREVIOUSLY TERMINATED, THE TRANCHE A COMMITMENTS SHALL
TERMINATE ON THE TRANCHE A MATURITY DATE.


(B)           UNLESS PREVIOUSLY TERMINATED, THE TRANCHE B COMMITMENTS SHALL
TERMINATE ON THE TRANCHE B MATURITY DATE.

35


--------------------------------------------------------------------------------



(C)           BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE,
THE TRANCHE A COMMITMENTS, PROVIDED THAT BORROWER SHALL NOT TERMINATE OR REDUCE
THE TRANCHE A COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT
OF THE TRANCHE A LOANS IN ACCORDANCE WITH SECTION 2.08, THE SUM OF THE TRANCHE A
CREDIT EXPOSURES WOULD EXCEED THE TOTAL TRANCHE A COMMITMENTS.


(D)           BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE,
THE TRANCHE B COMMITMENTS, PROVIDED THAT BORROWER SHALL NOT TERMINATE OR REDUCE
THE TRANCHE B COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT
OF THE TRANCHE B LOANS IN ACCORDANCE WITH SECTION 2.08, THE SUM OF THE TRANCHE B
CREDIT EXPOSURES WOULD EXCEED THE TOTAL TRANCHE B COMMITMENTS.


(E)           EACH REDUCTION OF THE COMMITMENTS HEREUNDER SHALL BE IN AN AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.


(F)            EACH REDUCTION OF ANY OF THE COMMITMENTS HEREUNDER SHALL BE MADE
RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS. 
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR
REDUCE ANY OF THE COMMITMENTS UNDER SECTION 2.06(C) OR SECTION 2.06(D) AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
RELEVANT LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY BORROWER
PURSUANT TO THIS SECTION 2.06 SHALL BE IRREVOCABLE, PROVIDED THAT A NOTICE OF
TERMINATION OF ANY OF THE COMMITMENTS DELIVERED BY BORROWER MAY STATE THAT SUCH
NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY BORROWER (BY NOTICE TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
HEREUNDER SHALL BE PERMANENT.


SECTION 2.07         REPAYMENT OF LOANS; EVIDENCE OF DEBT.


(A)           BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR ACCOUNT OF EACH TRANCHE A LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH TRANCHE A LOAN ON THE TRANCHE A MATURITY DATE.


(B)           BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR ACCOUNT OF EACH TRANCHE B LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH TRANCHE B LOAN ON THE TRANCHE B MATURITY DATE.


(C)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE DEBT OF BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


(D)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, WHETHER SUCH LOAN IS A
TRANCHE A LOAN OR A TRANCHE B LOAN, WHETHER SUCH LOAN IS A BASE RATE LOAN OR A
LIBOR LOAN AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO

36


--------------------------------------------------------------------------------



BECOME DUE AND PAYABLE FROM BORROWER TO EACH LENDER HEREUNDER AND (III) THE
AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT
OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(E)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO SECTION
2.07(C) OR 2.07(D) BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN
ANY MANNER AFFECT THE OBLIGATION OF BORROWER TO REPAY THE LOANS AND OTHER
OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(F)            THE LOANS MADE BY ANY LENDER MAY, UPON REQUEST OF SUCH LENDER, BE
EVIDENCED BY A NOTE IN THE FORM ATTACHED HERETO AS EXHIBIT A-1, IN THE CASE OF
TRANCHE A LOANS, AND BY A NOTE IN THE FORM ATTACHED HERETO AS EXHIBIT A-2, IN
THE CASE OF TRANCHE B LOANS.  IN SUCH EVENT, BORROWER SHALL EXECUTE AND DELIVER
TO SUCH LENDER A NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY
SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) SUBSTANTIALLY IN THE
FORM AS ATTACHED HERETO AS EXHIBIT A-1 OR A-2, AS THE CASE MAY BE, AND OTHERWISE
IN FORM AND SUBSTANCE ACCEPTABLE SUCH LENDER.  THEREAFTER, THE LOANS EVIDENCED
BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT
PURSUANT TO SECTION 10.07 HEREOF) BE REPRESENTED BY ONE OR MORE NOTES IN SUCH
FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN.  EACH SUCH LENDER MAY
ENTER LOANS AND REPAYMENT MADE ON ANY NOTE; PROVIDED, HOWEVER, THAT FAILURE TO
DO SO SHALL NOT AFFECT BORROWER’S OBLIGATIONS TO REPAY ALL LOANS MADE.


(G)           TOGETHER WITH ANY REPAYMENT OF LOANS, BORROWER SHALL ADVISE THE
ADMINISTRATIVE AGENT OF THE AMOUNT OF SUCH REPAYMENT (IF ANY) TO BE ALLOCATED TO
LOANS THE PROCEEDS OF WHICH WERE USED FOR WORKING CAPITAL PURPOSES BY BORROWER.


SECTION 2.08         PREPAYMENT OF LOANS.


(A)           BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO
PREPAY ANY LOAN IN WHOLE OR IN PART, SUBJECT TO THE REQUIREMENTS OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 2.11.


(B)           IF AS OF ANY DATE THE AGGREGATE TRANCHE A CREDIT EXPOSURE OF ALL
TRANCHE A LENDERS AS OF SUCH DATE EXCEEDS THE AGGREGATE TRANCHE A COMMITMENTS,
THEN IN SUCH EVENT BORROWER SHALL IMMEDIATELY PREPAY THE TRANCHE A LOANS BY AN
AMOUNT NECESSARY TO ELIMINATE ANY SUCH EXCESS (OR IF THE TRANCHE A LOANS HAVE
BEEN PAID IN FULL AND THE LETTER OF CREDIT EXPOSURE OF ALL TRANCHE A LENDERS IS
GREATER THAN ZERO, DEPOSIT INTO THE CASH COLLATERAL ACCOUNT AN AMOUNT EQUAL TO
105% OF SUCH EXCESS).


(C)           IF AS OF ANY DATE THE AGGREGATE TRANCHE B CREDIT EXPOSURE OF ALL
TRANCHE B LENDERS AS OF SUCH DATE EXCEEDS THE AGGREGATE TRANCHE B COMMITMENTS,
THEN IN SUCH EVENT BORROWER SHALL IMMEDIATELY PREPAY THE TRANCHE B LOANS BY AN
AMOUNT NECESSARY TO ELIMINATE ANY SUCH EXCESS.


(D)           IF AS OF ANY DATE THE AGGREGATE REVOLVING CREDIT EXPOSURE OF ALL
LENDERS AS OF SUCH DATE EXCEEDS THE BORROWING BASE, THEN IN SUCH EVENT BORROWER
SHALL IMMEDIATELY

37


--------------------------------------------------------------------------------



PREPAY THE LOANS BY AN AMOUNT NECESSARY TO ELIMINATE ANY SUCH EXCESS (OR IF THE
LOANS HAVE BEEN PAID IN FULL AND THE LETTER OF CREDIT EXPOSURE OF ALL LENDERS IS
GREATER THAN ZERO, DEPOSIT INTO THE CASH COLLATERAL ACCOUNT AN AMOUNT EQUAL TO
105% OF SUCH EXCESS).


(E)           WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY ANY CREDIT PARTY OF NET
PROCEEDS FROM ANY ASSET DISPOSITION (OTHER THAN EXTRAORDINARY RECEIPTS THE
DISPOSITION OF WHICH SHALL BE GOVERNED BY THE TERMS OF SECTION 2.08(F)),
BORROWER SHALL PREPAY FIRST THE THEN OUTSTANDING TRANCHE B LOANS UNTIL THE
TRANCHE B LOANS SHALL HAVE BEEN PAID IN FULL (AND THE TRANCHE B COMMITMENTS
SHALL BE REDUCED IN THE AMOUNT OF SUCH PREPAYMENT), AND SECOND THE THEN
OUTSTANDING TRANCHE A LOANS, IN AN AMOUNT EQUAL TO THE LESSER OF (I) ONE-HUNDRED
PERCENT (100%) OF SUCH NET PROCEEDS AND (II) THE FAIR MARKET VALUE OF THE POOL
VESSEL WHICH IS THE SUBJECT OF SUCH ASSET DISPOSITION (PROVIDED THAT AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL PREPAY THE THEN OUTSTANDING
LOANS IN AN AMOUNT EQUAL TO ONE-HUNDRED PERCENT (100%) OF SUCH NET PROCEEDS);
PROVIDED THAT SO LONG AS (A) THE TRANCHE B COMMITMENTS SHALL HAVE BEEN
TERMINATED AND THE BRIDGE LOAN AND THE TRANCHE B LOANS SHALL HAVE BEEN PAID IN
FULL AND (B) NO EVENT OF DEFAULT SHALL EXIST, NO PREPAYMENT OF THE THEN
OUTSTANDING LOANS WILL BE REQUIRED UNDER THIS SECTION 2.08(E) WITH RESPECT TO
NET PROCEEDS FROM ASSET DISPOSITIONS, NOT EXCEEDING $5,000,000 IN ANY FISCAL
YEAR, TO THE EXTENT THAT SUCH NET PROCEEDS ARE REINVESTED (OR ARE COMMITTED,
PURSUANT TO A BINDING WRITTEN COMMITMENT, TO BE REINVESTED) IN NEW OR USED
VESSELS WITHIN TWELVE (12) MONTHS AFTER RECEIPT THEREOF; PROVIDED, FURTHER,
HOWEVER, BORROWER SHALL PREPAY THE THEN OUTSTANDING LOANS (TO BE APPLIED AS SET
FORTH ABOVE) IN AN AMOUNT EQUAL TO (X) ALL NET PROCEEDS FROM ASSET DISPOSITIONS
RECEIVED IN ANY FISCAL YEAR IN EXCESS OF $5,000,000, PLUS, WITHOUT DUPLICATION,
(Y) ALL NET PROCEEDS NOT SO REINVESTED (OR COMMITTED TO BE REINVESTED) WITHIN
TWELVE (12) MONTHS AFTER RECEIPT THEREOF (WHICH AMOUNTS SHALL BE REPAID NOT
LATER THAN THE DATE THAT IS TWELVE (12) MONTHS AFTER THE DATE OF RECEIPT
THEREOF).


(F)            WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF NET PROCEEDS BY ANY
CREDIT PARTY FROM ANY EXTRAORDINARY RECEIPT RECEIVED BY OR PAID TO OR FOR THE
ACCOUNT OF ANY CREDIT PARTY AND NOT OTHERWISE INCLUDED IN SECTION 2.08(E),
BORROWER SHALL PREPAY FIRST THE THEN OUTSTANDING TRANCHE B LOANS UNTIL THE
TRANCHE B LOANS SHALL HAVE BEEN PAID IN FULL (AND THE TRANCHE B COMMITMENTS
SHALL BE REDUCED IN THE AMOUNT OF SUCH PREPAYMENT), AND SECOND THE THEN
OUTSTANDING TRANCHE A LOANS IN AN AMOUNT EQUAL TO THE LESSER OF (I) ONE-HUNDRED
PERCENT (100%) OF SUCH NET PROCEEDS AND (II) THE FAIR MARKET VALUE OF THE POOL
VESSEL WHICH IS THE SUBJECT OF SUCH EXTRAORDINARY RECEIPT (PROVIDED THAT AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL PREPAY THE THEN
OUTSTANDING LOANS (TO BE APPLIED AS SET FORTH ABOVE) IN AN AMOUNT EQUAL TO
ONE-HUNDRED PERCENT (100%) OF SUCH NET PROCEEDS).


(G)           IN THE EVENT AND ON EACH OCCASION THAT ANY NET PROCEEDS ARE
RECEIVED BY OR ON BEHALF OF BORROWER OR ANY SUBSIDIARY GUARANTOR IN RESPECT OF
ANY PREPAYMENT/REDUCTION EVENT (OTHER THAN (X) NET PROCEEDS FROM ANY ASSET
DISPOSITION, THE DISPOSITION OF WHICH SHALL BE GOVERNED BY THE TERMS OF SECTION
2.08(E) AND (Y) EXTRAORDINARY RECEIPTS THE DISPOSITION OF WHICH SHALL BE
GOVERNED BY THE TERMS OF SECTION 2.08(F)), THEN, IMMEDIATELY AFTER SUCH NET
PROCEEDS ARE RECEIVED AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS THEREOF,
BORROWER SHALL PREPAY (PROVIDED THAT THE BRIDGE LOANS SHALL HAVE BEEN PAID IN
FULL) THE TRANCHE B LOANS (AND THE TRANCHE B COMMITMENTS SHALL BE REDUCED IN THE
AMOUNT OF SUCH PREPAYMENT) IN AN AMOUNT EQUAL TO SUCH NET PROCEEDS; PROVIDED,
HOWEVER, WITH RESPECT TO NET PROCEEDS RECEIVED IN RESPECT OF A

38


--------------------------------------------------------------------------------



PREPAYMENT/REDUCTION EVENT DESCRIBED IN CLAUSE (B) OF THE DEFINITION THEREOF
(OTHER THAN EXTRAORDINARY RECEIPTS THE DISPOSITION OF WHICH SHALL BE GOVERNED BY
SECTION 2.08(E)), SO LONG AS NO EVENT OF DEFAULT SHALL EXIST, NO PREPAYMENT OF
THE THEN OUTSTANDING TRANCHE B LOANS WILL BE REQUIRED UNDER THIS SECTION 2.08(G)
WITH RESPECT TO SUCH NET PROCEEDS, TO THE EXTENT THAT SUCH NET PROCEEDS ARE
REINVESTED (OR ARE COMMITTED, PURSUANT TO A BINDING WRITTEN COMMITMENT, TO BE
REINVESTED) IN NEW OR USED VESSELS (OR SUCH OTHER PROPERTY OR ASSETS THE SUBJECT
OF SUCH CASUALTY OR OTHER INSURED DAMAGE) WITHIN TWELVE (12) MONTHS AFTER
RECEIPT THEREOF; PROVIDED, FURTHER, HOWEVER, BORROWER SHALL PREPAY THE THEN
OUTSTANDING TRANCHE B LOANS IN AN AMOUNT EQUAL TO ALL SUCH NET PROCEEDS NOT SO
REINVESTED (OR COMMITTED TO BE REINVESTED) WITHIN TWELVE (12) MONTHS AFTER
RECEIPT THEREOF (WHICH AMOUNTS SHALL BE REPAID NOT LATER THAN THE DATE THAT IS
TWELVE (12) MONTHS AFTER THE DATE OF RECEIPT THEREOF).


(H)           IN THE EVENT OF ANY PARTIAL REDUCTION OR TERMINATION OF THE
TRANCHE A COMMITMENTS, THEN (I) AT OR PRIOR TO THE DATE OF SUCH REDUCTION OR
TERMINATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY BORROWER AND THE TRANCHE A
LENDERS OF THE SUM OF THE TRANCHE A CREDIT EXPOSURES AFTER GIVING EFFECT THERETO
AND (II) IF SUCH SUM WOULD EXCEED THE TOTAL TRANCHE A COMMITMENTS AFTER GIVING
EFFECT TO SUCH REDUCTION OR TERMINATION, THEN BORROWER SHALL, ON THE DATE OF
SUCH REDUCTION OR TERMINATION, PREPAY THE TRANCHE A LOANS IN AN AMOUNT
SUFFICIENT TO ELIMINATE SUCH EXCESS; PROVIDED THAT IF ON THE DATE OF SUCH A
REDUCTION OF THE TRANCHE A COMMITMENTS, THE AGGREGATE TRANCHE A CREDIT EXPOSURE
OF ALL OF THE TRANCHE A LENDERS EXCEEDS THE AGGREGATE TRANCHE A COMMITMENTS OF
ALL OF THE TRANCHE A LENDERS AFTER GIVING EFFECT TO SUCH REDUCTION AND, IF THE
TRANCHE A LOANS HAVE BEEN PAID IN FULL AND THE LETTER OF CREDIT EXPOSURE OF ALL
TRANCHE A LENDERS IS GREATER THAN ZERO, BORROWER SHALL DEPOSIT INTO THE CASH
COLLATERAL ACCOUNT AN AMOUNT IN CASH WHICH WOULD CAUSE THE BALANCE ON DEPOSIT IN
THE CASH COLLATERAL ACCOUNT TO EQUAL THE SUM OF THE LETTER OF CREDIT EXPOSURE OF
ALL TRANCHE LENDERS.


(I)            IN THE EVENT OF ANY PARTIAL REDUCTION OR TERMINATION OF THE
TRANCHE B COMMITMENTS, THEN (I) AT OR PRIOR TO THE DATE OF SUCH REDUCTION OR
TERMINATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY BORROWER AND THE TRANCHE B
LENDERS OF THE SUM OF THE TRANCHE B CREDIT EXPOSURES AFTER GIVING EFFECT THERETO
AND (II) IF SUCH SUM WOULD EXCEED THE TOTAL TRANCHE B COMMITMENTS AFTER GIVING
EFFECT TO SUCH REDUCTION OR TERMINATION, THEN BORROWER SHALL, ON THE DATE OF
SUCH REDUCTION OR TERMINATION, PREPAY THE TRANCHE B LOANS IN AN AMOUNT
SUFFICIENT TO ELIMINATE SUCH EXCESS.


(J)            BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE
(CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A LIBOR LOAN, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE OF PREPAYMENT OF
BASE RATE LOAN, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY
BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH LOAN OR PORTION
THEREOF TO BE PREPAID, PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN
CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF ANY OF THE COMMITMENTS AS
CONTEMPLATED BY SECTION 2.06(C), THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED
IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.06(C). 
PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A LOAN, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE RELEVANT LENDERS OF THE CONTENTS THEREOF. 
EACH PARTIAL

39


--------------------------------------------------------------------------------



PREPAYMENT OF ANY LOAN SHALL BE IN AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS
THAN $500,000.  EACH PREPAYMENT SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED
IN SUCH PREPAYMENT NOTICE.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST
TO THE EXTENT REQUIRED BY SECTION 2.03.


(K)           THE PROVISIONS OF SECTION 2.07(G) SHALL APPLY TO ANY PREPAYMENT
MADE UNDER THIS SECTION 2.08.


SECTION 2.09         FEES.


(A)           BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE TRANCHE A LENDERS IN ACCORDANCE WITH EACH TRANCHE A LENDER’S TRANCHE A
APPLICABLE PERCENTAGE, A COMMITMENT FEE (THE “TRANCHE A COMMITMENT FEE”), DURING
THE PERIOD FROM THE EFFECTIVE DATE THROUGH THE TRANCHE A MATURITY DATE AT A RATE
PER ANNUM EQUAL TO THE COMMITMENT FEE MARGIN ON THE AVERAGE DAILY AMOUNT OF THE
UNUSED TRANCHE A COMMITMENTS OF SUCH TRANCHE A LENDER.  THE TRANCHE A COMMITMENT
FEE SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING ON THE FIRST SUCH DAY TO OCCUR FOLLOWING THE
EFFECTIVE DATE, ON THE DATE OF ANY REDUCTION IN THE TRANCHE A COMMITMENTS (TO
THE EXTENT OF SUCH REDUCTION) AND ON THE TRANCHE A MATURITY DATE.


(B)           BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE TRANCHE B LENDERS IN ACCORDANCE WITH EACH TRANCHE B LENDER’S TRANCHE B
APPLICABLE PERCENTAGE, A COMMITMENT FEE (THE “TRANCHE B COMMITMENT FEE”; AND
TOGETHER WITH THE TRANCHE A COMMITMENT FEE, THE “COMMITMENT FEES”), DURING THE
PERIOD FROM THE EFFECTIVE DATE THROUGH THE TRANCHE B MATURITY DATE AT A RATE PER
ANNUM EQUAL TO THE COMMITMENT FEE MARGIN ON THE AVERAGE DAILY AMOUNT OF THE
UNUSED TRANCHE B COMMITMENTS OF SUCH TRANCHE B LENDER.  THE TRANCHE B COMMITMENT
FEE SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING ON THE FIRST SUCH DAY TO OCCUR FOLLOWING THE
EFFECTIVE DATE, ON THE DATE OF ANY REDUCTION IN THE TRANCHE B COMMITMENTS (TO
THE EXTENT OF SUCH REDUCTION) AND ON THE TRANCHE B MATURITY DATE.


(C)           BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE TRANCHE A LENDERS IN ACCORDANCE WITH EACH TRANCHE A LENDER’S TRANCHE A
APPLICABLE PERCENTAGE, COMMISSIONS (THE “LETTER OF CREDIT FEES”) WITH RESPECT TO
LETTERS OF CREDIT FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF EACH
LETTER OF CREDIT THROUGH THE EXPIRATION DATE OF SUCH LETTER OF CREDIT, AT A RATE
PER ANNUM EQUAL TO THE LIBOR MARGIN, IN EACH CASE ON THE AVERAGE DAILY MAXIMUM
AMOUNT AVAILABLE UNDER ANY CONTINGENCY TO BE DRAWN UNDER SUCH LETTER OF CREDIT. 
THE LETTER OF CREDIT FEES SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY
OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING ON THE FIRST SUCH DAY TO
OCCUR FOLLOWING THE EFFECTIVE DATE, AND ON THE DATE THAT THE TRANCHE A
COMMITMENTS SHALL EXPIRE.  IN ADDITION TO THE LETTER OF CREDIT FEES, BORROWER
SHALL PAY TO THE L/C ISSUER, FOR ITS OWN ACCOUNT, THE L/C ISSUER’S STANDARD FEES
AND CHARGES CUSTOMARILY CHARGED TO CUSTOMERS SIMILAR TO BORROWER WITH RESPECT TO
ANY LETTER OF CREDIT.


(D)           BORROWER SHALL PAY TO THE L/C ISSUER, FOR ITS OWN ACCOUNT, A
FRONTING FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY THE L/C ISSUER
HEREUNDER (THE “FRONTING FEE”), COMPUTED AT THE RATE OF 0.125% PER ANNUM ON THE
MAXIMUM DAILY AMOUNT AVAILABLE FOR DRAWING

40


--------------------------------------------------------------------------------



UNDER SUCH LETTER OF CREDIT.  ACCRUED FRONTING FEES SHALL BE PAYABLE QUARTERLY
IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING ON THE FIRST SUCH DAY TO OCCUR FOLLOWING THE EFFECTIVE DATE, AND ON
THE FIRST DAY ON OR AFTER THE DATE THAT THE TRANCHE A COMMITMENTS SHALL EXPIRE
UPON WHICH NO LETTERS OF CREDIT REMAIN OUTSTANDING.


(E)           BORROWER SHALL PAY TO EACH LENDER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL TRUSTEE AND THE L/C ISSUER, FOR ITS OWN ACCOUNT, FEES AND OTHER
AMOUNTS PAYABLE IN THE AMOUNTS AND AT THE TIMES SET FORTH IN THE LETTER
AGREEMENT DATED JULY 13, 2007 BETWEEN K-SEA AND KEYBANK AND AS MAY OTHERWISE BE
SEPARATELY AGREED UPON BETWEEN BORROWER AND SUCH PERSON.


(F)            FEES AND OTHER AMOUNTS PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.  ALL FEES SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR
THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


SECTION 2.10         INCREASED COSTS; ILLEGALITY.


(A)           IF ANY CHANGE IN LAW SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER, THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE
OR THE L/C ISSUER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED
LIBOR RATE); OR

(II)           IMPOSE ON ANY LENDER, THE ADMINISTRATIVE AGENT, THE COLLATERAL
TRUSTEE OR THE L/C ISSUER OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION
AFFECTING THIS AGREEMENT, ANY LIBOR LOANS MADE BY LENDER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL TRUSTEE OR THE L/C ISSUER OR ANY PARTICIPATION THEREIN,

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any LIBOR Loan hereunder (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Person or to
reduce the amount of any sum received or receivable by such Person hereunder
(whether of principal, interest or otherwise), then Borrower will pay to such
Person such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered.  Failure to demand compensation
pursuant to this Section shall not constitute a waiver of such Person’s right to
demand such compensation.


(B)           IF ANY LENDER, THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR
THE L/C ISSUER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS
HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH PERSON’S
CAPITAL OR ON THE CAPITAL OF SUCH PERSON’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE, LETTERS OF CREDIT ISSUED OR
COMMITMENTS HELD AVAILABLE BY SUCH PERSON TO A LEVEL BELOW THAT WHICH SUCH
PERSON OR SUCH PERSON’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE
IN LAW (TAKING INTO CONSIDERATION SUCH PERSON’S POLICIES AND THE POLICIES OF
SUCH PERSON’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME BORROWER WILL PAY TO SUCH LENDER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL TRUSTEE OR THE L/C ISSUER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH PERSON OR SUCH PERSON’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.

41


--------------------------------------------------------------------------------



(C)           A CERTIFICATE OF ANY LENDER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL TRUSTEE OR THE L/C ISSUER CALCULATING AND SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH PERSON OR ITS HOLDING COMPANY, AS THE CASE
MAY BE, AS SPECIFIED IN SECTION 2.10(A) OR 2.10(B) SHALL BE DELIVERED TO
BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  BORROWER SHALL PAY SUCH
LENDER, THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR THE L/C ISSUER, AS
THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL TRUSTEE OR THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT
TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH PERSON RIGHT TO DEMAND
SUCH COMPENSATION; PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE
ANY LENDER, THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR THE L/C ISSUER
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH PERSON NOTIFIES BORROWER OF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
PERSON’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT, IF
THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, AFTER
THE DATE OF THIS AGREEMENT, ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL FOR ANY
LENDER TO MAKE OR MAINTAIN ANY LIBOR LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS
AS CONTEMPLATED HEREBY WITH RESPECT TO ANY LIBOR LOAN, THEN, BY WRITTEN NOTICE
TO BORROWER AND TO THE ADMINISTRATIVE AGENT:

(I)            SUCH LENDER MAY DECLARE THAT LIBOR LOANS WILL NOT THEREAFTER (FOR
THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH LENDER HEREUNDER (OR BE
CONTINUED FOR ADDITIONAL INTEREST PERIODS AND BASE RATE LOANS WILL NOT
THEREAFTER (FOR SUCH DURATION) BE CONVERTED INTO LIBOR LOANS), WHEREUPON ANY
REQUEST FOR A LIBOR LOAN OR TO CONVERT A BASE RATE LOAN TO A LIBOR LOAN OR TO
CONTINUE A LIBOR LOAN, AS APPLICABLE, FOR AN ADDITIONAL INTEREST PERIOD SHALL,
AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST FOR A BASE RATE LOAN (OR A REQUEST
TO CONTINUE A BASE RATE LOAN AS SUCH FOR AN ADDITIONAL INTEREST PERIOD OR TO
CONVERT A LIBOR LOAN INTO A BASE RATE LOAN, AS APPLICABLE), UNLESS SUCH
DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND

(II)           SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING LIBOR LOANS MADE BY
IT BE CONVERTED TO BASE RATE LOANS, IN WHICH EVENT ALL SUCH LIBOR LOANS SHALL BE
AUTOMATICALLY CONVERTED TO BASE LOANS, AS OF THE EFFECTIVE DATE OF SUCH NOTICE
AS PROVIDED IN THE LAST SENTENCE OF THIS PARAGRAPH.

In the event any Lender shall exercise its rights under clauses (i) or (ii) of
this Section 2.10(e), all payments and prepayments of principal that would
otherwise have been applied to repay the LIBOR Loans that would have been made
by such Lender or the converted LIBOR Loans of such Lender shall instead be
applied to repay the Base Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such LIBOR Loans, as applicable.  For purposes
of this Section 2.10(e), a notice to Borrower by any Lender shall be effective
as to each LIBOR Loan

42


--------------------------------------------------------------------------------


made by such Lender, if lawful, on the last day of the Interest Period currently
applicable to such LIBOR Loan; in all other cases such notice shall be effective
on the date of receipt by Borrower.


SECTION 2.11         BREAK FUNDING PAYMENTS.

In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto or (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any Loan Request or other notice delivered
pursuant Section 2.03 or 2.04 (regardless of whether such notice may be revoked
under Section 2.06(f) and is revoked in accordance therewith), then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  If such Loan Request or other notice relates to a
LIBOR Loan, such loss, cost or expense to any Lender shall be deemed to include
an amount reasonably determined by such Lender to be the excess, if any, of (i)
the amount of interest that would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBOR Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would in good faith bid were it to bid, at the commencement of such
period, for dollar deposits of a comparable amount and period from other banks
in the eurodollar market.  A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section 2.11
shall be delivered to Borrower and shall be conclusive absent manifest error. 
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.


SECTION 2.12         TAXES.


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF ANY
CREDIT PARTY HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR
ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF SUCH CREDIT PARTY SHALL
BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS,
THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE,
EACH LENDER OR L/C ISSUER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH CREDIT
PARTY SHALL MAKE SUCH DEDUCTIONS, AND (III) SUCH CREDIT PARTY SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


(B)           IN ADDITION, THE CREDIT PARTIES SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           EACH CREDIT PARTY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
COLLATERAL TRUSTEE, THE L/C ISSUER AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN
DEMAND THEREFOR, FOR THE

43


--------------------------------------------------------------------------------



FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES
OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER
THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE, THE L/C
ISSUER OR SUCH LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND
REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY, TOGETHER WITH COPIES OF AVAILABLE DOCUMENTATION
REFLECTING THE IMPOSITION AND AMOUNT OF SUCH INDEMNIFIED TAXES OR OTHER TAXES
DELIVERED TO BORROWER BY A LENDER, THE COLLATERAL TRUSTEE, THE L/C ISSUER OR BY
THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY BORROWER TO A GOVERNMENTAL AUTHORITY, BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH BORROWER
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


SECTION 2.13         PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.


(A)           EACH CREDIT PARTY SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY
IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST OR
FEES, OR UNDER SECTION 2.10, 2.11, 2.12 OR 10.06 HEREOF, OR OTHERWISE) PRIOR TO
12:00 NOON, NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON
ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE
BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT
AT ITS OFFICES AT 127 PUBLIC SQUARE, CLEVELAND, OHIO 44114, ATTN. KCIB LOAN
SERVICES, EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.10, 2.11, 2.12 AND 10.06
HEREOF SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR
ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING
RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS
HEREUNDER SHALL BE MADE IN DOLLARS.


(B)           (I)            SO LONG AS (X) NO DEFAULT WITH RESPECT TO ANY
PAYMENTS DUE HEREUNDER OR UNDER ANY OF THE OBLIGATIONS OR (Y) EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, EACH PAYMENT MADE BY BORROWER RECEIVED BY
THE ADMINISTRATIVE AGENT PURSUANT TO

44


--------------------------------------------------------------------------------



SECTION 2.13(A) SHALL BE APPLIED, FIRST, TO ANY COSTS, EXPENSES, FEES OR OTHER
AMOUNTS DUE UNDER THIS AGREEMENT OR UNDER THE OTHER LOAN DOCUMENTS NOT
CONSTITUTING PRINCIPAL AND INTEREST DUE UNDER THE LOANS, SECOND, TO DEFAULT
INTEREST AT THE RATE PROVIDED FOR SECTION 2.03(C) HEREOF, THIRD, TO INTEREST DUE
ON THE UNPAID PRINCIPAL BALANCE OF EACH LOAN, FOURTH, TO THE PAYMENT IN FULL OF
PRINCIPAL AND ALL OTHER OBLIGATIONS WHICH ARE THEN DUE AND PAYABLE.  IF AT ANY
TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE
AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND FEES THEN DUE ON ANY
LOANS, SUCH FUNDS SHALL BE APPLIED, FIRST, TO PAY INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, SECOND, TO PAY PRINCIPAL
THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE
WITH THE AMOUNTS OF PRINCIPAL THEN DUE TO SUCH PARTIES, AND THIRD, ALL REMAINING
AMOUNTS, IF ANY, SHALL BE APPLIED AS PROVIDED IN THE FIRST SENTENCE OF THIS
SECTION 2.13(B)(I).

(ii)           So long as no (x) Default with respect to any payments due
hereunder or under any of the Obligations or (y) Event of Default shall have
occurred and be continuing, any amounts received by Collateral Trustee, the
Administrative Agent or any Lender as a result of an Event of Loss with respect
to any Pool Vessel (including, without limitation, any payment of prepayment
amounts under Section 2.08 hereof or insurance or condemnation proceeds) shall
be retained by the Lenders as cash collateral to the extent the aggregate Fair
Market Value of the remaining Pool Vessels is less than the greater of (A)
$90,000,000.00 and (B) an amount such that the Asset Coverage Ratio after giving
effect to such Event of Loss is not less than 1.25:1.00, until such time as
Borrower or a Subsidiary Guarantor shall have granted a Lien on one or more
Qualified Pool Vessels to increase the aggregate Fair Market Value of the Pool
Vessels to not less than the greater of (A) $90,000,000.00 and (B) an amount
such that the Asset Coverage Ratio after giving effect to such pledge is not
less than 1.25:1.00, at which time such amounts shall be applied, first, for
application against the Tranche B Loans at the end of any then current Interest
Period or Periods, second, for application against the Tranche A Loans at the
end of any then current Interest Period or Periods, third, to the payment in
full of all the Obligations which are then due and payable, and, fourth, the
balance, if any, after payment of the foregoing amounts, shall be paid by the
Lenders to Borrower (subject to the terms of the Bridge Loan Intercreditor
Agreement).

(iii)          So long as no (x) Default with respect to any payments due
hereunder or under any of the Obligations or (y) Event of Default shall have
occurred and be continuing, all Proceeds from time to time received by the
Collateral Trustee, the Administrative Agent or any Lender shall be applied,
first, to any costs, expenses, fees or other amounts due under this Agreement
and the other Loan Documents not constituting principal and interest due under
the Loans, second, to the payment in full of all the other Obligations which are
then due and payable, third, if provision as to the application of such amounts
is made in this Agreement or any other Loan Document, the Collateral Trustee,
the Administrative Agent or such Lender shall, in its sole discretion, either
apply such payment to the purpose for which it was made or pay it to Borrower,
which shall so apply it and, fourth, if due to Borrower, the Collateral Trustee,
the Administrative Agent or such Lender shall pay such amounts to Borrower.

(iv)          All payments received and amounts realized by the Lenders after a
Default shall have occurred and be continuing, but prior to the occurrence of an
Event of Default

45


--------------------------------------------------------------------------------


or any acceleration of any Loan or Note, all Proceeds or other amounts received
in repayment of the Collateral shall be held by the Collateral Trustee, the
Administrative Agent or any Lender as part of the Collateral until such time as
no Defaults or Events of Default shall be continuing hereunder (at which time
such funds shall be paid to Borrower) or until such funds are applied pursuant
to Section 8.02 hereof.  The Collateral Trustee, the Administrative Agent or any
Lender shall apply the cash proceeds of Collateral actually received by it from
any sale, lease, foreclosure or other disposition of the Collateral to payment
pro rata of the Obligations, in whole or in part (including reasonable
attorneys’ fees and legal expenses incurred by the Collateral Trustee, the
Administrative Agent or the Lenders with respect thereto or otherwise chargeable
to Borrower).  The Lenders shall apply all such receipts ratably against
Obligations under the Facilities.  Borrower shall remain liable to the Lenders
for the payment of any deficiency together with interest at the highest rate
provided for herein and all costs and expenses of collection or enforcement,
including reasonable attorneys’ fees and legal expenses.

(v)           After an Event of Default shall have occurred and be continuing
and after the Lenders have declared all amounts outstanding hereunder to be due
and payable pursuant to Section 8.02 hereof, all payments received and amounts
realized by any Lender (including, without limitation, as assignee from Borrower
or any Subsidiary Guarantor of any charter of any of the Pool Vessels), as well
as all payments or amounts then held by the Lenders as part of the Collateral,
shall be applied against the Obligations in such order and such manner as the
Lenders, in their sole discretion, may determine and as otherwise provided in
the other Loan Documents and the documents evidencing the other Obligations, and
the balance, if any, shall be paid by the Lenders to Borrower.


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF, OR
INTEREST ON, ANY OF ITS LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A
GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER APPLICABLE LENDER, THEN THE
APPLICABLE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT
FACE VALUE) PARTICIPATIONS IN THE LOANS OF OTHER APPLICABLE LENDERS TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
APPLICABLE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL
OF, AND ACCRUED INTEREST ON, THEIR RESPECTIVE LOANS, PROVIDED THAT (I) IF ANY
SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF
THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS
TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  EACH CREDIT PARTY
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH CREDIT PARTY RIGHTS OF SETOFF
AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER
WERE A DIRECT CREDITOR OF SUCH CREDIT PARTY IN THE AMOUNT OF SUCH PARTICIPATION.

46


--------------------------------------------------------------------------------



(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
CREDIT PARTY PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF LENDERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE COLLATERAL TRUSTEE HEREUNDER THAT BORROWER WILL NOT MAKE SUCH PAYMENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE
IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO
PERSONS THE AMOUNT DUE.  IN SUCH EVENT, IF BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH SUCH PERSON SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH PERSON WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.05, 2.13(D) OR 2.14 HEREOF, THEN THE ADMINISTRATIVE
AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF),
APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR ACCOUNT OF
SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL
SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


SECTION 2.14         LETTERS OF CREDIT.


(A)           BORROWER MAY REQUEST THE L/C ISSUER TO ISSUE LETTERS OF CREDIT
DURING THE PERIOD FROM THE EFFECTIVE DATE TO THE THIRTIETH BUSINESS DAY PRIOR TO
THE TRANCHE A MATURITY DATE, PROVIDED THAT IMMEDIATELY AFTER THE ISSUANCE OF
EACH LETTER OF CREDIT (I) THE LETTER OF CREDIT EXPOSURE OF ALL TRANCHE A LENDERS
WOULD NOT EXCEED THE LETTER OF CREDIT SUBLIMIT, (II) THE AGGREGATE TRANCHE A
CREDIT EXPOSURE OF ALL TRANCHE A LENDERS WOULD NOT EXCEED THE AGGREGATE TRANCHE
A COMMITMENTS OF ALL TRANCHE A LENDERS AND (III) THE AGGREGATE REVOLVING CREDIT
EXPOSURE OF ALL LENDERS WOULD NOT EXCEED THE AGGREGATE COMMITMENTS OF ALL
LENDERS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT, BORROWER SHALL NOTIFY
THE ADMINISTRATIVE AGENT AND THE L/C ISSUER BY THE DELIVERY OF A CREDIT REQUEST
IN THE FORM OF EXHIBIT G, WHICH SHALL BE SENT BY FACSIMILE AND SHALL BE
IRREVOCABLE (CONFIRMED PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS, BY
THE DELIVERY TO THE ADMINISTRATIVE AGENT OF A CREDIT REQUEST MANUALLY SIGNED BY
BORROWER), AT LEAST THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ISSUANCE,
SPECIFYING (X) IN THE CASE OF A STANDBY LETTER OF CREDIT, (A) TO THE EXTENT NOT
PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE AGENT, COPIES OF ALL AGREEMENTS
BETWEEN BORROWER AND THE BENEFICIARY OF SUCH STANDBY LETTER OF CREDIT PERTAINING
TO THE ISSUANCE OF SUCH STANDBY LETTER OF CREDIT AND (B) A COPY OF THE FORM OF A
STANDBY LETTER OF CREDIT WHICH IS ATTACHED HERETO AS EXHIBIT D, AND (Y) IN THE
CASE OF A DOCUMENTARY LETTER OF CREDIT, A COPY OF THE FORM OF THE APPLICATION
FOR A DOCUMENTARY LETTER OF CREDIT WHICH IS ATTACHED HERETO AS EXHIBIT E AND
WHICH MAY BE AMENDED BY THE L/C ISSUER FROM TIME TO TIME, AND IN THE CASE OF
EACH LETTER OF CREDIT, TO THE EXTENT NOT INCLUDED IN THE FOREGOING:  (I) THE
BENEFICIARY OF SUCH LETTER OF CREDIT, (II) BORROWER’S PROPOSAL AS TO THE
CONDITIONS UNDER WHICH A DRAWING MAY BE MADE UNDER SUCH LETTER OF CREDIT AND THE
DOCUMENTATION TO BE REQUIRED IN RESPECT THEREOF, (III) THE MAXIMUM AMOUNT TO BE
AVAILABLE UNDER SUCH LETTER OF CREDIT, (IV) THE CURRENCY SUCH LETTER OF CREDIT
SHALL BE DENOMINATED IN (WHICH SHALL BE DOLLARS OR AN ALTERNATIVE CURRENCY THEN
MADE AVAILABLE BY THE ADMINISTRATIVE AGENT AND THE L/C ISSUER) AND (V) THE
REQUESTED DATES OF ISSUANCE AND EXPIRATION.  SUCH CREDIT REQUEST

47


--------------------------------------------------------------------------------



SHALL BE ACCOMPANIED BY SUCH OTHER CERTIFICATES, DOCUMENTS (INCLUDING A
REIMBURSEMENT AGREEMENT) AND OTHER INFORMATION AS MAY BE REQUIRED BY THE L/C
ISSUER IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES (ALL OF THE INSTRUMENTS
DOCUMENTS, CERTIFICATE, APPLICATIONS AND INFORMATION DESCRIBED IN THE
IMMEDIATELY PRECEDING TWO SENTENCES, COLLECTIVELY, THE “LETTER OF CREDIT
DOCUMENTATION”).  UPON RECEIPT OF SUCH CREDIT REQUEST FROM BORROWER, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH TRANCHE A LENDER THEREOF. 
SUBJECT TO THE SATISFACTION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
L/C ISSUER SHALL ISSUE EACH REQUESTED LETTER OF CREDIT.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY LETTER OF CREDIT
DOCUMENTATION, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  EACH OF THE
CREDIT PARTIES HEREBY ACKNOWLEDGES AND AGREES THAT THE EXISTING LETTERS OF
CREDIT ARE LETTERS OF CREDIT HEREUNDER AND THE TRANCHE A LENDERS HEREBY ASSUME
AND ARE JOINTLY AND SEVERALLY OBLIGATED WITH RESPECT TO ALL REIMBURSEMENT
OBLIGATIONS RELATED THERETO.  EACH OF THE EXISTING LETTERS OF CREDIT SHALL BE
DEEMED TO BE A “LETTER OF CREDIT” FOR ALL PURPOSES OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


(B)           EACH LETTER OF CREDIT SHALL BE ISSUED FOR THE ACCOUNT OF BORROWER
AND IN SUPPORT OF OBLIGATIONS, CONTINGENT OR OTHERWISE, OF BORROWER OR ANY
SUBSIDIARY ARISING IN THE ORDINARY COURSE OF BUSINESS.  EACH DOCUMENTARY LETTER
OF CREDIT SHALL EXPIRE NO LATER THAN 180 DAYS FROM ITS DATE OF ISSUANCE.  EACH
STANDBY LETTER OF CREDIT SHALL EITHER (A) HAVE AN EXPIRATION DATE WHICH SHALL BE
NOT LATER THAN THE EARLIER OF (X) 364 DAYS AFTER THE DATE OF ISSUANCE THEREOF OR
(Y) FIFTEEN (15) BUSINESS DAYS BEFORE THE TRANCHE A MATURITY DATE OR (B) CONTAIN
“EVERGREEN” PROVISIONS UNDER WHICH THE SUCH STANDBY LETTER OF CREDIT SHALL HAVE
AN INITIAL EXPIRATION DATE OF NOT MORE THAN ONE YEAR FROM ISSUANCE, WHICH
EXPIRATION DATE SHALL BE DEEMED EXTENDED ON AN ANNUAL BASIS FOR SUCCESSIVE
PERIODS OF NOT MORE THAN ONE YEAR UNLESS NOTICE OF TERMINATION IS GIVEN BY THE
L/C ISSUER, PROVIDED, HOWEVER, NO SUCH STANDBY LETTER OF CREDIT SHALL HAVE AN
EXPIRATION DATE EXTENDING OR BE SO EXTENDABLE BEYOND THE TRANCHE A MATURITY
DATE.  ANY RENEWAL, OR ANY EXTENSION OF ANY EXPIRY DATE, OF A LETTER OF CREDIT
SHALL CONSTITUTE THE ISSUANCE OF SUCH LETTER OF CREDIT FOR ALL PURPOSES OF THIS
AGREEMENT.  IN NO EVENT SHALL ANY LETTER OF CREDIT EXPIRE LATER THAN FIFTEEN
(15) BUSINESS DAYS PRIOR TO THE TRANCHE A MATURITY DATE.


(C)           IMMEDIATELY UPON THE ISSUANCE OF A LETTER OF CREDIT, THE L/C
ISSUER SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH TRANCHE A LENDER,
AND EACH TRANCHE A LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE L/C ISSUER, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH TRANCHE
A LENDER’S TRANCHE A APPLICABLE PERCENTAGE THEREOF, IN SUCH LETTER OF CREDIT AND
THE OBLIGATIONS OF BORROWER WITH RESPECT THERETO AND ANY SECURITY THEREFOR AND
ANY GUARANTY PERTAINING THERETO AT ANY TIME EXISTING.  EACH TRANCHE A LENDER,
WITH RESPECT TO EACH EXISTING LETTER OF CREDIT, HEREBY PURCHASES, WITHOUT
RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF
SUCH TRANCHE A LENDER’S TRANCHE A APPLICABLE PERCENTAGE THEREOF, IN EACH SUCH
EXISTING LETTER OF CREDIT AND THE OBLIGATIONS OF BORROWER WITH RESPECT THERETO
AND ANY SUCH SECURITY THEREFOR AND GUARANTY PERTAINING THERETO AT ANY TIME
EXISTING.


(D)           THE L/C ISSUER SHALL PROMPTLY NOTIFY (I) EACH TRANCHE A LENDER OF
THE L/C ISSUER’S RECEIPT OF A DRAWING REQUEST UNDER ANY LETTER OF CREDIT,
STATING THE AMOUNT OF SUCH TRANCHE A LENDER’S TRANCHE A APPLICABLE PERCENTAGE OF
SUCH DRAWING REQUEST AND THE DATE ON WHICH SUCH REQUEST WILL BE HONORED (THE
“HONOR DATE”) AND (II) THE ADMINISTRATIVE AGENT AND

48


--------------------------------------------------------------------------------



BORROWER OF THE AMOUNT OF SUCH DRAWING REQUEST AND THE HONOR DATE.  ANY FAILURE
OF THE L/C ISSUER TO GIVE OR ANY DELAY IN THE L/C ISSUER’S GIVING ANY SUCH
NOTICE SHALL NOT RELEASE OR DIMINISH THE OBLIGATIONS OF BORROWER OR ANY TRANCHE
A LENDER HEREUNDER.  IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT,
THE L/C ISSUER SHALL HAVE NO OBLIGATION TO ANY TRANCHE A LENDER OR BORROWER
OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER SUCH
LETTER OF CREDIT HAVE BEEN DELIVERED AND THAT THEY APPEAR TO COMPLY ON THEIR
FACE WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.  IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE L/C ISSUER, THE L/C ISSUER
SHALL HAVE NO LIABILITY TO ANY TRANCHE A LENDER OR BORROWER FOR ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT,
INCLUDING ANY SUCH ACTION NEGLIGENTLY TAKEN OR NEGLIGENTLY OMITTED TO BE TAKEN
BY IT.


(E)           NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE HONOR DATE
WITH RESPECT TO ANY DRAWING UNDER ANY LETTER OF CREDIT, BORROWER SHALL REIMBURSE
THE L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT
OF SUCH DRAWING AND IN THE APPLICABLE CURRENCY.  IF BORROWER FAILS TO SO
REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH TRANCHE A LENDER OF SUCH FAILURE, THE AMOUNT OF THE UNREIMBURSED
DRAWING (THE “UNREIMBURSED AMOUNT”), AND SUCH TRANCHE A LENDER’S TRANCHE A
APPLICABLE PERCENTAGE THEREOF.  IN THE CASE OF ANY LETTER OF CREDIT DENOMINATED
IN AN ALTERNATIVE CURRENCY, THE UNREIMBURSED AMOUNT SHALL BE REDENOMINATED INTO
DOLLARS AND EQUAL THE DOLLAR EQUIVALENT THEREOF, AND THE ADMINISTRATIVE AGENT
SHALL SO NOTIFY THE TRANCHE A LENDERS IN THE NOTICE DESCRIBED IN THE PRECEDING
SENTENCE. IN SUCH EVENT, BORROWER SHALL BE DEEMED TO HAVE REQUESTED A BASE RATE
LOAN TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED
AMOUNT (OR THE DOLLAR EQUIVALENT THEREOF, IF APPLICABLE), WITHOUT REGARD TO THE
MINIMUM LOAN AMOUNT FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO
THE AMOUNT OF THE UNUTILIZED PORTION OF THE AGGREGATE TRANCHE A COMMITMENTS OF
THE TRANCHE A LENDERS AND THE CONDITIONS SET FORTH IN SECTION 5.02 (OTHER THAN
THE DELIVERY OF A LOAN REQUEST).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION MAY BE GIVEN BY TELEPHONE IF
IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE
CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH
NOTICE.  EACH TRANCHE A LENDER SHALL PROMPTLY AND UNCONDITIONALLY PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE L/C ISSUER, THE AMOUNT OF SUCH
TRANCHE A LENDER’S TRANCHE A APPLICABLE PERCENTAGE OF SUCH UNREIMBURSED AMOUNT
IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS ON THE BUSINESS DAY THE L/C ISSUER SO
NOTIFIES SUCH TRANCHE A LENDER IF SUCH NOTICE IS GIVEN PRIOR TO 12:00 NOON OR,
IF SUCH NOTICE IS GIVEN AFTER 12:00 NOON, SUCH TRANCHE A LENDER SHALL MAKE ITS
APPLICABLE PERCENTAGE OF SUCH UNREIMBURSED AMOUNT AVAILABLE TO THE L/C ISSUER
PRIOR TO 12:00 NOON ON THE NEXT SUCCEEDING BUSINESS DAY.


(F)            IF AND TO THE EXTENT ANY TRANCHE A LENDER SHALL NOT MAKE SUCH
TRANCHE A LENDER’S TRANCHE A APPLICABLE PERCENTAGE OF ANY REIMBURSEMENT
OBLIGATIONS AVAILABLE TO THE L/C ISSUER WHEN DUE IN ACCORDANCE WITH SECTION
2.14(E), SUCH TRANCHE A LENDER SHALL PAY INTEREST TO THE L/C ISSUER ON SUCH
UNPAID AMOUNT FOR EACH DAY FROM THE DATE SUCH PAYMENT IS DUE UNTIL THE DATE SUCH
AMOUNT IS PAID IN FULL TO THE L/C ISSUER AT THE FEDERAL FUNDS EFFECTIVE RATE
UNTIL (AND INCLUDING) THE THIRD BUSINESS DAY AFTER THE DATE DUE AND THEREAFTER
AT THE BASE RATE.  THE OBLIGATIONS OF THE TRANCHE A LENDERS UNDER THIS SECTION
2.14(F) ARE SEVERAL AND NOT JOINT OR JOINT AND SEVERAL, AND THE FAILURE OF ANY
TRANCHE A LENDER TO MAKE AVAILABLE TO THE L/C ISSUER ITS TRANCHE A APPLICABLE
PERCENTAGE OF ANY REIMBURSEMENT OBLIGATIONS WHEN DUE IN ACCORDANCE

49


--------------------------------------------------------------------------------



WITH SECTION 2.14(E) SHALL NOT RELIEVE ANY OTHER TRANCHE A LENDER OF ITS
OBLIGATION HEREUNDER TO MAKE ITS TRANCHE A APPLICABLE PERCENTAGE OF SUCH
REIMBURSEMENT OBLIGATIONS SO AVAILABLE WHEN SO DUE, BUT NO TRANCHE A LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER TRANCHE A LENDER TO MAKE SUCH
OTHER TRANCHE A LENDER’S TRANCHE A APPLICABLE PERCENTAGE OF SUCH REIMBURSEMENT
OBLIGATIONS SO AVAILABLE WHEN SO DUE.


(G)           WHENEVER THE L/C ISSUER RECEIVES A PAYMENT OF A REIMBURSEMENT
OBLIGATION FROM OR ON BEHALF OF BORROWER AS TO WHICH THE L/C ISSUER HAS RECEIVED
ANY PAYMENT FROM A TRANCHE A LENDER PURSUANT TO SECTION 2.14(E), THE L/C ISSUER
SHALL PROMPTLY PAY TO SUCH TRANCHE A LENDER AN AMOUNT EQUAL TO SUCH TRANCHE A
LENDER’S TRANCHE A APPLICABLE PERCENTAGE OF SUCH PAYMENT FROM OR ON BEHALF OF
BORROWER.  IF ANY PAYMENT BY OR ON BEHALF OF BORROWER AND RECEIVED BY THE L/C
ISSUER WITH RESPECT TO ANY LETTER OF CREDIT IS RESCINDED OR MUST OTHERWISE BE
RETURNED BY THE L/C ISSUER FOR ANY REASON AND THE L/C ISSUER HAS PAID TO ANY
TRANCHE A LENDER ANY PORTION THEREOF, EACH SUCH TRANCHE A LENDER SHALL FORTHWITH
PAY OVER TO THE L/C ISSUER AN AMOUNT EQUAL TO SUCH TRANCHE A LENDER’S TRANCHE A
APPLICABLE PERCENTAGE OF THE AMOUNT WHICH MUST BE SO RETURNED BY THE L/C/ISSUER.


(H)           EACH TRANCHE A LENDER, UPON THE DEMAND OF THE L/C ISSUER, SHALL
REIMBURSE THE L/C ISSUER, TO THE EXTENT THE L/C ISSUER HAS NOT BEEN REIMBURSED
BY BORROWER AFTER DEMAND THEREFOR, FOR THE REASONABLE COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE L/C ISSUER IN CONNECTION
WITH THE COLLECTION OF AMOUNTS DUE UNDER, AND THE PRESERVATION AND ENFORCEMENT
OF ANY RIGHTS CONFERRED BY, ANY LETTER OF CREDIT OR THE PERFORMANCE OF THE L/C
ISSUER’S OBLIGATIONS AS ISSUER OF THE LETTERS OF CREDIT UNDER THIS AGREEMENT IN
RESPECT THEREOF, TO THE EXTENT OF SUCH TRANCHE A LENDER’S TRANCHE A APPLICABLE
PERCENTAGE OF THE AMOUNT OF SUCH COSTS AND EXPENSES PROVIDED, HOWEVER, THAT NO
TRANCHE A LENDER SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS TO THE EXTENT THE SAME RESULT SOLELY FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE L/C ISSUER.  THE L/C ISSUER SHALL
REFUND ANY COSTS AND EXPENSES REIMBURSED BY SUCH TRANCHE A LENDER THAT ARE
SUBSEQUENTLY RECOVERED FROM BORROWER IN AN AMOUNT EQUAL TO SUCH TRANCHE A
LENDER’S TRANCHE A APPLICABLE PERCENTAGE THEREOF.


(I)            THE OBLIGATION OF BORROWER TO REIMBURSE THE L/C ISSUER PURSUANT
TO THIS SECTION 2.14, AND THE OBLIGATION OF EACH TRANCHE A LENDER TO MAKE
AVAILABLE TO THE L/C ISSUER THE AMOUNTS SET FORTH IN THIS SECTION 2.14 SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE UNDER ANY AND ALL CIRCUMSTANCES, SHALL
BE MADE WITHOUT REDUCTION FOR ANY SET-OFF, COUNTERCLAIM OR OTHER DEDUCTION OF
ANY NATURE WHATSOEVER, MAY NOT BE TERMINATED, SUSPENDED OR DELAYED FOR ANY
REASON WHATSOEVER, SHALL NOT BE SUBJECT TO ANY QUALIFICATION OR EXCEPTION AND
SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT
UNDER ALL CIRCUMSTANCES, INCLUDING ANY OF THE FOLLOWING CIRCUMSTANCES: (1) ANY
LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, (2) THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A LETTER OF CREDIT,
ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
TRANSFEREE MAY BE ACTING), THE L/C ISSUER, ANY LENDER OR ANY OTHER PERSON,
WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY LETTER
OF CREDIT, THE TRANSACTIONS CONTEMPLATED IN THE LOAN DOCUMENTS OR ANY UNRELATED
TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN

50


--------------------------------------------------------------------------------



BORROWER AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF CREDIT), (3) ANY DRAFT,
CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF CREDIT PROVING
TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (4) THE SURRENDER
OR IMPAIRMENT OF ANY COLLATERAL FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
TERMS OF ANY OF THE LOAN DOCUMENTS, (5) THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT OR (6) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS
SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF
SETOFF AGAINST, BORROWER’S OR SUCH TRANCHE A LENDER’S OBLIGATIONS HEREUNDER. 
THE L/C ISSUER SHALL NOT HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
L/C ISSUER. THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE L/C ISSUER (AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE L/C ISSUER SHALL BE DEEMED
TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE L/C ISSUER MAY,
IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


SECTION 2.15         CASH COLLATERAL ACCOUNT.

At, or at any time before, the time Borrower shall be required to make a deposit
into the Cash Collateral Account, the Administrative Agent shall establish and
maintain at its offices at 575 Fifth Avenue, New York, New York, or such other
office as the Administrative Agent shall determine in its discretion, in the
name of Borrower but under the sole dominion and control of the Administrative
Agent, a cash collateral account (the “Cash Collateral Account”).  Borrower may
from time to time make one or more deposits into the Cash Collateral Account and
shall from time to time make such deposits as are required by this Agreement. 
Borrower hereby pledges to the Administrative Agent for the benefit of the
Tranche A Lenders, the Administrative Agent, the L/C Issuer and the Collateral
Trustee, a Lien on and security interest in the Cash Collateral Account and all
sums at any time and from time to time on deposit therein (the Cash Collateral
Account, together with all sums on deposit therein, being sometimes hereinafter
collectively referred to as the “Cash Collateral”), as collateral security for
the prompt payment in full when due, whether at stated maturity, by acceleration
or otherwise, of the Obligations.  Borrower shall, at any time and from time to
time at its expense, promptly execute and deliver to the Administrative Agent
any further instruments and documents, and take any further actions, that may be
necessary or that the Administrative Agent may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Administrative Agent to exercise and enforce its rights
and remedies hereunder with respect to any Cash Collateral.  Borrower shall not
(i) sell or otherwise dispose of any of the Cash

51


--------------------------------------------------------------------------------


Collateral, or (ii) create or permit to exist any Lien upon any of the Cash
Collateral.  Borrower hereby authorizes the Administrative Agent, promptly after
each drawing under any Letter of Credit shall become due and payable, to apply
any and all cash on deposit in the Cash Collateral Account towards the
reimbursement of the L/C Issuer for all sums paid in respect of such drawing,
and all other Obligations which shall then be due and owing.


SECTION 2.16         MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


(A)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.10 HEREOF, OR
IF BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.12
HEREOF, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT
LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS
RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.10 OR 2.12
HEREOF, AS THE CASE MAY BE, IN THE FUTURE, AND (II) WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  BORROWER HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.10 HEREOF, OR
IF BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.12
HEREOF, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER,
THEN BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER
AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE,
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 10.07 HEREOF), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT
(I) BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND THE L/C ISSUER, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD,
(II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR BORROWER (IN THE
CASE OF ALL OTHER AMOUNTS), AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.10 HEREOF OR PAYMENTS
REQUIRED TO BE MADE PURSUANT TO SECTION 2.12 HEREOF, SUCH ASSIGNMENT WILL RESULT
IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED
TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING BORROWER TO
REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


SECTION 2.17         INCREASE OF COMMITMENTS.


(A)           PROVIDED THAT (I) THE BRIDGE LOAN SHALL HAVE REPAID IN FULL, (II)
THE TRANCHE B LOANS SHALL HAVE BEEN PAID IN FULL AND THE TRANCHE B COMMITMENTS
SHALL HAVE BEEN TERMINATED AND (III) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME AFTER THE
EFFECTIVE DATE, PROVIDE A WRITTEN REQUEST TO THE ADMINISTRATIVE AGENT TO
INCREASE THE TRANCHE A COMMITMENTS BY UP TO AN AGGREGATE MAXIMUM

52


--------------------------------------------------------------------------------



AMOUNT OF SEVENTY-FIVE MILLION DOLLARS ($75,000,000.00).  SUBJECT TO THE TERMS
HEREOF, BORROWER MAY REQUEST TO OBTAIN SUCH INCREASE IN THE TRANCHE A
COMMITMENTS (“PROPOSED INCREASED COMMITMENT”) FROM LENDERS OR BANKS, FINANCIAL
INSTITUTIONS OR OTHER ENTITIES OTHER THAN THE LENDERS.  BORROWER MAY OFFER THE
OPPORTUNITY TO PROVIDE ALL OR A PORTION OF THE PROPOSED INCREASED COMMITMENT TO
(I) TRANCHE A LENDERS AND/OR (II) OTHER BANKS, FINANCIAL INSTITUTIONS OR OTHER
ENTITIES WITH THE CONSENT OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH
CONSENTS OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  IF OFFERED BY BORROWER, EACH TRANCHE A
LENDER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION TO COMMIT TO ALL OR A
PORTION OF ITS PRO RATA AMOUNT OF THE PROPOSED INCREASED COMMITMENT BASED ON THE
THEN EXISTING ALLOCATION OF THE TRANCHE A COMMITMENTS.  AS A PRECONDITION TO
SUCH PROPOSED INCREASED COMMITMENT BECOMING EFFECTIVE, THE ASSET COVERAGE RATIO
COVENANT SHALL BE MET RESPECTING SUCH NEW MAXIMUM AMOUNT.  ANY ADDITIONAL BANK,
FINANCIAL INSTITUTION OR OTHER ENTITY WHICH BORROWER SELECTS TO OFFER A PORTION
OF THE INCREASED AGGREGATE TRANCHE A COMMITMENTS IN ACCORDANCE WITH THE TERMS
HEREOF AND WHICH ELECTS TO BECOME A PARTY TO THIS AGREEMENT AND OBTAIN A TRANCHE
A COMMITMENT IN AN AMOUNT SO OFFERED AND ACCEPTED BY IT PURSUANT TO THIS
SECTION SHALL EXECUTE SUCH INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS THE
ADMINISTRATIVE AGENT SHALL DETERMINE TO CAUSE SUCH BANK, FINANCIAL INSTITUTION
OR OTHER ENTITY TO BECOME A TRANCHE A LENDER HEREUNDER, WHEREUPON SUCH BANK,
FINANCIAL INSTITUTION OR OTHER ENTITY SHALL BECOME A TRANCHE A LENDER FOR ALL
PURPOSES AND TO THE SAME EXTENT AS IF ORIGINALLY A PARTY HERETO AND SHALL BE
BOUND BY AND ENTITLED TO THE BENEFITS OF THIS AGREEMENT, PROVIDED THAT THE
TRANCHE A COMMITMENT OF ANY SUCH BANK, FINANCIAL INSTITUTION OR OTHER ENTITY
SHALL BE IN AN AMOUNT OF NOT LESS THAN $5,000,000.


(B)           UPON ANY INCREASE IN THE AGGREGATE TRANCHE A COMMITMENTS PURSUANT
TO SECTION 2.17(A), WITHIN FIVE BUSINESS DAYS, IN THE CASE OF ANY BASE RATE
LOANS THEN OUTSTANDING, AND AT THE END OF THE THEN CURRENT INTEREST PERIOD WITH
RESPECT THERETO, IN THE CASE OF ANY LIBOR LOANS THEN OUTSTANDING, BORROWER SHALL
PREPAY SUCH LOANS IN THEIR ENTIRETY AND, TO THE EXTENT BORROWER ELECTS TO DO SO
AND SUBJECT TO THE CONDITIONS SPECIFIED IN SECTION 5.02, BORROWER SHALL REBORROW
TRANCHE A LOANS FROM THE TRANCHE A LENDERS IN PROPORTION TO THEIR RESPECTIVE
TRANCHE A COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASE, UNTIL SUCH TIME AS
ALL OUTSTANDING TRANCHE A LOANS ARE HELD BY THE TRANCHE A LENDERS IN SUCH
PROPORTION.  EFFECTIVE UPON SUCH INCREASE, THE AMOUNT OF THE PARTICIPATIONS HELD
BY EACH TRANCHE A LENDER IN EACH LETTER OF CREDIT THEN OUTSTANDING SHALL BE
ADJUSTED SUCH THAT, AFTER GIVING EFFECTIVE TO SUCH ADJUSTMENTS, THE TRANCHE A
LENDERS SHALL HOLD PARTICIPATIONS IN EACH SUCH LETTER OF CREDIT IN THE
PROPORTION ITS RESPECTIVE TRANCHE A COMMITMENT BEARS TO THE AGGREGATE TRANCHE A
COMMITMENTS OF ALL OF THE TRANCHE A LENDERS AFTER GIVING EFFECT TO SUCH
INCREASE.  THE COLLATERAL TRUSTEE AND BORROWER SHALL EXECUTE AND DELIVER SUCH
DOCUMENTS AND INSTRUMENTS DEEMED REASONABLY NECESSARY BY EITHER OF THEM TO
MAINTAIN THE PERFECTION AND PRIORITY OF THE LIENS ON THE COLLATERAL WITH RESPECT
TO SUCH INCREASE IN THE AGGREGATE COMMITMENTS.

53


--------------------------------------------------------------------------------



ARTICLE III


GRANT OF SECURITY INTEREST


SECTION 3.01         GRANT OF SECURITY INTEREST.


(A)           TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OBLIGATIONS,
EACH OF BORROWER, K-SEA  LLC, INTERISLAND, TOW BOAT AND DIVING HEREBY GRANTS TO
THE COLLATERAL TRUSTEE FOR THE RATABLE BENEFIT OF THE LENDERS A CONTINUING
SECURITY INTEREST IN AND LIEN UPON, AND A RIGHT OF SET-OFF AGAINST, AND EACH OF
BORROWER, K-SEA  LLC, INTERISLAND, TOW BOAT AND DIVING HEREBY ASSIGNS AND
PLEDGES TO THE COLLATERAL TRUSTEE FOR THE RATABLE BENEFIT OF THE LENDERS, ALL OF
THE COLLATERAL OWNED BY IT OR A SUBSIDIARY GUARANTOR OR IN WHICH SUCH PARTY HAS
AN INTEREST.


(B)           COLLATERAL MEANS:

(I)            EACH OF THE POOL VESSELS, TOGETHER WITH ALL OF ITS MACHINERY,
ANCHORS, CABLES, CHAINS, RIGGING, TACKLE, FITTINGS, TOOLS, PUMPS, PUMPING
EQUIPMENT, GEAR, APPAREL, FURNITURE, APPLIANCES, EQUIPMENT, SPARE AND
REPLACEMENT PARTS AND ALL OTHER APPURTENANCES THEREUNTO APPERTAINING OR
BELONGING, WHETHER NOW OWNED OR HEREAFTER ACQUIRED BY ITS RESPECTIVE OWNER AND
WHETHER ON BOARD OR NOT, AND ALSO ANY AND ALL ADDITIONS, IMPROVEMENTS AND
REPLACEMENTS MADE IN OR TO SUCH POOL VESSELS OR ANY PART THEREOF OR IN OR TO ANY
EQUIPMENT AND APPURTENANCES THEREUNDER APPERTAINING OR BELONGING AND ANY AND ALL
CHARTER HIRE, SUBCHARTER HIRE, FREIGHTS, SUBFREIGHTS, EARNINGS, CHARTERS
(INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OF TERMINATION THEREOF), TO THE
EXTENT SET FORTH IN THE EARNINGS ASSIGNMENT, INSURANCE PROCEEDS AND ALL OTHER
PROCEEDS PAID OR PAYABLE TO BORROWER OR ANY SUBSIDIARY GUARANTOR ON ACCOUNT OF
THE USE OR EMPLOYMENT OF ANY POOL VESSEL, BEING SECURED BY THE MORTGAGE OR ANY
OTHER MORTGAGE TO BE EXECUTED AND DELIVERED BY BORROWER OR ANY SUBSIDIARY
GUARANTOR IN FAVOR OF THE COLLATERAL TRUSTEE OR THE LENDERS (EACH, A
“MORTGAGE”); AND

(II)           ALL RECORDS, COMPUTER TAPES, DISCS, AND OTHER DATA HOWEVER
STORED, LEDGER SHEETS, CORRESPONDENCE, INVOICES, DELIVERY RECEIPTS, DOCUMENTS
AND INSTRUMENTS RELATED TO ANY OF THE FOREGOING.

It is understood and agreed that all of the Collateral which the Collateral
Trustee, the Administrative Agent, the Lenders or any of them may at any time
acquire from Borrower, the Subsidiary Guarantors or from any other source in
connection with the Obligations of the Credit Parties to Lenders, shall
constitute Collateral for each and every Obligation, without apportionment or
designation as to particular Obligations, and that all Obligations howsoever and
whensoever incurred, shall be secured by all Collateral howsoever and whensoever
acquired, and the Collateral Trustee, the Administrative Agent and the Lenders
shall have the right, in their sole discretion, to determine the order in which
the Collateral Trustee’s, the Administrative Agent’s and the Lenders’ rights in
or remedies against any Collateral are to be exercised and which type of
Collateral and which portions of Collateral are to be proceeded against and the
order of application of proceeds of Collateral as against particular
Obligations.

54


--------------------------------------------------------------------------------



SECTION 3.02         SUBSTITUTION OF POOL VESSEL.

On reasonable notice from Borrower, the Administrative Agent and the Lenders
will permit the substitution of a Pool Vessel with another vessel, provided that
such substitute vessel is subject to an Appraisal and that the Fair Market Value
of the Pool Vessels after such substitution remains equal to or greater than the
greater of (i) $90,000,000.00 and (ii) an Fair Market Value such that an Asset
Coverage Ratio of not less than 1.25 to 1.00 is maintained.  Each substitute
vessel shall be first made subject to the Mortgage and the Assignments.  The
costs of any such substitution, including, without limitation, counsel fees,
will be for Borrower’s account, payable on demand.  No Pool Vessel shall be
valued as a constituent part of an integrated tug/barge unit unless all
components of such unit are subject, or upon acceptance by Lenders would be
subject, to the Mortgage.


SECTION 3.03         FAIR MARKET VALUE.


(A)           BASED ON THE MOST RECENTLY COMPLETED APPRAISAL OF THE POOL VESSELS
DELIVERED TO THE ADMINISTRATIVE AGENT, THE AGGREGATE FAIR MARKET VALUE OF THE
POOL VESSELS SHALL AT ALL TIMES BE NOT LESS THAN THE GREATER OF (I)
$90,000,000.00 AND (II) A FAIR MARKET VALUE SUCH THAT AN ASSET COVERAGE RATIO OF
NOT LESS THAN 1.25 TO 1.00 IS MAINTAINED, PROVIDED THAT IN NO EVENT THROUGH THE
SECOND ANNIVERSARY OF THE EFFECTIVE DATE SHALL MORE THAN FIVE PERCENT (5%) OF
THE AGGREGATE FAIR MARKET VALUE OF THE POOL VESSELS BE ATTRIBUTABLE TO
NON-QUALIFIED POOL VESSELS AND THEREAFTER NON-QUALIFIED POOL VESSELS SHALL NOT
BE INCLUDED IN POOL VESSELS.


(B)           IN THE EVENT ANY APPRAISAL DELIVERED TO THE ADMINISTRATIVE AGENT
PERFORMED AT ANY TIME AFTER THE EFFECTIVE DATE DEMONSTRATES THAT THE AGGREGATE
FAIR MARKET VALUE OF THE POOL VESSELS IS LESS THAN THE GREATER OF (I)
$90,000,000.00 AND (II) A FAIR MARKET VALUE SUCH THAT AN ASSET COVERAGE RATIO OF
NOT LESS THAN 1.25 TO 1.00 IS MAINTAINED, BORROWER SHALL PROMPTLY, AND IN ANY
EVENT WITHIN 10 BUSINESS DAYS, PLEDGE ADDITIONAL VESSELS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND THE PROCEEDS THEREOF, SO THAT, AFTER GIVING EFFECT TO
SUCH PLEDGE OF ADDITIONAL VESSELS, THE AGGREGATE FAIR MARKET VALUE OF THE POOL
VESSELS IS EQUAL TO THE GREATER OF (I) $90,000,000.00 AND (II) A FAIR MARKET
VALUE SUCH THAT AN ASSET COVERAGE RATIO OF NOT LESS THAN 1.25 TO 1.00 IS
MAINTAINED.


(C)           IN THE EVENT ANY APPRAISAL DELIVERED TO THE ADMINISTRATIVE AGENT
PERFORMED AT ANY TIME AFTER THE EFFECTIVE DATE DEMONSTRATES THAT THAT THE
AGGREGATE FAIR MARKET VALUE OF THE POOL VESSELS EXCEEDS THE GREATER OF (I)
$90,000,000.00, AND (II) A FAIR MARKET VALUE SUCH THAT AN ASSET COVERAGE RATIO
OF NOT LESS THAN 1.25 TO 1.00 IS MAINTAINED, BORROWER MAY, UPON THE DELIVERY OF
A WRITTEN REQUEST THEREFOR DELIVERED TO THE ADMINISTRATIVE AGENT, REQUEST THE
CONSENT OF THE LENDERS (WHICH SHALL NOT BE UNREASONABLY WITHHELD) TO THE RELEASE
BY THE COLLATERAL TRUSTEE, AT BORROWER’S EXPENSE, OF ITS LIEN ON ONE OR MORE
POOL VESSELS (AND RELATED ASSIGNMENTS) DESCRIBED IN SUCH REQUEST, COMMENCING
WITH NON-QUALIFIED POOL VESSELS; PROVIDED THAT (I) (A) THE BRIDGE LOAN SHALL
HAVE BEEN PAID IN FULL AND (B) THE TRANCHE B LOANS SHALL HAVE BEEN PAID IN FULL
AND THE TRANCHE B COMMITMENTS TERMINATED AND (II) BOTH BEFORE AND AFTER GIVING
EFFECT TO SUCH RELEASE, (A) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR RESULT THEREFROM, (B) THE AGGREGATE FAIR MARKET VALUE OF
THE POOL VESSELS SHALL BE NOT LESS THAN THE GREATER OF (I) $90,000,000.00 AND
(II) A FAIR MARKET VALUE SUCH THAT THE ASSET

55


--------------------------------------------------------------------------------



COVERAGE RATIO SHALL NOT BE LESS THAN 1.25 TO 1.00, AND (C) BORROWER SHALL BE IN
COMPLIANCE WITH THE FINANCIAL COVENANTS UNDER SECTIONS 7.01, 7.02, 7.03 AND
7.04, AND BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT PRIOR TO ANY SUCH
RELEASE A CERTIFICATE IN REASONABLE DETAIL EVIDENCING COMPLIANCE BY BORROWER
WITH THE FOREGOING CONDITIONS.  NOTWITHSTANDING THE FOREGOING, THE VALUE OF ANY
VESSEL ACQUIRED, RETROFITTED OR REBUILT WITH ANY LOAN SHALL NOT BE INCLUDED FOR
PURPOSES OF DETERMINING THE AGGREGATE FAIR MARKET VALUE OF THE POOL VESSELS AS
COLLATERAL WHILE SUCH VESSEL IS UNDER CONSTRUCTION BUT MAY BE INCLUDED UPON
COMPLETION OF WORK AND REDELIVERY TO BORROWER.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to the Administrative Agent, the Lenders
and the Collateral Trustee that:


SECTION 4.01         ORGANIZATION.

Each of Borrower and K-Sea is a limited partnership duly organized, validly
existing and in good standing under the laws of Delaware.  Each of K-Sea LLC and
Smith Maritime is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware.  K-Sea Hawaii is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware.  As of the Effective Date (without giving effect to the Phase Two
Transaction), each of Interisland, Tow Boat and Diving is a corporation duly
organized, validly existing and in good standing under the laws of Hawaii.  Upon
the consummation of the Phase Two Transactions, each of Interisland, Tow Boat
and Diving will be a limited liability company duly organized, validly existing
and in good standing under the laws of Hawaii.  Each of Borrower, K-Sea and each
Subsidiary Guarantor has the necessary right, power and authority to own its
respective assets and to transact the business in which it is engaged, and is
duly qualified to do business in each jurisdiction where such qualification is
legally required and in each jurisdiction where the failure to qualify would
affect the enforceability of the Loan Documents or otherwise adversely affect
the Collateral or Borrower’s or K-Sea’s or any Subsidiary Guarantor’s ability to
perform its respective obligations under any of the Loan Documents.


SECTION 4.02         POWER AND AUTHORITY.

Each of Borrower, K-Sea and each Subsidiary Guarantor has full power, authority
and legal right to execute and deliver this Agreement, the Mortgage to which it
is a party, the Mortgage Assumption to which it is a party, the Assignments to
which it is a party and each other Loan Document to which it is a party, and to
perform its obligations hereunder and thereunder.  Borrower has full power,
authority and legal right to make and deliver the Notes, to borrow hereunder and
Borrower and each Subsidiary Guarantor has full power, authority and legal right
to grant the security interests created by this Agreement and the Mortgage to
which it is a party or which it shall have assumed pursuant to the Mortgage
Assumption to which it is a party.  This Agreement and the other Loan Documents
have been duly executed and delivered by the Credit Parties party thereto and
each constitutes a legal, valid and binding obligation of such

56


--------------------------------------------------------------------------------


Credit Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


SECTION 4.03         GOVERNMENTAL APPROVALS; NO CONFLICTS.

The transactions contemplated by this Agreement and the Loan Documents (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, or such that will be timely obtained
or made in connection with the Phase Two Transactions and will, at the time of
consummation of the Phase Two Transactions, be in full force and effect, (b) do
not require the consent of any other Person (including, without limitation, any
partner, stockholder, trustee or holder of Indebtedness), (c) will not violate
any Applicable Law or regulation or the charter, by-laws or other organizational
documents of Borrower or any other Credit Party or any order of any Governmental
Authority, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon Borrower or any other Credit Party or
their respective assets, or give rise to a right thereunder to require any
payment to be made by Borrower or any other Credit Party, and (e) except for the
Lien in favor of the Administrative Agent or the Collateral Trustee granted
hereby or pursuant to any other Loan Document, will not result in the creation
or imposition of any Lien on any asset of Borrower or any other Credit Party.


SECTION 4.04         FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.


(A)           BORROWER HAS HERETOFORE FURNISHED TO THE ADMINISTRATIVE AGENT AND
THE LENDERS FINANCIAL STATEMENTS (I) AS OF AND FOR THE YEAR ENDED JUNE 30, 2006,
REPORTED ON BY PRICEWATERHOUSECOOPERS LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND
(II) AS OF AND FOR THE SUCCEEDING FISCAL QUARTERS ENDED SEPTEMBER 30, 2006,
DECEMBER 31, 2006 AND MARCH 31, 2007 CERTIFIED BY THE APPLICABLE FINANCIAL
OFFICER, WHICH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS AS OF SUCH DATES AND
FOR SUCH PERIODS IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, SUBJECT TO
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF FINANCIAL
STATEMENTS REFERRED TO IN CLAUSE (B)(II) ABOVE.


(B)           SINCE JUNE 30, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN
THE BUSINESS, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, OF K-SEA
AND ITS CONSOLIDATED AFFILIATES (INCLUDING, WITHOUT LIMITATION, BORROWER AND THE
SUBSIDIARY GUARANTORS) TAKEN AS A WHOLE.


SECTION 4.05         LITIGATION.

There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Borrower, threatened against or affecting Borrower or any other Credit Party or
any of the Collateral (i) which, if adversely

57


--------------------------------------------------------------------------------


determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (ii) that involve this Agreement or the
transactions contemplated hereby.


SECTION 4.06         ENVIRONMENTAL CONDITION.

Except as identified on Schedule 4.06 hereto, none of Borrower’s nor any of its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any Environmental Law (including, without limitation, OPA 90)
as a Hazardous Waste disposal site, or a candidate for closure pursuant to any
Environmental Law, which designation or identification could reasonably be
expected to have a Material Adverse Effect.  No Lien arising under any
Environmental Law has attached to any revenues or to any of the Pool Vessels or
any real or personal property owned by Borrower or any of its Subsidiaries. 
Neither Borrower nor any of its Subsidiaries has received a summons, citation,
notice, or directive from the United States Environmental Protection Agency, the
United States Coast Guard or any other federal or state governmental agency
regarding any action or omission by Borrower or any of its Subsidiaries
resulting in the releasing, or otherwise exposing of Hazardous Waste into the
environment, which notice could reasonably be expected to have a Material
Adverse Effect.  Borrower and its Subsidiaries (a) are in compliance (in all
material respects) with all Environmental Laws, including, but not limited to,
all statutes, regulations, ordinances and other legal requirements pertaining to
the production, storage, handling, treatment, release, transportation or
disposal of any Hazardous Waste, and (b) will obtain, maintain and/or comply
with any permit, license or other approval required under any Environmental Law.


SECTION 4.07         COMPLIANCE WITH LAWS AND AGREEMENTS.

Each of Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.


SECTION 4.08         INVESTMENT COMPANY STATUS.

Neither Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.


SECTION 4.09         TAXES.

Each Credit Party has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Credit Party has set
aside on its books adequate reserves, or (b) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect. 
The charges, accruals and reserves on the books of Borrower in respect of Taxes
for all open years, and for the current fiscal year, make adequate provision for
all unpaid Tax liabilities for such periods.

58


--------------------------------------------------------------------------------



SECTION 4.10         ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
Financial Statements reflecting such amounts, exceed the fair market value of
the assets of such Plan.


SECTION 4.11         DISCLOSURE.

None of the reports, Financial Statements, certificates or other information
furnished by or on behalf of Borrower to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no fact known to Borrower that could have a
Material Adverse Effect that has not been disclosed herein or in a report,
financial statement, exhibit, schedule, disclosure letter or other writing
furnished to the Administrative Agent or the Lenders for use in connection with
the transactions contemplated hereby.


SECTION 4.12         NO OTHER NAME.

Borrower has not changed its name nor has done business in any name other than
that set forth in the introductory paragraph of this Agreement.


SECTION 4.13         TITLE.

Borrower and the Subsidiary Guarantors have and at all times will defend and
continue to have good and marketable title to all of the Collateral, free and
clear of all Liens, security interests, claims or encumbrances of any kind
whatsoever subject only to (i) Permitted Liens and (ii) in the event such Liens
are granted to secure the Bridge Loan pursuant to the terms of the Bridge Loan
Agreement, Permitted Bridge Loan Liens.  The Borrower Pool Vessels are
documented in the name of Borrower with the United States Coast Guard National
Vessel Documentation Center in Falling Waters, West Virginia.  The K-Sea LLC
Pool Vessels are (or, upon consummation of the Phase Two Transactions, will be)
documented in the name of K-Sea LLC with the United States Coast Guard National
Vessel Documentation Center in Falling Waters, West Virginia.  Upon consummation
of the Phase Two Transactions, the Smith Maritime Vessels will be documented in
the name of Smith Maritime with the United States Coast Guard National Vessel
Documentation Center in Falling Waters, West Virginia.  Upon consummation of the
Phase Two Transactions, the K-Sea Hawaii Pool Vessels will be documented in the
name of K-Sea Hawaii with the United States Coast Guard National Vessel
Documentation Center in

59


--------------------------------------------------------------------------------


Falling Waters, West Virginia.  The Interisland Pool Vessels are documented in
the name of Interisland with the United States Coast Guard National Vessel
Documentation Center in Falling Waters, West Virginia.  The Tow Boat Pool
Vessels are documented in the name of Tow Boat with the United States Coast
Guard National Vessel Documentation Center in Falling Waters, West Virginia. 
The Diving Pool Vessel is documented in the name of Diving with the United
States Coast Guard National Vessel Documentation Center in Falling Waters, West
Virginia.


SECTION 4.14         LENDERS’ SECURITY INTEREST.

As of the Effective Date, the Collateral Trustee shall have a legal, valid and
continuing first preferred ship mortgage (as amended, supplemented or otherwise
modified from time to time) over the whole of, and a perfected first lien on and
security interest in, the Pool Vessels, and the Administrative Agent shall have
a perfected first lien on and security interest in the remaining Collateral
subject only to Permitted Liens and all taxes, fees and other charges in
connection therewith shall have been duly paid.  There are no demise charters in
effect on any Pool Vessels other than the charters identified on Schedule 4.14.


SECTION 4.15         CITIZENSHIP.

Borrower and each Subsidiary Guarantor is a citizen of the United States of
America as defined in Chapter 505 of Title 46, United States Code, duly
qualified to engage in the coastwise trade and in foreign commerce of the United
States of America, and shall remain such a citizen while any Loan remains
outstanding and during the life of the Mortgage.


SECTION 4.16         VESSELS.


(A)           SET FORTH ON SCHEDULE 1.01A IS A COMPLETE AND ACCURATE LIST, AS OF
THE EFFECTIVE DATE, OF ALL POOL VESSELS, SHOWING (AFTER GIVING EFFECT TO THE
PHASE TWO TRANSACTIONS) WITH RESPECT TO EACH SUCH POOL VESSEL THE FOLLOWING: 
(I) THE NAME OF EACH POOL VESSEL AND (II) THE NAME OF THE REGISTERED OWNER OF
SUCH POOL VESSEL.  SET FORTH ON SCHEDULE 1.01C IS A COMPLETE AND ACCURATE LIST,
AS OF THE EFFECTIVE DATE, OF ALL PHASE TWO POOL VESSELS, SHOWING WITH RESPECT TO
EACH SUCH PHASE TWO POOL VESSEL THE FOLLOWING:  (I) THE NAME OF SUCH PHASE TWO
POOL VESSEL AND (II) THE NAME OF (A) THE REGISTERED OWNER OF SUCH PHASE TWO POOL
VESSEL (PRIOR TO GIVING EFFECT TO THE PHASE TWO TRANSACTIONS) AND (B) THE
REGISTERED OWNER OF SUCH PHASE TWO VESSEL AFTER GIVING EFFECT TO THE PHASE TWO
TRANSACTIONS.


(B)           EACH SUCH POOL VESSEL IDENTIFIED ON SCHEDULE 1.01A IS:  (I) TO THE
EXTENT REQUIRED IN ORDER TO OPERATE IN THE SERVICE IN WHICH SUCH POOL VESSEL IS
OPERATING, CLASSIFIED IN THE HIGHEST CLASSIFICATION FOR VESSELS OF THE SAME AGE
AND TYPE IN THE AMERICAN BUREAU OF SHIPPING REQUIRED TO BE MAINTAINED IN ORDER
TO OPERATE IN SUCH SERVICE AND IS IN CLASS WITHOUT RECOMMENDATION (EXCEPT FOR
RECOMMENDATIONS WHICH, WHEN AGGREGATED WITH RECOMMENDATIONS FOR ALL POOL
VESSELS, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT);
(II) DOCUMENTED UNDER THE LAWS OF THE UNITED STATES TO PERMIT SUCH POOL VESSEL
TO OPERATE IN THE COASTWISE TRADE; (III) COVERED BY HULL AND MACHINERY AND
PROTECTION AND INDEMNITY INSURANCE IN ACCORDANCE WITH THE REQUIREMENTS OF THE
MORTGAGE, IF ANY, COVERING SUCH POOL VESSEL, AND OTHERWISE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND (IV) TO THE EXTENT APPLICABLE,

60


--------------------------------------------------------------------------------



SUBJECT TO A VALID CERTIFICATE OF INSPECTION ISSUED BY THE UNITED STATES COAST
GUARD, EACH SUCH CERTIFICATE OF INSPECTION IS IN FULL FORCE AND EFFECT WITHOUT
RECOMMENDATION (EXCEPT FOR RECOMMENDATIONS WHICH, WHEN AGGREGATED WITH
RECOMMENDATIONS FOR ALL POOL VESSELS, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT).


(C)           THE INFORMATION LISTED ON EACH CERTIFICATE OF THE AMERICAN BUREAU
OF SHIPPING REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.01(G)(III)(G) OR
5.01(F)(IV)(F) HEREOF WITH RESPECT TO EACH POOL VESSEL CONFIRMING THAT SUCH POOL
VESSEL IS IN SUCH CLASS WITHOUT MATERIAL RECOMMENDATION, AS WELL AS THE
INFORMATION LISTED ON EACH ABS DATABASE PRINTOUT IS TRUE, CORRECT AND COMPLETE,
IN ALL MATERIAL RESPECTS, AS OF THE DATE HEREOF.


SECTION 4.17         GOVERNMENT CONSENTS FOR CONDUCT OF BUSINESS.

Each Credit Party has, and is in good standing with respect to, all approvals,
permits, licenses, consents, authorizations, franchises, certificates, and
inspections of all Governmental Authority, that are necessary for a Credit Party
to continue to conduct business and own, use, operate, and maintain its property
and assets as heretofore conducted, owned, used, operated, and maintained which,
if not obtained (whether directly or by lawful and effective assignment) or not
maintained in good standing, could reasonably be expected to have a Material
Adverse Effect.  No such approval, permit, license, consent, authorization,
franchise, or certificate is conditioned or limited any more so than as is
generally the case with respect to Persons engaged in the same or similar lines
of business.  Each such approval, permit, license, consent, authorization,
franchise, or certificate was duly and validly granted or issued, is in full
force and effect, and, as of the Effective Date, neither has been, nor has been
threatened to be, amended, modified, suspended, rescinded, revoked, forfeited,
or assigned.  Further, as of the Effective Date, no condition(s) exist(s) or
event(s) has (have) occurred that, with the giving of notice or lapse of time or
both, could result in the amendment, modification, suspension, rescission,
revocation, forfeiture, or non-renewal of any such approval, permit, license,
consent, authorization, franchise, or certificate.


SECTION 4.18         FEDERAL RESERVE REGULATIONS.


(A)           NEITHER BORROWER NOR ANY OF THE SUBSIDIARIES ARE ENGAGED
PRINCIPALLY, OR AS ONE OF THEIR IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK (AS DEFINED
IN REGULATION U OF THE BOARD AS FROM TIME TO TIME IN EFFECT).


(B)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY
OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO PURCHASE,
ACQUIRE OR CARRY ANY MARGIN STOCK OR FOR ANY PURPOSE THAT ENTAILS A VIOLATION
OF, OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF THE
BOARD, INCLUDING REGULATION T, U OR X.


SECTION 4.19         THE SMITH /SIRIUS ACQUISITION.

Borrower has heretofore delivered to the Administrative Agent true, correct and
complete copies of the Smith/Sirius Acquisition Documents.  Borrower has, on the
Effective Date, consummated the Smith/Sirius Acquisition in all material
respects pursuant to the Smith /Sirius Acquisition Documents, and the
Smith/Sirius Acquisition Documents set forth the entire

61


--------------------------------------------------------------------------------


agreement among the parties thereto with respect to the subject matter thereof. 
No party to any of the Smith/Sirius Acquisition Documents has waived the
fulfillment of any material condition precedent set forth therein to the
consummation of the Smith/Sirius Acquisition, no party has failed to perform any
of its material obligations thereunder or under any instrument or document
executed and delivered in connection therewith, and nothing has come to the
attention of Borrower that would cause it to believe that any of the
representations or warranties of Smith/Sirius Seller contained in the
Smith/Sirius Acquisition Documents was false or misleading in any material
respect when made or when reaffirmed on the Effective Date.  No consent or
approval, authorization or declaration of any governmental authority, bureau or
agency, is or will be required in connection with the Smith/Sirius Acquisition
Transactions, except for consents that have been obtained prior to the Effective
Date.  Neither the execution and delivery of the Smith/Sirius Acquisition
Documents, nor the performance of Borrower’s obligations thereunder, will
violate any provision of law or will conflict with or result in a breach of, or
create (with or without the giving of notice or lapse of time, or both) a
default under, any material agreement to which Borrower is a party or by which
it is bound or any of its assets is affected.  Borrower or a Subsidiary of
Borrower has acquired by virtue of the consummation of the Smith/Sirius
Acquisition Transactions and now has good and marketable title to the assets and
properties of the “Subject Companies” (as defined in the Smith Acquisition
Agreement), including, without limitation, the “Vessels” (as defined in the
Smith Acquisition Agreement) and K-Sea LLC has acquired by virtue of the
consummation of Smith/Sirius Acquisition Transactions and now has good and
marketable title to assets and properties of Sirius Maritime, LLC, including,
without limitation, the “Vessels” (as defined in the Sirius Acquisition
Agreement), except, in each case (i) for Permitted Liens, (ii) for the Liens in
favor of Bank of America, N.A. described on Schedule 7.05 and (iii) for the
Liens created and granted by the Loan Documents.


SECTION 4.20         PHASE TWO TRANSACTIONS.

After giving effect to the consummation of the Phase Two Transactions:


(A)           K-SEA LLC WILL BE THE SOLE OWNER OF THE K-SEA LLC PHASE TWO POOL
VESSELS, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS OR ENCUMBRANCES
OF ANY KIND WHATSOEVER, SUBJECT ONLY TO (I) PERMITTED LIENS, (II) THE LIENS OF
THE INTERISLAND I MORTGAGE (AS ASSUMED BY K-SEA LLC) AND (III) IN THE EVENT SUCH
LIENS ARE GRANTED TO SECURE THE BRIDGE LOAN PURSUANT TO THE TERMS OF THE BRIDGE
LOAN AGREEMENT, PERMITTED BRIDGE LOAN LIENS.  THE K-SEA LLC PHASE TWO POOL
VESSELS WILL BE DOCUMENTED IN THE NAME OF K-SEA LLC WITH THE UNITED STATES COAST
GUARD NATIONAL VESSEL DOCUMENTATION CENTER IN FALLING WATERS, WEST VIRGINIA. 
K-SEA LLC WILL HAVE ASSUMED ALL OF THE OBLIGATIONS AND LIABILITIES OF
INTERISLAND UNDER THE INTERISLAND I MORTGAGE PURSUANT TO THE K-SEA LLC MORTGAGE
ASSUMPTION AND THE INTERISLAND I MORTGAGE WILL CONSTITUTE A LEGAL, VALID AND
BINDING OBLIGATION OF K-SEA LLC, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL
PRINCIPALS OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN PROCEEDINGS IN EQUITY
OR AT LAW.


(B)           K-SEA HAWAII WILL BE THE SOLE OWNER OF THE K-SEA HAWAII PHASE TWO
POOL VESSELS, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS OR
ENCUMBRANCES OF ANY KIND WHATSOEVER, SUBJECT ONLY TO (I) PERMITTED LIENS, (II)
THE LIENS OF THE INTERISLAND II MORTGAGE (AS

62


--------------------------------------------------------------------------------



ASSUMED BY K-SEA HAWAII) AND (III) IN THE EVENT SUCH LIENS ARE GRANTED TO SECURE
THE BRIDGE LOAN PURSUANT TO THE TERMS OF THE BRIDGE LOAN AGREEMENT, PERMITTED
BRIDGE LOAN LIENS.  THE K-SEA HAWAII PHASE TWO POOL VESSELS WILL BE DOCUMENTED
IN THE NAME OF K-SEA HAWAII WITH THE UNITED STATES COAST GUARD NATIONAL VESSEL
DOCUMENTATION CENTER IN FALLING WATERS, WEST VIRGINIA.  K-SEA HAWAII WILL HAVE
ASSUMED ALL OF THE OBLIGATIONS AND LIABILITIES OF INTERISLAND UNDER THE
INTERISLAND II MORTGAGE PURSUANT TO THE K-SEA HAWAII MORTGAGE ASSUMPTION AND THE
INTERISLAND II MORTGAGE WILL CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF
K-SEA HAWAII, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPALS OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED IN PROCEEDINGS IN EQUITY OR AT LAW.


(C)           SMITH MARITIME WILL BE THE SOLE OWNER OF THE SMITH MARITIME PHASE
TWO POOL VESSELS, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS OR
ENCUMBRANCES OF ANY KIND WHATSOEVER, SUBJECT ONLY TO (I) PERMITTED LIENS, (II)
THE LIENS OF THE INTERISLAND III MORTGAGE, THE TOW BOAT MORTGAGE AND THE DIVING
MORTGAGE (IN EACH CASE AS ASSUMED BY SMITH MARITIME) AND (III) IN THE EVENT SUCH
LIENS ARE GRANTED TO SECURE THE BRIDGE LOAN PURSUANT TO THE TERMS OF THE BRIDGE
LOAN AGREEMENT, PERMITTED BRIDGE LOAN LIENS.  THE SMITH MARITIME PHASE TWO POOL
VESSELS WILL BE DOCUMENTED IN THE NAME OF SMITH MARITIME WITH THE UNITED STATES
COAST GUARD NATIONAL VESSEL DOCUMENTATION CENTER IN FALLING WATERS, WEST
VIRGINIA.  SMITH MARITIME WILL HAVE ASSUMED ALL OF THE OBLIGATIONS AND
LIABILITIES OF (I) INTERISLAND UNDER THE INTERISLAND III MORTGAGE, (II) TOW BOAT
UNDER THE TOW BOAT MORTGAGE AND (III) DIVING UNDER THE DIVING MORTGAGE, AND EACH
OF THE INTERISLAND III MORTGAGE, THE TOW BOAT MORTGAGE AND THE DIVING MORTGAGE
WILL CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF SMITH MARITIME,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPALS OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN PROCEEDINGS IN EQUITY OR AT LAW.


ARTICLE V


CONDITIONS


SECTION 5.01         EFFECTIVE DATE.

The obligations of the Lenders to make the Loans hereunder, and the obligation
of the L/C Issuer to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.06 hereof):


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM
THE SECRETARY OF BORROWER AND EACH GUARANTOR ATTACHING (I) A TRUE AND COMPLETE
COPY OF THE RESOLUTIONS OF ITS MANAGING PERSON AND OF ALL DOCUMENTS EVIDENCING
ALL NECESSARY PARTNERSHIP, LIMITED LIABILITY COMPANY OR CORPORATE ACTION (IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT) TAKEN BY IT TO
AUTHORIZE THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS
CONTEMPLATED THEREBY, (II) ATTACHING A TRUE AND COMPLETE COPY OF ITS
ORGANIZATIONAL DOCUMENTS, (III) SETTING FORTH THE INCUMBENCY OF ITS OFFICER OR
OFFICERS OR OTHER ANALOGOUS COUNTERPART WHO MAY SIGN THE LOAN DOCUMENTS,
INCLUDING THEREIN A SIGNATURE SPECIMEN OF SUCH

63


--------------------------------------------------------------------------------



OFFICER OR OFFICERS AND (IV) ATTACHING A CERTIFICATE OF GOOD STANDING OF THE
SECRETARY OF STATE OF THE JURISDICTION OF ITS FORMATION AND OF EACH OTHER
JURISDICTION IN WHICH IT IS QUALIFIED TO DO BUSINESS.


(B)           ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF
SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTES FOR EACH LENDER
REQUESTING THE SAME DULY SIGNED ON BEHALF OF BORROWER.


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A PARENT GUARANTY
REAFFIRMATION AND A SUBSIDIARY GUARANTY REAFFIRMATION, EACH IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SIGNED ON BEHALF OF EACH
GUARANTOR PARTY THERETO.


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SUBSIDIARY GUARANTY
SIGNED ON BEHALF OF EACH OF SMITH MARITIME, K-SEA HAWAII, INTERISLAND, TOW BOAT
AND DIVING.


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A SUPPLEMENT AND
AMENDMENT NO. 4 TO THE BORROWER MORTGAGE IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT DULY SIGNED ON BEHALF OF BORROWER, (II) A SUPPLEMENT
AND AMENDMENT NO. 3 TO THE K-SEA LLC MORTGAGE IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT DULY SIGNED ON BEHALF OF K-SEA LLC, (III) THE
INTERISLAND I MORTGAGE, THE INTERISLAND II MORTGAGE AND THE INTERISLAND III
MORTGAGE, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
DULY SIGNED ON BEHALF OF INTERISLAND, (IV) THE TOW BOAT MORTGAGE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT DULY SIGNED ON BEHALF OF TOW
BOAT, AND (V) THE DIVING MORTGAGE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT DULY SIGNED ON BEHALF OF DIVING.


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING, EACH
DATED THE DATE OF THE INITIAL LOAN HEREUNDER (UNLESS OTHERWISE SPECIFIED), IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE, AND IN SUFFICIENT COPIES:

(I)            PROPER FORM UCC-1 FINANCING STATEMENTS UNDER THE UNIFORM
COMMERCIAL CODE FOR ALL JURISDICTIONS THAT THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE FIRST AND ONLY
PRIORITY LIENS AND SECURITY INTERESTS CREATED HEREUNDER AND UNDER THE BORROWER
MORTGAGE, THE K-SEA LLC MORTGAGE, THE INTERISLAND I MORTGAGE, THE INTERISLAND II
MORTGAGE, THE INTERISLAND III MORTGAGE, THE TOW BOAT MORTGAGE, THE DIVING
MORTGAGE, THE MORTGAGE ASSUMPTIONS AND THE OTHER LOAN DOCUMENTS, COVERING THE
COLLATERAL;

(II)           EVIDENCE OF THE COMPLETION OF ALL OTHER RECORDINGS AND FILINGS OF
OR WITH RESPECT TO THE LIEN CREATED HEREBY AND BY THE BORROWER MORTGAGE, THE
K-SEA LLC MORTGAGE, THE INTERISLAND I MORTGAGE, THE INTERISLAND II MORTGAGE, THE
INTERISLAND III MORTGAGE, THE TOW BOAT MORTGAGE, THE DIVING MORTGAGE AND THE
OTHER LOAN DOCUMENTS

64


--------------------------------------------------------------------------------


THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT AND PROTECT THE LIENS CREATED BY SUCH LOAN DOCUMENTS;

(III)          WITH RESPECT TO EACH ADDITIONAL POOL VESSEL, THE FOLLOWING:

(A)          (I) the Supplement and Amendment No. 4 to the Borrower Mortgage
described in Section 5.01(e) above, which shall cover each Additional Pool
Vessel owned by Borrower and (II) the Supplement and Amendment No. 3 to the
K-Sea LLC Mortgage described in Section 5.01(e) above, which shall cover each
Additional Pool Vessel owned by K-Sea LLC and, in connection therewith, such
Additional Pool Vessel shall have been duly documented in the name of the Credit
Party holding title thereto under the laws of the United States, such Supplement
and Amendment No. 4 to the Borrower Mortgage and Supplement and Amendment No. 3
to the K-Sea LLC Mortgage shall have been duly filed for recording with the
United States Coast Guard, and each of such Supplement and Amendment No. 4 to
the Borrower Mortgage and Supplement and Amendment No. 3 to the K-Sea LLC
Mortgage shall constitute a preferred ship mortgage on such Additional Pool
Vessel;

(B)           an assignment covering the earnings and requisition compensation,
if any, of such Additional Pool Vessel, in form and substance satisfactory to
the Administrative Agent, duly executed by the Credit Party that is the owner of
such Additional Pool Vessel and, in connection therewith, such Credit Party
shall have executed and delivered to the Administrative Agent notices of
assignment and authorizations to collect insurance claims and to collect general
average contributions, in such form and in such number of counterparts as may be
reasonably requested by the Administrative Agent;

(C)           an assignment covering the insurances of such Additional Pool
Vessel, in form and substance satisfactory to the Administrative Agent, duly
executed by the Credit Party that is the owner of such Additional Pool Vessel;

(D)          copies of cover notes and certificates of entry evidencing the
insurance covered by such Additional Pool Vessel;

(E)           authorizations to inspect class records of such Additional Pool
Vessel by the Credit Party that is the owner thereof, in such form and such
number of counterparts as may be reasonably requested by the Administrative
Agent, duly executed by such Credit Party;

(F)           a true and complete copy of either (1) a certificate of ownership
and encumbrance issued by the United States Coast Guard or (2) an abstract of
title issued by the United States Coast Guard, in either case, showing such
Credit Party to be the sole owner of such Additional Pool Vessel free and clear
of all Liens of record except (x) the Mortgage covering such Additional Pool

65


--------------------------------------------------------------------------------


Vessel in favor of the Collateral Trustee for the benefit of the Lenders, and
(y) the Permitted Liens;

(G)           for each Additional Pool Vessel to the extent it is required to be
maintained in class in order to operate in the service in which it is operating,
the original current confirmation certificate of American Bureau of Shipping for
such Additional Pool Vessel, confirming that such Additional Pool Vessel is in
such class without material recommendation, together with an American Bureau of
Shipping SafeNet database printout dated not more than twenty (20) days prior to
the Effective Date, certified by an officer of Borrower as true and correct;

(H)          a copy of the current certificate of inspection issued by the
United States Coast Guard for such Additional Pool Vessel, if available, and
reflecting no outstanding recommendations; and

(I)            (1)           written advice from B&P International Insurance
Brokerage LLC, insurance brokers, of the placement of the insurances covering
such Additional Pool Vessel; (2) written confirmation from such brokers, that
they have received no notice of the assignment (except from the Administrative
Agent) of the insurances or any claim covering such Additional Pool Vessel;
(3) an opinion of such brokers to the effect that such insurance complies with
the applicable provisions of this Agreement and of the Mortgage covering such
Additional Pool Vessel, where applicable; and (4) an agreement by such brokers,
in form and substance satisfactory to the Administrative Agent, whereunder the
insurances of such Additional Pool Vessel, and claims thereunder, will not be
affected by nonpayment of premiums on any other insurances;

(IV)          WITH RESPECT TO EACH PHASE TWO POOL VESSEL, THE FOLLOWING:

(A)          a Mortgage covering such Phase Two Pool Vessel duly executed by the
Credit Party that is the owner of such Phase Two Pool Vessel on the Effective
Date and, in connection therewith, such Phase Two Pool Vessel shall have been
duly documented in the name of such Credit Party under the laws of the United
States, such Mortgage shall have been duly filed for recording with the United
States Coast Guard, and such Mortgage shall constitute a preferred ship mortgage
on such Phase Two Pool Vessel;

(B)           an assignment covering the earnings and requisition compensation,
if any, of such Phase Two Pool Vessel, in form and substance satisfactory to the
Administrative Agent, duly executed by the Credit Party that is the owner of
such Phase Two Pool Vessel on the Effective Date;

(C)           an assignment covering the insurances of such Phase Two Pool
Vessel, in form and substance satisfactory to the Administrative Agent, duly
executed the Credit Party that is the owner of such Phase Two Pool Vessel on the
Effective Date;

66


--------------------------------------------------------------------------------


(D)          copies of cover notes and certificates of entry evidencing the
insurance covered by such Phase Two Pool Vessel;

(E)           a true and complete copy of either (1) a certificate of ownership
and encumbrance issued by the United States Coast Guard or (2) an abstract of
title issued by the United States Coast Guard, in either case, showing the
Credit Party that is the owner of such Phase Two Pool Vessel on the Effective
Date to be the sole owner of such Phase Two Pool Vessel free and clear of all
Liens of record except (x) the Mortgage covering such Phase Two Pool Vessel in
favor of the Collateral Trustee for the benefit of the Lenders, and (y) the
Permitted Liens;

(F)           for each such Phase Two Pool Vessel to the extent it is required
to be maintained in class in order to operate in the service in which it is
operating, the original current confirmation certificate of American Bureau of
Shipping for such Phase Two Pool Vessel, confirming that such Phase Two Pool
Vessel is in such class without material recommendation, together with an
American Bureau of Shipping SafeNet database printout dated not more than twenty
(20) days prior to the Effective Date, certified by an officer of Borrower as
true and correct;

(G)           a copy of the current certificate of inspection issued by the
United States Coast Guard for such Phase Two Pool Vessel, if available, and
reflecting no outstanding recommendations;

(H)          (1)           written advice from B&P International Insurance
Brokerage LLC, insurance brokers, of the placement of the insurances covering
such Phase Two Pool Vessel; (2) written confirmation from such brokers, that
they have received no notice of the assignment (except from the Administrative
Agent) of the insurances or any claim covering such Phase Two Pool Vessel;
(3) an opinion of such brokers to the effect that such insurance complies with
the applicable provisions of this Agreement and of the Mortgage covering such
Phase Two Pool Vessel, where applicable; and (4) an agreement by such brokers,
in form and substance satisfactory to the Administrative Agent, whereunder the
insurances of such Phase Two Pool Vessel, and claims thereunder, will not be
affected by nonpayment of premiums on any other insurances;

(I)            (I)            the K-Sea Hawaii Mortgage Assumption duly executed
by K-Sea Hawaii, which shall cover each K-Sea Hawaii Phase Two Pool Vessel, (II)
the K-Sea LLC Mortgage Assumption duly executed by K-Sea LLC, which shall cover
each K-Sea LLC Phase Two Pool Vessel, (III) the Smith/Diving Mortgage Assumption
duly executed by Smith Maritime, which shall cover each Diving Pool Vessel, (IV)
the Smith/Interisland Mortgage Assumption, duly executed by Smith Maritime,
which shall cover each of the Smith Maritime Phase Two Pool Vessels owned by
Interisland and (V) the

67


--------------------------------------------------------------------------------


Smith/Tow Boat Mortgage Assumption duly executed by Smith Maritime, which shall
cover each Tow Boat Pool Vessel;

(J)            an assignment covering the earnings and requisition compensation,
if any, of such Phase Two Pool Vessel, in form and substance satisfactory to the
Administrative Agent, duly executed by the Credit Party that will be the owner
of such Phase Two Pool Vessel upon the consummation of the Phase Two
Transactions, and, in connection therewith, such Credit Party shall have
executed and delivered to the Administrative Agent notices of assignment and
authorizations to collect insurance claims and to collect general average
contributions, in such form and in such number of counterparts as may be
reasonably requested by the Administrative Agent;

(K)          an assignment covering the insurances of such Phase Two Pool
Vessel, in form and substance satisfactory to the Administrative Agent, duly
executed by the Credit Party that will be the owner of such Phase Two Pool
Vessel upon the consummation of the Phase Two Transactions;

(L)           copies of cover notes and certificates of entry evidencing the
insurance covered by such Phase Two Pool Vessel; and

(M)         authorizations to inspect class records of such Phase Two Pool
Vessel by the Credit Party that will be the owner of such Phase Two Pool Vessel
upon the consummation of the Phase Two Transactions, in such form and such
number of counterparts as may be reasonably requested by the Administrative
Agent, duly executed by such Credit Party; and

(V)           WITH RESPECT TO NOT LESS THAN FIFTEEN (15) OF THE POOL VESSELS
(OTHER THAN THE ADDITIONAL POOL VESSELS AND THE SMITH MARITIME POOL VESSELS), A
TRUE AND COMPLETE COPY OF EITHER (A) A CERTIFICATE OF OWNERSHIP AND ENCUMBRANCE
ISSUED BY THE UNITED STATES COAST GUARD OR (B) AN ABSTRACT OF TITLE ISSUED BY
THE UNITED STATES COAST GUARD, IN EITHER CASE, SHOWING THE CREDIT PARTY THAT IS
THE OWNER OF SUCH POOL VESSEL TO BE THE SOLE OWNER OF SUCH POOL VESSEL FREE AND
CLEAR OF ALL LIENS OF RECORD EXCEPT (X) THE MORTGAGE COVERING SUCH POOL VESSEL
IN FAVOR OF THE COLLATERAL TRUSTEE FOR THE BENEFIT OF THE LENDERS, AND (Y) THE
PERMITTED LIENS.


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY A FINANCIAL OFFICER OF BORROWER,

(I)            CONFIRMING THAT (1) THE SMITH/SIRIUS ACQUISITION TRANSACTIONS HAS
BEEN CONSUMMATED, (2) THE SMITH/SIRIUS ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE APPLICABLE SMITH/SIRIUS
ACQUISITION DOCUMENTS, ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (3) THE TOTAL CONSIDERATION PAID
IN CONNECTION WITH THE SMITH/SIRIUS ACQUISITION WAS NOT MORE THAN THE
$195,651,458.40 IN CASH AND ASSUMPTION OF INDEBTEDNESS, PLUS DELIVERY OF 250,000
UNITS IN K-SEA TO THE SMITH/SIRIUS SELLER,

68


--------------------------------------------------------------------------------


SUBJECT TO ADJUSTMENT PURSUANT TO THE TERMS OF THE SMITH/SIRIUS ACQUISITION
DOCUMENTS; AND

(II)           ATTACHING A TRUE, COMPLETE AND CORRECT COPY OF EACH OF THE
FOLLOWING (EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT): (1) EACH SMITH/SIRIUS ACQUISITION DOCUMENT AND (2)
ANY INFORMATION THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE REGARDING THE
ASSETS AND LIABILITIES OF BORROWER, K-SEA LLC, SMITH MARITIME, K-SEA HAWAII,
DIVING, INTERISLAND AND TOW BOAT AFTER GIVING EFFECT TO THE CONSUMMATION OF THE
SMITH/SIRIUS ACQUISITION.


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FAVORABLE WRITTEN
OPINIONS (EACH ADDRESSED TO THE LENDERS, THE ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE AND DATED THE EFFECTIVE DATE) FROM THOMPSON COBURN L.L.P.,
HOLLAND & KNIGHT LLP, CARLSMITH BALL LLP AND BAKER BOTTS LLP, ON BEHALF OF THE
CREDIT PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBITS C-1, C-2, C-3 AND C-4,
RESPECTIVELY, COVERING SUCH MATTERS RELATING TO THE CREDIT PARTIES, THE LOAN
DOCUMENTS, THE SMITH/SIRIUS ACQUISITION OR THE PHASE TWO TRANSACTIONS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.  BORROWER HEREBY REQUESTS SUCH
COUNSEL TO DELIVER SUCH OPINIONS.


(J)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS
AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY
REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH CREDIT
PARTY, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS
RELATING TO THE CREDIT PARTIES, THE LOAN DOCUMENTS OR THE TRANSACTIONS, ALL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(K)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED UNIFORM COMMERCIAL
CODE, TAX AND JUDGMENT LIEN SEARCH REPORTS WITH RESPECT TO EACH APPLICABLE
PUBLIC OFFICE WHERE LIENS ARE OR MAY BE FILED DISCLOSING THAT THERE ARE NO LIENS
OF RECORD IN SUCH OFFICIAL’S OFFICE COVERING ANY COLLATERAL OR SHOWING BORROWER
OR ANY OTHER CREDIT PARTY AS DEBTOR THEREUNDER (OTHER THAN PERMITTED LIENS) AND
A CERTIFICATE OF AN OFFICER OF BORROWER, DATED THE EFFECTIVE DATE, CERTIFYING
THAT, UPON THE MAKING OF THE LOANS THERE WILL EXIST NO LIENS ON THE COLLATERAL
OTHER THAN PERMITTED LIENS.


(L)            THERE SHALL BE NO INJUNCTION, WRIT, PRELIMINARY RESTRAINING ORDER
OR OTHER ORDER OF ANY NATURE ISSUED BY ANY GOVERNMENTAL AUTHORITY IN ANY RESPECT
AFFECTING THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AND NO ACTION OR PROCEEDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY
HAS BEEN COMMENCED AND IS PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED,
SEEKING TO PREVENT OR DELAY THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS
OR CHALLENGING ANY OTHER TERMS AND PROVISIONS HEREOF OR THEREOF OR SEEKING ANY
DAMAGES IN CONNECTION THEREWITH, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, IN ALL RESPECTS SATISFACTORY TO THE ADMINISTRATIVE
AGENT, OF AN OFFICER OF BORROWER TO THE FOREGOING EFFECT.


(M)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY AN OFFICER OF BORROWER, CONFIRMING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 5.02.

69


--------------------------------------------------------------------------------



(N)           PRIOR TO OR SIMULTANEOUSLY WITH THE MAKING OF THE LOANS ON THE
EFFECTIVE DATE, BORROWER SHALL HAVE FULLY REPAID ALL INDEBTEDNESS SET FORTH ON
SCHEDULE 5.01 HERETO AND ALL AGREEMENTS WITH RESPECT THERETO SHALL HAVE BEEN
CANCELLED OR TERMINATED, ALL LIENS, IF ANY, SECURING THE SAME SHALL HAVE BEEN
TERMINATED, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SATISFACTORY
EVIDENCE THEREOF.


(O)           THE LENDERS SHALL HAVE COMPLETED A DUE DILIGENCE INVESTIGATION OF
BORROWER AND THE OTHER CREDIT PARTIES IN SCOPE, AND WITH RESULTS, SATISFACTORY
TO THE LENDERS; BORROWER AND THE OTHER CREDIT PARTIES SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT SUCH ACCESS TO THEIR RESPECTIVE BOOKS AND RECORDS AS THE
ADMINISTRATIVE AGENT MAY HAVE REQUESTED UPON REASONABLE NOTICE IN ORDER TO CARRY
OUT ITS INVESTIGATIONS, APPRAISALS AND ANALYSES, AND THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED ALL ADDITIONAL FINANCIAL, BUSINESS AND OTHER INFORMATION
REGARDING BORROWER AND THE OTHER CREDIT PARTIES AND THEIR RESPECTIVE PROPERTIES
AS THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED.


(P)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY BORROWER HEREUNDER.


(Q)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY
TO IT THAT THE INSURANCE REQUIRED BY SECTION 6.06 IS IN EFFECT.


(R)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND ACCEPTED A
DESKTOP OR VISUAL APPRAISAL OF ALL ADDITIONAL POOL VESSELS, INTERISLAND POOL
VESSELS, TOW BOAT POOL VESSELS AND THE DIVING POOL VESSEL, WHICH SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND WHICH SHALL
DEMONSTRATE THAT THE FAIR MARKET VALUE OF THE POOL VESSELS AS OF THE EFFECTIVE
DATE IS NOT LESS THAN THE GREATER OF (I) $274,000,000.00 AND (II) A FAIR MARKET
VALUE SUCH THAT THE ASSET COVERAGE RATIO SHALL NOT BE LESS THAN 1.25 TO 1.00.


(S)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SATISFACTORY EVIDENCE
THAT THE ADDITIONAL POOL VESSELS, THE INTERISLAND POOL VESSELS, TOW BOAT POOL
VESSELS AND THE DIVING POOL VESSEL ARE OPERATIONALLY SUITABLE FOR THE TRADES IN
WHICH THE ADDITIONAL POOL VESSELS, INTERISLAND POOL VESSELS, TOW BOAT POOL
VESSELS AND THE DIVING POOL VESSEL ARE EXPECTED TO BE ENGAGED AND CAN BE
OPERATED BY BORROWER, K-SEA LLC, INTERISLAND, TOW BOAT, DIVING, SMITH MARITIME
AND/OR K-SEA HAWAII IN THEIR INTENDED TRADES WITHOUT IMPEDIMENT.


(T)            THE LENDERS SHALL BE REASONABLY SATISFIED (I) THAT THERE SHALL BE
NO LITIGATION OR ADMINISTRATIVE PROCEEDING, OR REGULATORY DEVELOPMENT, THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON (A) THE
BUSINESS, ASSETS, OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR MATERIAL
AGREEMENTS OF BORROWER AND ITS SUBSIDIARIES, (B) THE BUSINESS, ASSETS,
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR MATERIAL AGREEMENTS OF THE
“SUBJECT COMPANIES” (AS DEFINED IN THE SMITH ACQUISITION AGREEMENT), SIRIUS
MARITIME, LLC OR THE SMITH/SIRIUS SELLER SINCE DECEMBER 31, 2006, (C) THE
ABILITY OF ANY CREDIT PARTY TO PERFORM ANY OF ITS OBLIGATIONS UNDER ANY LOAN
DOCUMENT, (D) THE RIGHTS OF OR BENEFITS AVAILABLE TO THE ADMINISTRATIVE AGENT OR
ANY LENDER UNDER ANY LOAN DOCUMENT OR (E) THE ABILITY OF ANY PARTY TO

70


--------------------------------------------------------------------------------



THE SMITH/SIRIUS ACQUISITION DOCUMENTS TO PERFORM ANY OF ITS OBLIGATIONS UNDER
THE SMITH/SIRIUS ACQUISITION DOCUMENTS OR ANY INSTRUMENT, DOCUMENT OR AGREEMENT
EVIDENCING THE PHASE TWO TRANSACTIONS AND (II) WITH THE CURRENT STATUS OF, AND
THE TERMS OF ANY SETTLEMENT OR OTHER RESOLUTION OF, ANY LITIGATION OR OTHER
PROCEEDINGS BROUGHT AGAINST BORROWER OR ANY SUBSIDIARY.


(U)           THE LENDERS SHALL HAVE COMPLETED A DUE DILIGENCE INVESTIGATION OF
SMITH/SIRIUS SELLER, THE “SUBJECT COMPANIES” (AS DEFINED IN THE SMITH
ACQUISITION AGREEMENT), SIRIUS MARITIME, LLC, INTERISLAND, TOW BOAT AND DIVING,
IN SCOPE, AND WITH RESULTS, SATISFACTORY TO THE LENDERS; THE “SUBJECT
COMPANIES”, SIRIUS MARITIME, LLC, INTERISLAND, TOW BOAT AND DIVING SHALL HAVE
GIVEN THE ADMINISTRATIVE AGENT SUCH ACCESS TO THEIR RESPECTIVE BOOKS AND RECORDS
AS THE ADMINISTRATIVE AGENT MAY HAVE REQUESTED UPON REASONABLE NOTICE IN ORDER
TO CARRY OUT ITS INVESTIGATIONS, APPRAISALS AND ANALYSES, AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ALL ADDITIONAL FINANCIAL, BUSINESS AND OTHER
INFORMATION REGARDING THE “SUBJECT COMPANIES”, SIRIUS MARITIME, LLC,
INTERISLAND, TOW BOAT AND DIVING AND THEIR RESPECTIVE PROPERTIES AS THE
ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED.


(V)           THE LENDERS SHALL BE REASONABLY SATISFIED THAT NO MATERIAL ADVERSE
CHANGE OR MATERIAL ADVERSE CONDITION IN THE BUSINESS, ASSETS, OPERATIONS,
PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE), LIABILITIES (INCLUDING
CONTINGENT LIABILITIES), PROSPECTS OR MATERIAL AGREEMENTS OF (I) BORROWER AND
ITS SUBSIDIARIES, (II) THE “SUBJECT COMPANIES” (AS DEFINED IN THE SMITH
ACQUISITION AGREEMENT), (III) SIRIUS MARITIME, LLC OR (IV) INTERISLAND, TOW BOAT
OR DIVING HAS OCCURRED SINCE DECEMBER 31, 2006.


(W)          NO EVENT OF LOSS SHALL HAVE OCCURRED WITH RESPECT TO ANY OF THE
POOL VESSELS.


(X)            THERE SHALL BE NO INJUNCTION, WRIT, PRELIMINARY RESTRAINING ORDER
OR OTHER ORDER OF ANY NATURE ISSUED BY ANY GOVERNMENTAL AUTHORITY IN ANY RESPECT
AFFECTING (I) THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE SMITH/SIRIUS ACQUISITION DOCUMENTS, (II) THE SMITH/SIRIUS
ACQUISITION TRANSACTIONS OR (III) THE PHASE TWO TRANSACTIONS AND NO ACTION OR
PROCEEDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED AND
BE PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED, SEEKING TO PREVENT OR
DELAY THE TRANSACTIONS CONTEMPLATED BY (X) THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE SMITH/SIRIUS ACQUISITION DOCUMENTS, (Y) THE SMITH/SIRIUS
ACQUISITION TRANSACTIONS OR (Z) THE PHASE TWO TRANSACTIONS OR CHALLENGING ANY
OTHER TERMS AND PROVISIONS HEREOF OR THEREOF OR SEEKING ANY DAMAGES IN
CONNECTION HEREWITH OR THEREWITH, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, IN ALL RESPECTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF A FINANCIAL OFFICER OF BORROWER TO THE FOREGOING
EFFECT.


(Y)           ALL MATERIAL APPROVALS AND CONSENTS OF ALL PERSONS REQUIRED TO BE
OBTAINED IN CONNECTION WITH THE CONSUMMATION OF THE SMITH/SIRIUS ACQUISITION
TRANSACTIONS AND THE PHASE TWO TRANSACTIONS SHALL HAVE BEEN OBTAINED AND SHALL
BE IN FULL FORCE AND EFFECT, AND ALL REQUIRED NOTICES HAVE BEEN GIVEN AND ALL
REQUIRED WAITING PERIODS SHALL HAVE EXPIRED, AND THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE, IN ALL RESPECTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF AN OFFICER OF BORROWER TO THE FOREGOING EFFECT.

71


--------------------------------------------------------------------------------



(Z)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF SUCH
ENVIRONMENTAL STUDIES, SURVEYS AND REPORTS, IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE,
WITH RESPECT TO THE REAL PROPERTY OWNED OR LEASED BY THE “SUBJECT COMPANIES” (AS
DEFINED IN THE SMITH ACQUISITION AGREEMENT), SIRIUS MARITIME, LLC, INTERISLAND,
TOW BOAT OR DIVING.


(AA)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE REASONABLY
SATISFIED WITH (I) THE AUDITED BALANCE SHEET OF SMITH/SIRIUS SELLERS AS AT
DECEMBER 31, 2004, DECEMBER 31, 2005 AND DECEMBER 31, 2006 AND THE AUDITED
RESULTS OF OPERATIONS, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF THE SMITH/SIRIUS
SELLERS FOR THE FISCAL YEARS ENDING ON DECEMBER 31, 2005 AND DECEMBER 31, 2006,
IN EACH CASE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED AND CERTIFIED
BY PRICEWATERHOUSECOOPERS LLP, (II) THE FINANCIAL STATEMENTS OF SMITH/SIRIUS
SELLERS AS AT AND FOR THE FISCAL QUARTER ENDING ON JUNE 30, 2007 AND THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER END, AND PERIOD OR
PERIODS, OF THE PREVIOUS FISCAL YEAR, (III) BIOGRAPHICAL INFORMATION IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH OFFICERS
OF THE “SUBJECT COMPANIES” (AS DEFINED IN THE SMITH ACQUISITION AGREEMENT),
SIRIUS MARITIME, LLC AND THE SMITH/SIRIUS SELLERS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST, TOGETHER WITH A SUMMARY OF THE ANTICIPATED ROLES OF SUCH
OFFICERS AFTER THE CONSUMMATION OF THE SMITH/SIRIUS ACQUISITION AND (IV) THE
AUDITED CONSOLIDATED FINANCIAL STATEMENTS (WITH AN UNQUALIFIED OPINION) OF
BORROWER AND K-SEA AS AT AND FOR THE FISCAL YEAR ENDING JUNE 30, 2006, PREPARED
AND CERTIFIED BY PRICEWATERHOUSECOOPERS LLP.


(BB)         THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED AND BE
SATISFIED WITH CONSOLIDATED AND CONSOLIDATING PRO FORMA BALANCE SHEETS OF
BORROWER AND ITS SUBSIDIARIES AS OF THE EFFECTIVE DATE, AFTER GIVING EFFECT TO
THE TRANSACTIONS, THE SMITH/SIRIUS ACQUISITION TRANSACTIONS (INCLUDING ALL DEBT
AND EQUITY ISSUANCES IN CONNECTION THEREWITH) AND THE PHASE TWO TRANSACTIONS.


(CC)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A
FINANCIAL OFFICER OF K-SEA SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING PRO FORMA COMPLIANCE WITH SECTIONS 7.01, 7.02, 7.03 AND 7.04
HEREOF AS OF THE EFFECTIVE DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE
CONSUMMATION OF THE SMITH/SIRIUS ACQUISITION TRANSACTIONS (INCLUDING ALL DEBT
AND EQUITY ISSUANCES IN CONNECTION THEREWITH) AND THE PHASE TWO TRANSACTIONS.


(DD)         THE ADMINISTRATIVE AGENT SHALL HAVE A CERTIFICATE FROM A FINANCIAL
OFFICER OF K-SEA DEMONSTRATING IN REASONABLE DETAIL THAT AS OF THE EFFECTIVE
DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE CONSUMMATION OF THE
SMITH/SIRIUS ACQUISITION TRANSACTIONS (INCLUDING ALL DEBT AND EQUITY ISSUANCES
IN CONNECTION THEREWITH) AND THE PHASE TWO TRANSACTIONS, PRO FORMA EBITDA IS NOT
LESS THAN $95,000,000.


(EE)         BORROWER SHALL HAVE RECEIVED PROCEEDS IN AN AMOUNT OF NOT MORE THAN
$60,000,000 FROM THE INCURRENCE OF THE BRIDGE LOAN.

72


--------------------------------------------------------------------------------



(FF)           ALL LEGAL MATTERS WITH RESPECT TO AND ALL LEGAL DOCUMENTS
(INCLUDING, BUT NOT LIMITED TO, THE LOAN DOCUMENTS) EXECUTED IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SATISFACTORY TO COUNSEL
FOR THE ADMINISTRATIVE AGENT.

The Administrative Agent (acting itself or through its counsel) shall notify
Borrower, the Lenders, the L/C Issuer and the Collateral Trustee of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of Lenders to make Loans and the
obligation of the L/C Issuer to issue Letters of Credit shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.06 hereof) at or prior to 3:00 p.m., New York City time,
on or prior to August 31, 2007 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).


SECTION 5.02         EACH LOAN AND LETTER OF CREDIT.

The obligation of each Lender to make a Loan (other than a Loan made by a Lender
pursuant to Section 2.14(e)), and the obligation of the L/C Issuer to issue a
Letter of Credit (including the initial issuance thereof) or renew a Letter of
Credit and the right of Borrower to request the issuance or renewal of a Letter
of Credit, shall each be subject to the further conditions precedent that on the
date of the making of each Loan, issuance or renewal:


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH CREDIT PARTY SET FORTH
IN EACH LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH LOAN, ISSUANCE OR RENEWAL, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE.


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH LOAN OR
ISSUANCE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE AGGREGATE
REVOLVING CREDIT EXPOSURE OF ALL LENDERS SHALL NOT EXCEED THE BORROWING BASE.


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A LOAN REQUEST
MEETING THE REQUIREMENTS OF SECTION 2.04 OR A CREDIT REQUEST MEETING THE
REQUIREMENTS OF SECTION 2.14.


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTATION AND ASSURANCES AS SHALL BE REASONABLY REQUIRED BY IT IN CONNECTION
WITH THE MAKING OF SUCH LOAN OR THE ISSUANCE OR RENEWAL OF SUCH LETTER OF
CREDIT.

The making of each Loan and the issuance and renewal of each Letter of Credit
shall be deemed to constitute a representation and warranty by Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 5.02.


ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, all Reimbursement Obligations and all fees and other
amounts (other than

73


--------------------------------------------------------------------------------


contingent indemnity obligations) payable under the Loan Documents shall have
been paid in full, Borrower covenants and agrees with the Lenders that:


SECTION 6.01         FINANCIAL STATEMENTS AND OTHER INFORMATION.


(A)           BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, AT BORROWER’S SOLE EXPENSE:  (I) AS SOON AS AVAILABLE BUT NO LATER THAN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, THE UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER AND K-SEA FOR SUCH INTERIM FISCAL
PERIOD, PREPARED IN ACCORDANCE WITH GAAP AND CERTIFIED BY THE FINANCIAL OFFICER
OF BORROWER AND K-SEA, RESPECTIVELY, (II) AS SOON AS AVAILABLE AFTER THE END OF
EACH FISCAL YEAR, ANNUAL FINANCIAL PROJECTIONS OF BORROWER PREPARED IN
ACCORDANCE WITH GAAP BY THE FINANCIAL OFFICER OF BORROWER, USING MONTHLY DATA,
AND (III) AS SOON AS AVAILABLE BUT NO LATER THAN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF EACH FISCAL YEAR OR AS REQUIRED UNDER ANY REGULATIONS TO WHICH
BORROWER OR K-SEA IS SUBJECT, THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS
(WITH AN UNQUALIFIED OPINION WITHOUT A GOING CONCERN QUALIFICATION) OF BORROWER
AND K-SEA FOR SUCH FISCAL YEAR, PREPARED AND CERTIFIED BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS ACCEPTABLE TO LENDERS.  ALL OF THE FOREGOING SHALL BE IN SUCH
FORM AND TOGETHER WITH SUCH INFORMATION WITH RESPECT TO THE BUSINESS OF
BORROWER, AS LENDERS MAY IN EACH CASE REQUEST AS REASONABLY CALCULATED BY
LENDERS TO ENABLE THEM TO CONFIRM AND PROVE ELEMENTS OF THE FINANCIAL
STATEMENTS.  BORROWER SHALL KEEP AND MAINTAIN ITS BOOKS AND RECORDS IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED.


(B)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A)(I) ABOVE, BORROWER SHALL DELIVER TO LENDERS A CERTIFICATE OF A
FINANCIAL OFFICER OF K-SEA (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED
SINCE THE DELIVERY OF THE PREVIOUS SUCH CERTIFICATE OR TO THE DATE HEREOF AND,
IF SUCH A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION
TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH
REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTIONS 7.01,
7.02, 7.03 AND 7.04 HEREOF (WHICH CALCULATIONS WITH RESPECT TO SECTION 7.04
SHALL BE BASED ON THE THEN MOST RECENT APPRAISALS OF THE POOL VESSELS AND THE
AGGREGATE REVOLVING CREDIT EXPOSURE OF ALL LENDERS AS OF THE LAST DAY OF THE
FISCAL QUARTER COVERED BY SUCH FINANCIAL STATEMENTS) AND (III) STATING WHETHER
ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF
THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.04 OR SECTION 6.01
HEREOF, AS APPLICABLE, HAS MATERIALLY AND ADVERSELY EFFECTED THE FINANCIAL
STATEMENTS ACCOMPANYING SUCH CERTIFICATE AND, IF SO, THE ESTIMATED DOLLAR AMOUNT
THEREOF.


(C)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, BORROWER SHALL
MAKE AVAILABLE (WHICH SHALL INCLUDE THROUGH ELECTRONIC AVAILABILITY BY FILING
WITH THE SECURITIES AND EXCHANGE COMMISSION) TO THE ADMINISTRATIVE AGENT AND THE
LENDERS COPIES OF ALL FINANCIAL STATEMENTS REQUIRED TO BE PREPARED AND DELIVERED
IN ACCORDANCE WITH SECTION 6.01(A) AND OTHER PERIODIC AND OTHER REPORTS, PROXY
STATEMENTS AND OTHER MATERIALS FILED BY BORROWER OR ANY SUBSIDIARY WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, AS THE CASE MAY BE; AND

74


--------------------------------------------------------------------------------



(D)           PROMPTLY FOLLOWING ANY REQUEST THEREFOR, BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT AND THE LENDERS SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF K-SEA OR ANY SUBSIDIARY,
OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY REASONABLY REQUEST.


SECTION 6.02         POOL VESSEL APPRAISALS.

The Administrative Agent may conduct, and Borrower shall cooperate in the
conduct of, a visual Appraisal of any or all of the Pool Vessels at Borrower’s
expense, over every twelve (12) month period of this Agreement in the absence of
an Event of Default and at any time during the continuance of an Event of
Default.  The first twelve-month period will begin on the Effective Date;
provided that Borrower will allow access to any Appraiser selected by the
Administrative Agent to attend and appraise any Pool Vessel in drydock at any
time on reasonable notice.  Each fiscal year, Borrower shall provide the
Administrative Agent with a drydock schedule and location of drydock.  As soon
as available after each Anniversary Date, Borrower shall provide the
Administrative Agent with desktop Appraisals on all Pool Vessels in the
Collateral.


SECTION 6.03         FEES AND EXPENSES.

Borrower shall pay, on demand of the Administrative Agent and delivery to
Borrower of invoices therefor, all actual out-of-pocket costs, expenses, filing
fees and taxes payable in connection with the negotiation, preparation,
execution, delivery, recording, administration, collection, liquidation,
enforcement and defense of the Obligations, the Lenders’ rights in the
Collateral, this Agreement and all other existing and future agreements or
documents contemplated herein or related hereto, including any amendments,
waivers, supplements or consents which may hereafter be made or entered into in
respect hereof, or in any way involving claims or defense asserted by the
Lenders or claims or defenses against the Lenders asserted by Borrower or any
guarantor, including, without limitation, the Guarantors, or any third party
directly or indirectly arising out of or related to the relationship between
Borrower and the Lenders, including, but not limited to, the following, whether
incurred before, during or after the initial or any renewal term or after the
commencement of any case with respect to Borrower under the United States
Bankruptcy Code or any similar statute: (a) all costs and expenses of filing or
recording (including the UCC financing statement and any Mortgage filing taxes
and fees, abstract fees relating to the Pool Vessels, documentary taxes,
intangibles taxes, etc., if applicable); (b) all insurance premiums, appraisal
fees, fees incurred in connection with any environmental report, audit or survey
and search fees; (c) all fees as then in effect relating to the wire transfer of
loan proceeds and other funds and fees then in effect for returned checks and
credit reports; (d) with respect to periodic field examinations of the
Collateral and Borrower’s operations, a per diem charge at the rate of $1,000.00
per person per day for Lenders’ internal examiners in the field and office in
excess of three (3) days per visit; and (e) the reasonable, documented costs,
fees and disbursements of outside counsel to Lenders, including, but not limited
to, such fees and disbursements incurred as a result of litigation between the
parties hereto, any third party and in any appeals arising therefrom.  Any of
the foregoing amounts that are paid by Lenders shall, until reimbursed by or on
behalf of Borrower, constitute Obligations of Borrower secured by the
Collateral.

75


--------------------------------------------------------------------------------



SECTION 6.04         NOTICES OF MATERIAL EVENTS.

Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:


(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


(B)           THE FILING, COMMENCEMENT OR WRITTEN THREAT OF ANY ACTION, SUIT OR
PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST
BORROWER OR ANY OTHER PERSON OR AFFECTING BORROWER OR ANY AFFILIATE THEREOF
THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;


(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND


(D)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 6.05         EXISTENCE; CONDUCT OF BUSINESS.

Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that, after the consummation
of the Phase Two Transactions, Borrower may dissolve Diving, Interisland, Tow
Boat and Marine Logistics, Inc. (as each such Subsidiary shall have been
converted to a limited liability company).


SECTION 6.06         INSURANCE.


(A)           WITH RESPECT TO THE COLLATERAL AND OTHER ASSETS, BORROWER SHALL
MAINTAIN, AND CAUSE EACH SUBSIDIARY GUARANTOR TO MAINTAIN, INSURANCE AT ALL
TIMES, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS THAT ARE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.  WITH RESPECT TO INSURANCE ON ALL
COLLATERAL, ALL SUCH INSURANCE POLICIES SHALL BE IN SUCH FORM, SUBSTANCE,
AMOUNTS AND COVERAGE AS MAY BE SATISFACTORY TO THE ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION, INSURANCE ON HULL AND MACHINERY, PROTECTION AND
INDEMNITY, LOSS OR DAMAGE TO VESSELS, DAMAGE TO PROPERTY OF THIRD PARTIES
(INCLUDING CUSTOMERS), LOSS OR CONTAMINATION OF CARGO, PERSONAL INJURIES TO
EMPLOYEES OR THIRD PARTIES, AND POLLUTION AND OTHER RELATED ENVIRONMENTAL
DAMAGE.


(B)           SUCH INSURANCE SHALL PROVIDE FOR THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT OF ANY REDUCTION OR CANCELLATION OF COVERAGE
ON ACCOUNT OF DEFAULT IN THE PAYMENT OF ANY PREMIUM AND SHALL PROVIDE LENDERS
WITH THE OPPORTUNITY TO CURE

76


--------------------------------------------------------------------------------



NONPAYMENT.  BORROWER HEREBY IRREVOCABLY APPOINTS THE ADMINISTRATIVE AGENT WITH
FULL RIGHT OF DELEGATION BY THE ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT FOR
BORROWER TO OBTAIN, AT BORROWER’S EXPENSE, ANY SUCH INSURANCE SHOULD BORROWER OR
ANY SUBSIDIARY GUARANTOR FAIL TO DO SO AND, AFTER AN EVENT OF DEFAULT, TO ADJUST
OR SETTLE ANY CLAIM OR OTHER MATTER UNDER OR ARISING PURSUANT TO SUCH INSURANCE
OR TO AMEND OR CANCEL SUCH INSURANCE.  BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT EVIDENCE OF SUCH INSURANCE AND A LENDER’S LOSS PAYABLE
ENDORSEMENT SATISFACTORY TO THE ADMINISTRATIVE AGENT AS TO ALL EXISTING AND
FUTURE INSURANCE POLICIES WITH RESPECT TO THE COLLATERAL.  BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT, IN KIND, ALL INSTRUMENTS REPRESENTING
PROCEEDS OF INSURANCE RECEIVED BY BORROWER OR ANY SUBSIDIARY GUARANTOR.  EXCEPT
AS OTHERWISE SPECIFICALLY PROVIDED HEREIN OR IN THE MORTGAGE AS TO ANY POOL
VESSEL, THE ADMINISTRATIVE AGENT MAY APPLY ANY INSURANCE PROCEEDS RECEIVED BY
THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE AT ANY TIME TO THE COST OF
REPAIRS TO OR REPLACEMENT OF ANY PORTION OF THE COLLATERAL AND/OR, AT THE
ADMINISTRATIVE AGENT’S OPTION, TO PAYMENT OF OR AS SECURITY FOR ANY OF THE
OBLIGATIONS, WHETHER OR NOT DUE, IN ANY ORDER OR MANNER AS THE ADMINISTRATIVE
AGENT MAY DETERMINE.  BORROWER WILL INSURE, AND CAUSE EACH SUBSIDIARY GUARANTOR
TO INSURE, EACH POOL VESSEL IN ACCORDANCE WITH SECTION 1.18 OF THE MORTGAGE.
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT OR RESTRICT THE PROVISIONS
OF SECTION 1.18 OF THE MORTGAGE, BUT SHALL BE IN ADDITION THERETO.


SECTION 6.07         TAXES; USE.

Borrower agrees that it will, and will cause each of its Subsidiaries to, pay
and discharge all taxes, assessments, licensing obligations and governmental
charges or levies imposed on the income, profits, sale, business or properties
of Borrower and its Subsidiaries prior to the date upon which penalties attach
for non-payment thereof, and promptly discharge any liens, encumbrances or other
claims which may be levied or claimed against any of the Collateral, provided
that (i) any such tax, assessment, charge or levy need not be paid if the
payment thereof is being contested in good faith and by appropriate proceedings,
(ii) for which adequate book reserves, determined in accordance with GAAP, shall
be set aside, and (iii) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect, and provided,
further, that if any such tax, assessment, charge or levy lawfully imposed shall
remain unpaid after the date upon which a Lien on any Collateral arises or may
be imposed as a result of such non-payment, or if any Lien is claimed for any
other reason against any of the Collateral, which if foreclosed would in the
opinion of the Administrative Agent adversely affect the value of the Lenders’
security interest in any of the Collateral, the Lenders may pay and discharge
such taxes, assessments, charges, levies and Liens, and the amount so paid by
the Lenders shall be payable on demand and if not paid promptly, will be charged
to the appropriate Loan Account and shall be secured by the Collateral. 
Borrower will, and will cause each of its Subsidiaries, to comply with all laws
and all acts, rules, regulations and orders of any legislative, administrative
or judicial body or official, applicable to the Collateral or to the operation
of the business of Borrower.


SECTION 6.08         MAINTENANCE OF PROPERTIES; USE AND OPERATION OF POOL
VESSELS.

Borrower will, and will cause each of its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and

77


--------------------------------------------------------------------------------


tear excepted.  Borrower shall require at all times that any demise charterer or
operator of any of the Pool Vessels shall use its due diligence to operate,
maintain, repair, insure, man and supply the Pool Vessels or any of them in a
careful and proper manner, comply in all material respects with and conform to
all governmental laws, rules and regulations and insurance restrictions relating
thereto, and operate any such Pool Vessels with competent and duly qualified
personnel.  Borrower shall ensure that none of the Pool Vessels is traded,
located, operated or used, directly or indirectly, in a Prohibited Jurisdiction
or by a Prohibited Person, and no charterer nor any subcharterer or shipper
shall be a Prohibited Person or organized in a Prohibited Jurisdiction.


SECTION 6.09         BOOKS AND RECORDS; INSPECTION RIGHTS.

Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in accordance with
GAAP are made of all dealings and transactions in relation to its business and
activities.  Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, including, without
limitation, the Collateral, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.  Borrower shall provide to the Administrative Agent
advance notice of all surveys and regulatory inspections in order that the
Administrative Agent or its agent may observe and participate.  All records,
computer tapes, discs and other data storage devices, ledger sheets,
correspondence, invoices, delivery receipts, documents and instruments relating
to the Collateral shall also constitute Collateral and, unless and until
delivered to the Administrative Agent or the Lenders, shall be kept by Borrower,
without cost to Lenders, in appropriate containers and in safe places, and if
the Administrative Agent or the Lenders should so request, shall bear suitable
legends identifying them as being under any Administrative Agent’s dominion and
control.  The Administrative Agent and the Lenders shall at all reasonable times
have full access to and the right to audit any and all of Borrower’s books,
computer tapes, discs and other data storage devices and records, including, but
not limited to, books and records pertaining to the Collateral and including all
files and correspondence with creditors and customers, and to confirm and verify
the value and collectibility of the Collateral and to do whatever else the
Administrative Agent or the Lenders reasonably may deem necessary to protect its
interests.


SECTION 6.10         USE OF PROCEEDS.


(A)           THE PROCEEDS OF THE TRANCHE A LOANS CAN BE USED FOR ANY PURPOSE IN
THE ORDINARY COURSE OF BUSINESS, INCLUDING DISTRIBUTIONS TO K-SEA FOR THE
PURPOSE OF MAKING MINIMUM QUARTERLY DISTRIBUTIONS TO PARTNERS IN K-SEA,
ACQUISITION OF ENTITIES OR SPECIFIC VESSELS FROM UNAFFILIATED THIRD PARTIES, OR,
IF FROM AN AFFILIATE, AN ACQUISITION WHICH IS MADE ON TERMS EQUIVALENT TO AN
ARM’S-LENGTH BASIS, OR FINANCING OTHER REBUILDING, RETROFITTING, UPGRADING OR
CAPITAL IMPROVEMENTS ON POOL VESSELS OR OTHER VESSELS OWNED BY BORROWER OR ANY
SUBSIDIARY GUARANTOR.


(B)           THE PROCEEDS OF THE TRANCHE B LOANS SHALL BE USED TO FINANCE, IN
PART, THE SMITH/SIRIUS ACQUISITION.

78


--------------------------------------------------------------------------------



(C)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY
OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO PURCHASE,
ACQUIRE OR CARRY ANY MARGIN STOCK (AS DEFINED UNDER REGULATION U OF THE BOARD)
OR FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE
BOARD, INCLUDING REGULATIONS T, U AND X.  BORROWER SHALL NOT INVEST, LEND OR
OTHERWISE DISTRIBUTE THE PROCEEDS OF ANY LOAN MADE UNDER THIS AGREEMENT IN OR TO
ANY PERSON OTHER THAN BORROWER, K-SEA OR ANY SUBSIDIARY GUARANTOR, EXCEPT AS SET
FORTH IN SECTION 6.10(A) AND 6.10(B).


SECTION 6.11         U.S. PERSON.


(A)           BORROWER SHALL AT ALL TIMES UNTIL THE LIEN OF THE MORTGAGE SHALL
BE DISCHARGED AND THERE ARE NO LOANS OUTSTANDING HEREUNDER BE A LIMITED
PARTNERSHIP ORGANIZED UNDER THE LAWS OF DELAWARE OR ANOTHER STATE WITHIN THE
UNITED STATES.


(B)           EACH OF K-SEA LLC AND SMITH MARITIME SHALL AT ALL TIMES UNTIL THE
LIEN OF THE MORTGAGE SHALL BE DISCHARGED AND THERE ARE NO LOANS OUTSTANDING
HEREUNDER BE A LIMITED LIABILITY COMPANY ORGANIZED UNDER THE LAWS OF DELAWARE OR
ANOTHER STATE WITHIN THE UNITED STATES.


(C)           EACH OF K-SEA HAWAII AND K-SEA TRANSPORTATION INC. SHALL AT ALL
TIMES UNTIL THE LIEN OF THE MORTGAGE SHALL BE DISCHARGED AND THERE ARE NO LOANS
OUTSTANDING HEREUNDER BE A CORPORATION ORGANIZED UNDER THE LAWS OF DELAWARE OR
ANOTHER STATE WITHIN THE UNITED STATES.


(D)           EACH OF INTERISLAND, TOW BOAT AND DIVING SHALL AT ALL TIMES UNTIL
THE INTERISLAND I MORTGAGE, THE INTERISLAND II MORTGAGE, THE INTERISLAND III
MORTGAGE, THE TOW BOAT MORTGAGE AND THE DIVING MORTGAGE HAVE BEEN ASSUMED BY
K-SEA LLC, K-SEA HAWAII AND SMITH MARITIME, RESPECTIVELY, PURSUANT TO THE
MORTGAGE ASSUMPTIONS BE A CORPORATION OR LIMITED LIABILITY COMPANY ORGANIZED
UNDER THE LAWS OF HAWAII OR ANOTHER STATE WITHIN THE UNITED STATES.


SECTION 6.12         DOCUMENTATION.

Borrower will, and will cause each Subsidiary Guarantor to, comply with and
satisfy all provisions of the laws and regulations of the United States now or
hereafter from time to time in effect in order that the Pool Vessels shall
continue to be documented vessels pursuant to the laws of the United States as
vessels of the United States under the United States flag with such endorsements
as shall qualify the Pool Vessels for participation in the coastwise trade and
such other trades and services to which they may be dedicated from time to time.


SECTION 6.13         FURTHER ASSURANCES.

Borrower will, promptly at any time and from time to time, at its sole expense,
execute and deliver, and cause its Subsidiaries to execute and deliver, to the
Administrative Agent such further instruments and documents, and take such
further action, as the Administrative Agent may from time to time request in
order to further carry out the intent and purpose of the Loan Documents and to
establish and protect the rights, interests and remedies created, or intended to
be created, in favor of the Administrative Agent and the Lenders hereby and
thereby, including, without limitation, the execution, delivery, recordation and
filing of financing statements and

79


--------------------------------------------------------------------------------


continuation statements.  Borrower hereby authorizes the Administrative Agent,
in such jurisdictions where such action is authorized by law, to effect any such
recordation or filing of financing statements and continuation statements
without the signature of Borrower thereon and to file as valid financing
statements in the applicable financing statement records, photocopies hereof and
of any other financing statement executed in connection herewith.  The
Administrative Agent agrees to provide Borrower with copies of UCC filings, but
shall have no liability for failure to do so and such failure shall not serve as
a defense to the performance by any party of its obligations under the Loan
Documents.


SECTION 6.14         BORROWER’S TITLE; LENDERS’ SECURITY INTEREST; PERSONAL
PROPERTY.

Borrower shall warrant and defend its good and marketable title in and to the
Pool Vessels, and the Administrative Agent’s and the Collateral Trustee’s
perfected first priority security interest in the Collateral, against all claims
and demands whatsoever.  Borrower agrees that the Pool Vessels shall be, and at
all times and remain, separately identifiable personal property.  Borrower
shall, at its sole expense, take such action (including the obtaining and
recording of waivers) as may be necessary to prevent any Person from acquiring
any right to or interest in the Pool Vessels by virtue of the Pool Vessels being
deemed to be real property or a part of real property or a part of other
personal property, and if at any time any Person shall claim any such right or
interest, Borrower shall, at its expense, cause such claim to be waived in
writing or otherwise eliminated by bonding or substitution of security to the
Administrative Agent’s satisfaction within thirty (30) days after such claim
shall have first become known to Borrower.


SECTION 6.15         INDEMNIFICATION.

Without limiting the generality of any other provision hereof, Borrower shall
indemnify, protect, save and keep harmless the Administrative Agent, the L/C
Issuer, the Collateral Trustee and each Lender from and against any reduction in
the amount payable out of the Collateral to such Person with respect to the
Obligations, or any other loss, cost or expense (including reasonable legal
fees) incurred by such Person, as the result of any breach of the provisions of
this Article VI.


SECTION 6.16         PERFORMANCE OF CONTRACTS.

Borrower will, and will cause each Subsidiary Guarantor to, duly observe and
perform in all material respects all covenants and obligations to be performed
by it under any charter or any other contract for use of the Pool Vessels or any
of them and will promptly take any and all action as may be reasonably necessary
to enforce its rights under any such charter or contract or to secure the
performance by such charterer or operator of such party’s obligations under any
such charter or contract.  If an Event of Default shall have occurred and be
continuing, Borrower shall not, and shall not permit any Subsidiary Guarantor
to, amend, terminate or otherwise modify the terms of any such charter or
contract without the prior written consent of the Lenders, which shall not be
unreasonably withheld or delayed, but to which reasonable conditions may be
attached; provided, however, the Lenders shall have no obligation to consent to
any termination or to any amendment or modification, if in the Lenders’ judgment
such amendment or

80


--------------------------------------------------------------------------------


modification would materially increase the Lenders’ risks in the transaction,
reduce its returns or otherwise disadvantage the Lenders.


SECTION 6.17         ENVIRONMENTAL COMPLIANCE.

Borrower (a) shall, and it shall require that any and all subcharterers,
managers, employees, contractors, subcontractors, agents, representatives,
Affiliates, consultants, occupants and any and all other Persons, (i) comply in
all material respects with all applicable Environmental Laws, (ii) use, employ,
process, emit, generate, store, handle, transport, dispose of and/or arrange for
the disposal of any and all Hazardous Materials in, on, or, directly or
indirectly, related to or in connection with any of the Pool Vessels or any
portion thereof in a manner consistent with prudent industry practice and in
compliance in all material respects with all applicable Environmental Laws, and
in a manner which does not pose a significant risk to human health, safety
(including occupational health and safety) or the environment, and (iii) obtain,
maintain, and have on board each of the Pool Vessels any required Certificate of
Financial Responsibility; and (b) shall, and it shall require that any charterer
of any of the Pool Vessels or any of them or any other Person that may have
custody of any of the Pool Vessels shall, upon the occurrence or discovery of an
Environmental Event with respect to such Pool Vessel, promptly carry out, using
Borrower’s or such other Person’s own funds or proceeds of insurance with
respect thereto, such actions as may be necessary to remediate or cure such
Environmental Event in compliance in all material respects with all Applicable
Laws, to comply in all material respects with all applicable Environmental Laws
and to alleviate any significant risk to human health or the environment if the
same arises from a condition on or in respect of the Pool Vessel, whether
existing prior to or during the term of this Agreement or the term of any such
the charter.  Once Borrower or such other Person commences such actions,
Borrower shall, and shall cause such other Person to, thereafter diligently and
expeditiously proceed to comply in all material respects in a timely manner with
all Environmental Laws and to eliminate any significant risk to human health or
the environment arising from such Environmental Event and shall, at the request
of the Administrative Agent, give periodic progress reports to the
Administrative Agent and the Lenders on its compliance efforts and actions. 
Nothing contained herein will relieve or discharge or in any way affect the
obligation of Borrower to cure promptly any violations of Applicable Law or to
pay and discharge any Liens against any of the Pool Vessels.


SECTION 6.18         SUBSIDIARY GUARANTIES.

Upon the formation or acquisition of any Subsidiary of Borrower (other than an
Excluded Subsidiary), Borrower shall cause each such Subsidiary to provide a
Subsidiary Guaranty to the Administrative Agent substantially in the form
attached hereto as Exhibit H.  In the event any Subsidiary of Borrower is an
entity other than a corporation, the form of Subsidiary Guaranty shall be
modified to reflect the nature of such entity.

81


--------------------------------------------------------------------------------



SECTION 6.19         RELATING TO THE VESSELS.


(A)           BORROWER SHALL MAINTAIN AND CAUSE EACH OF ITS SUBSIDIARIES TO
MAINTAIN, A CERTIFIED COPY OF EACH MORTGAGE, TOGETHER WITH A NOTICE THEREOF,
ABOARD EACH OF THE POOL VESSELS OWNED BY IT.


(B)           BORROWER SHALL MAINTAIN AND CAUSE EACH OF ITS SUBSIDIARIES TO
MAINTAIN THE POOL VESSELS (WHICH ARE REQUIRED TO BE CLASSED IN ORDER TO OPERATE
IN THE SERVICE IN WHICH THEY ARE OPERATING) IN THE HIGHEST CLASSIFICATION
REQUIRED TO BE MAINTAINED IN ORDER TO OPERATE IN SUCH SERVICE FOR VESSELS OF
LIKE AGE AND TYPE BY THE AMERICAN BUREAU OF SHIPPING OR ANY OTHER CLASSIFICATION
SOCIETY REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(C)           BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY GUARANTOR TO,
PERMIT THE ADMINISTRATIVE AGENT TO HAVE THE POOL VESSELS SURVEYED BY MARINE
ENGINEERS OR OTHER SURVEYORS SELECTED BY THE ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, AT SUCH TIMES AND WITH SUCH FREQUENCY AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST.  THE COSTS OF SUCH SURVEYS AND INSPECTIONS SHALL BE
ALLOCATED AS FOLLOWS: (I) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
THEN CONTINUING, THE COST OF ONE SUCH SURVEY AND INSPECTION EVERY THREE YEARS
SHALL BE BORNE BY BORROWER, AND (II) WHENEVER AN EVENT OF DEFAULT EXISTS
HEREUNDER, THE COSTS OF ALL SURVEYS (INCLUDING, WITHOUT LIMITATION, VISUAL
SURVEYS) AND INSPECTIONS SHALL BE BORNE BY BORROWER.


SECTION 6.20         WORKING CAPITAL CLEAN-DOWN.

Borrower will cause Loans the proceeds of which were used for working capital
purposes (as identified in accordance with clause (vi) of Section 2.04 hereof)
and not for vessel acquisitions or expansion capacity, to be reduced to zero for
fifteen (15) consecutive days during each twelve (12) month period beginning
with the Effective Date.


SECTION 6.21         QUALIFIED EQUITY ISSUANCE.

K-Sea shall commence, within 15 days after the Effective Date, the Qualified
Equity Issuance.


SECTION 6.22         PHASE TWO TRANSACTION.


(A)           BORROWER SHALL CAUSE THE PHASE TWO TRANSACTIONS TO BE CONSUMMATED
ON OR BEFORE THE TENTH (10TH) DAY FOLLOWING THE EFFECTIVE DATE AND UPON SUCH
CONSUMMATION, THE ADMINISTRATIVE AGENT SHALL RECEIVE:

(I)            PROMPTLY AFTER BECOMING AVAILABLE FROM THE UNITED STATES COAST
GUARD NATIONAL VESSEL DOCUMENTATION CENTER IN FALLING WATERS, WEST VIRGINIA AND
IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS THEREAFTER, WITH RESPECT TO EACH PHASE
TWO POOL VESSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT,
AND IN SUFFICIENT COPIES, A TRUE AND COMPLETE COPY OF EITHER (1) A CERTIFICATE
OF OWNERSHIP AND ENCUMBRANCE ISSUED BY THE UNITED STATES COAST GUARD OR (2) AN
ABSTRACT OF TITLE ISSUED BY THE UNITED STATES COAST GUARD, IN EITHER CASE,
SHOWING (A) K-SEA LLC TO BE THE OWNER OF THE K-SEA LLC PHASE TWO POOL VESSELS,
(B) SMITH MARITIME TO BE THE OWNER OF THE SMITH MARITIME

82


--------------------------------------------------------------------------------


POOL VESSELS AND (C) K-SEA HAWAII TO BE THE OWNER OF THE K-SEA HAWAII PHASE TWO
POOL VESSELS, IN EACH CASE FREE AND CLEAR OF ALL LIENS OF RECORD EXCEPT (X) THE
MORTGAGE COVERING SUCH PHASE TWO POOL VESSEL IN FAVOR OF THE COLLATERAL TRUSTEE
FOR THE BENEFIT OF THE LENDERS (AS ASSUMED BY K-SEA LLC, SMITH MARITIME OR K-SEA
HAWAII, AS THE CASE MAY BE), AND (Y) THE PERMITTED LIENS; AND

(II)           A CERTIFICATE, SIGNED BY A FINANCIAL OFFICER OF BORROWER,
ATTACHING A TRUE, COMPLETE AND CORRECT COPY OF EACH OF THE INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EVIDENCING THE PHASE TWO TRANSACTIONS (EACH OF WHICH
SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


(B)           IN THE EVENT THAT THE PHASE TWO TRANSACTIONS SHALL NOT HAVE BEEN
CONSUMMATED BY THE SEVENTH (7TH) DAY FOLLOWING THE EFFECTIVE DATE, BORROWER
SHALL CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT: (I) NOTICES OF
ASSIGNMENT AND AUTHORIZATIONS TO COLLECT INSURANCE CLAIMS AND TO COLLECT GENERAL
AVERAGE CONTRIBUTIONS, IN SUCH FORM AND IN SUCH NUMBER OF COUNTERPARTS AS MAY BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, DULY EXECUTED BY EACH OF
DIVING, INTERISLAND AND TOW BOAT IN CONNECTION WITH THE EARNINGS ASSIGNMENTS
DELIVERED BY SUCH CREDIT PARTIES, (II) AUTHORIZATIONS TO INSPECT CLASS RECORDS
OF THE PHASE TWO POOL VESSELS BY EACH OF DIVING, INTERISLAND AND TOW BOAT, IN
SUCH FORM AND SUCH NUMBER OF COUNTERPARTS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, DULY EXECUTED BY EACH SUCH CREDIT PARTY AND (III) SUCH
OTHER NOTICES AND AUTHORIZATIONS IN CONNECTION WITH THE EARNINGS ASSIGNMENT AND
THE ASSIGNMENTS OF INSURANCES DELIVERED BY DIVING, INTERISLAND AND TOW BOAT,
EACH IN SUCH FORM AND IN SUCH NUMBER OF COUNTERPARTS AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, DULY EXECUTED BY EACH OF DIVING,
INTERISLAND AND TOW BOAT.


ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan, all Reimbursement Obligations and all fees and other
amounts (other than contingent liability obligations) payable hereunder have
been paid in full Borrower covenants and agrees with Lenders that:


SECTION 7.01         FIXED CHARGE COVERAGE RATIO.

Borrower shall not permit the Fixed Charge Coverage Ratio as of the end of any
fiscal quarter to be less than 1.85 to 1.00.


SECTION 7.02         FIRST LIEN FUNDED DEBT TO EBITDA RATIO.

Until the first date after the Effective Date on which (i) the Tranche B
Commitments shall have been terminated and the Bridge Loan and the Tranche B
Loans shall have been paid in full and (ii) K-Sea and its consolidated
Affiliates (including, without limitation, Borrower and the Guarantors) shall
not have outstanding (A) any Indebtedness secured by a Second-Priority Lien or
(B) any Subordinated Indebtedness (the first date the events set forth in both
clauses (i) and (ii) herein have occurred being called, the “Adjustment Date”),
Borrower shall not permit

83


--------------------------------------------------------------------------------


the First Lien Funded Debt to EBITDA Ratio at any time during each period set
forth below to be greater than the ratio set forth below with respect to such
period:

Period

 

Ratio

 

Effective Date to December 31, 2007

 

4.25 to 1.00

 

January 1, 2008 and thereafter

 

4.00 to 1.00

 

 


SECTION 7.03         TOTAL FUNDED DEBT TO EBITDA RATIO.

Borrower shall not permit the Total Funded Debt to EBITDA Ratio at any time to
be greater than 4.75 to 1.00; provided that from and after the Adjustment Date,
Borrower shall not permit the Total Funded Debt to EBITDA Ratio at any time
during each period set forth below to be greater than the ratio set forth below
with respect to such period:

Period

 

Ratio

 

Adjustment Date to and including June 30, 2009

 

4.00 to 1.00

 

July 1, 2009 and thereafter

 

3.75 to 1.00

 

 


SECTION 7.04         ASSET COVERAGE RATIO.

Borrower shall not permit the Asset Coverage Ratio as of the last day of each
fiscal quarter to be less than 1.25 to 1.00.


SECTION 7.05         NO LIENS.


(A)           BORROWER SHALL NOT AND SHALL NOT PERMIT ANY SUBSIDIARY GUARANTOR
OR ANY CHARTERER OF THE POOL VESSELS OR ANY OF THEM TO CREATE, ASSUME OR SUFFER
TO EXIST ANY LIEN OF ANY KIND UPON (I) THE COLLATERAL EXCEPT FOR (A) LIENS IN
FAVOR OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE, (B) PERMITTED
LIENS AND (C) IN THE EVENT SUCH LIENS ARE GRANTED TO SECURE THE BRIDGE LOAN
PURSUANT TO THE TERMS OF THE BRIDGE LOAN AGREEMENT, PERMITTED BRIDGE LOAN LIENS
OR (II) ANY OF BORROWER’S OR ANY SUBSIDIARY GUARANTOR’S ACCOUNTS RECEIVABLE
EXCEPT FOR (A) LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL
TRUSTEE, (B) PERMITTED LIENS AND LIENS OF THE TYPE DESCRIBED IN THE DEFINITION
OF “PERMITTED LIENS” IN RESPECT OF ALL VESSELS OWNED BY BORROWER OR ANY DIRECT
OR INDIRECT SUBSIDIARY OF BORROWER, (C) ANY LIEN ON ANY PROPERTY OR ASSET OF
BORROWER OR ANY SUBSIDIARY GUARANTOR EXISTING ON THE EFFECTIVE DATE AND SET
FORTH ON SCHEDULE 7.05, PROVIDED THAT (1) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSET OF BORROWER OR ANY SUBSIDIARY GUARANTOR AND (2) SUCH LIEN
SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE EFFECTIVE DATE AND
ANY EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF, (D) PERMITTED BRIDGE LOAN LIENS AND ANY
SECOND-PRIORITY LIEN SECURING INDEBTEDNESS PERMITTED BY SECTION 7.12(A) THE
PROCEEDS OF WHICH ARE USED TO REPAY IN WHOLE OR IN PART THE BRIDGE LOAN AND THE
TRANCHE B LOANS, AND (E) LIENS ON CHARTERS, CHARTER HIRE, FREIGHTS OR EARNINGS
WITH RESPECT TO ANY VESSEL (OTHER THAN A POOL VESSEL) GRANTED IN CONNECTION WITH
THE GRANTING OF A PREFERRED MORTGAGE ON ANY SUCH VESSEL AFTER THE EFFECTIVE
DATE.

84


--------------------------------------------------------------------------------



(B)           PRIOR TO THE REPAYMENT IN FULL OF THE BRIDGE LOAN AND THE
REPAYMENT IN FULL OF THE TRANCHE B LOANS AND THE TERMINATION OF THE TRANCHE B
COMMITMENTS, BORROWER SHALL NOT AND SHALL NOT PERMIT ANY SUBSIDIARY GUARANTOR OR
ANY CHARTERER OF ANY VESSELS OR ANY OF THEM TO CREATE, ASSUME OR SUFFER TO EXIST
ANY LIEN OF ANY KIND UPON ANY OF BORROWER’S OR ANY SUBSIDIARY GUARANTOR’S
PROPERTY OR ASSETS (INCLUDING, WITHOUT LIMITATION, ACCOUNTS RECEIVABLE AND ANY
VESSEL NOT INCLUDED AS A POOL VESSEL) EXCEPT FOR:

(I)            LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL
TRUSTEE;

(II)           PERMITTED LIENS AND LIENS OF THE TYPE DESCRIBED IN THE DEFINITION
OF “PERMITTED LIENS” IN RESPECT OF ALL VESSELS OWNED BY BORROWER OR ANY DIRECT
OR INDIRECT SUBSIDIARY OF BORROWER;

(III)          LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR
IMPROVED BY BORROWER OR ANY SUBSIDIARY GUARANTOR, PROVIDED THAT (A) SUCH LIENS
SECURE INDEBTEDNESS PERMITTED BY CLAUSE (VI) OF SECTION 7.12(A), (B) SUCH LIENS
AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 90 DAYS
AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT,
(C) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (D) SUCH LIEN SHALL
NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF BORROWER OR ANY SUBSIDIARY
GUARANTOR;

(IV)          ANY LIEN ON ANY PROPERTY OR ASSET OF BORROWER OR ANY SUBSIDIARY
GUARANTOR EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON SCHEDULE 7.05,
PROVIDED THAT (A) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF
BORROWER OR ANY SUBSIDIARY GUARANTOR AND (B) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE EFFECTIVE DATE AND ANY EXTENSIONS, RENEWALS
AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF; AND

(V)           PERMITTED BRIDGE LOAN LIENS AND ANY SECOND-PRIORITY LIEN SECURING
INDEBTEDNESS PERMITTED BY SECTION 7.12(A) THE PROCEEDS OF WHICH ARE USED TO
REPAY IN WHOLE OR IN PART THE BRIDGE LOAN AND THE TRANCHE B LOANS.


SECTION 7.06         NO CHANGES IN BORROWER.  BORROWER SHALL NOT (A) MATERIALLY
CHANGE ITS BUSINESS; (B) CHANGE THE FORM OF ORGANIZATION OF ITS BUSINESS; OR
(C) WITHOUT THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT,
CHANGE ITS NAME OR JURISDICTION OR ORGANIZATION.


SECTION 7.07         NO DISPOSITION OF ASSETS.

Without the prior written consent of Lenders (which shall not be unreasonably
withheld), Borrower shall not, and shall not permit any Subsidiary Guarantor to,
directly or indirectly sell, lease (other than a charter of a Pool Vessel
permitted under the Mortgage), transfer, assign, abandon, exchange or otherwise
relinquish possession or dispose of any part of the Collateral or any material
portion of its other assets (other than (i) Collateral or other assets that are
obsolete or worn out, or equipment disposed of, if worn out, and replaced with
equipment of the same or better quality and value, in the ordinary course of
business, (ii) sales, leases, transfers,

85


--------------------------------------------------------------------------------


assignments, abandonments, exchanges, relinquishments of possession or
dispossessions of Collateral or other assets having an aggregate value not to
exceed $1,000,000 during the term hereof), (iii) the Phase Two Transactions and
(iv) after the consummation of the Phase Two Transactions, in connection with
the dissolution by Borrower of Diving, Interisland, Tow Boat and Marine
Logistics, Inc. (as each such Subsidiary shall have been converted to a limited
liability company)).


SECTION 7.08         FUNDAMENTAL CHANGES.


(A)           BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY GUARANTOR
TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON
TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE
DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, OR ALL OR SUBSTANTIALLY ALL OF THE STOCK OF ANY
OF ITS SUBSIDIARIES (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED), OR
LIQUIDATE OR DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER
GIVING EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; PROVIDED
(I) ANY PERSON MAY MERGE INTO BORROWER IN A TRANSACTION IN WHICH BORROWER IS THE
SURVIVING CORPORATION, (II) ANY PERSON MAY MERGE INTO  ANY SUBSIDIARY IN A
TRANSACTION IN WHICH THE SURVIVING ENTITY IS A SUBSIDIARY, (III) ANY SUBSIDIARY
GUARANTOR MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS ASSETS TO
BORROWER OR TO ANOTHER SUBSIDIARY GUARANTOR, (IV) ANY SUBSIDIARY GUARANTOR
(INCLUDING, WITHOUT LIMITATION, AFTER THE CONSUMMATION OF THE PHASE TWO
TRANSACTIONS, DIVING, INTERISLAND, TOW BOAT AND MARINE LOGISTICS, INC. (AS EACH
SUCH SUBSIDIARY SHALL HAVE BEEN CONVERTED TO A LIMITED LIABILITY COMPANY)) MAY
LIQUIDATE OR DISSOLVE IF BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION
OR DISSOLUTION IS IN THE BEST INTERESTS OF BORROWER AND IS NOT MATERIALLY
DISADVANTAGEOUS TO LENDERS AND (V) THE CREDIT PARTIES MAY CONSUMMATE THE PHASE
TWO TRANSACTION.


(B)           BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY BORROWER, OR RELATED TO ITS SUBSIDIARIES ON THE DATE OF EXECUTION
OF THIS AGREEMENT.


SECTION 7.09         TRANSACTIONS WITH AFFILIATES.

Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among Borrower and its Subsidiaries
not involving any other Affiliate (c)  any transaction permitted by Section 7.08
hereof and (d) the Phase Two Transactions; provided that the foregoing
provisions of this Section 7.09 shall not prohibit any such Person from
declaring or paying any lawful Distributions so long as, after giving effect
thereto, no Default shall have occurred and be continuing.  No funds provided by
Lenders to Borrower hereunder shall be employed for purposes other than
corporate purposes of Borrower and for use in Borrower’s business.

86


--------------------------------------------------------------------------------



SECTION 7.10         RESTRICTIVE AGREEMENTS.

Borrower will not, and will not permit any Subsidiary Guarantor to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Borrower or any Subsidiary Guarantor to create, incur or permit to
exist any Lien upon any of its property or assets, which restriction (or
condition) is more restrictive, in substance, than the restrictions in
Section 7.05 hereof, or (b) the ability of any Subsidiary Guarantor to pay
Distributions or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to Borrower or any other Subsidiary
or to guaranty Indebtedness of Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of this Section shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of this Section shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.


SECTION 7.11         LIMITATIONS ON ADVANCES AND DISTRIBUTIONS.

Borrower shall not make distributions to any limited or general partner of
Borrower during the continuance of an Event of Default if, following the
occurrence of such Event of Default, Lenders send a notice to Borrower asserting
or confirming such Event of Default (regardless of whether any notice shall have
been required to create such Event of Default in any case).  Borrower shall not
make any loans or advances to any Affiliate or related Persons of Borrower,
except K-Sea, any Excluded Subsidiary and any Subsidiary Guarantor; provided
that, (i) except for the loan described in clause (ii) of this proviso, the
aggregate outstanding amount of all such loans and advances to the Excluded
Subsidiaries shall not exceed $2,000,000 at any one time and (ii) Borrower may
make a loan to K-Sea Canada Corp. in a principal amount not to exceed
$13,100,000.


SECTION 7.12         LIMITATIONS ON OTHER INDEBTEDNESS.


(A)           PRIOR TO THE REPAYMENT IN FULL OF THE BRIDGE LOAN AND THE
REPAYMENT IN FULL OF THE TRANCHE B LOANS AND THE TERMINATION OF THE TRANCHE B
COMMITMENTS, BORROWER SHALL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS, EXCEPT:

(I)            INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

(II)           INDEBTEDNESS UNDER THE BRIDGE LOAN AGREEMENT, INCLUDING ANY
EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE

87


--------------------------------------------------------------------------------


OUTSTANDING PRINCIPAL AMOUNT THEREOF AND ARE OTHERWISE ON TERMS AND CONDITIONS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

(III)          INDEBTEDNESS CONSTITUTING AN EXTENSION, RENEWAL OR REPLACEMENT OF
THE TRANCHE B LOANS THAT DOES NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF AND IS OTHERWISE ON TERMS AND CONDITIONS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;

(IV)          SUBORDINATED INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED TO REPAY
THE BRIDGE LOAN OR THE TRANCHE B LOANS;

(V)           INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON
SCHEDULE 7.12, INCLUDING ANY EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY SUCH
INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

(VI)          INDEBTEDNESS INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR
IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS,
AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH
ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF
(AND NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION), AND EXTENSIONS, RENEWALS
AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, PROVIDED THAT (I) SUCH INDEBTEDNESS IS INCURRED PRIOR
TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT, (II) SUCH INDEBTEDNESS DOES NOT EXCEED THE COST OF
ACQUIRING, CONSTRUCTING OR IMPROVING SUCH ASSETS, (III) BOTH BEFORE AND AFTER
GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND (IV) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (D) SHALL NOT EXCEED $10,000,000 AT ANY
TIME OUTSTANDING; AND

(VII)         INDEBTEDNESS OF A SUBSIDIARY TO ANY OTHER SUBSIDIARY AND OF ANY
SUBSIDIARY TO BORROWER.


(B)           PRIOR TO THE REPAYMENT IN FULL OF THE BRIDGE LOAN AND THE
REPAYMENT IN FULL OF THE TRANCHE B LOANS AND THE TERMINATION OF THE TRANCHE B
COMMITMENTS, BORROWER SHALL NOT, AND IT WILL NOT PERMIT ANY SUBSIDIARY TO, (I)
ISSUE ANY PREFERRED EQUITY SECURITIES (OTHER THAN ISSUANCES OF PREFERRED EQUITY
SECURITIES THE NET PROCEEDS FROM WHICH SHALL BE USED TO REPAY THE BRIDGE LOAN OR
THE TRANCHE B LOANS) OR (II) BE OR BECOME LIABLE IN RESPECT OF ANY OBLIGATION
(CONTINGENT OR OTHERWISE) TO PURCHASE, REDEEM, RETIRE, ACQUIRE OR MAKE ANY OTHER
PAYMENT IN RESPECT OF ANY SHARES OF EQUITY SECURITIES OF BORROWER OR ANY
SUBSIDIARY OR ANY OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE ANY SUCH SHARES OF
EQUITY SECURITIES.


SECTION 7.13         LIMITATION ON INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND
ACQUISITIONS.

Prior to the repayment in full of the Bridge Loan and the repayment in full of
the Tranche B Loans and the termination of the Tranche B Commitments, Borrower
shall not, and shall not permit any of the Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger) any Capital Stock, evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances

88


--------------------------------------------------------------------------------


to, Guarantee any obligations of, or make or permit to exist any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions (including pursuant to any merger))
any assets of any other Person constituting a business unit, or purchase, hold
or acquire any “derivative” (other than a Hedging Agreement entered in to with
any Lender (or any Affiliate thereof) as a counterparty permitted hereby),
except:


(A)           AS PERMITTED BY SECTIONS 7.15 AND 7.16;


(B)           INVESTMENTS EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON
SCHEDULE 7.13;


(C)           INVESTMENTS MADE BY BORROWER IN THE CAPITAL STOCK OF ITS
SUBSIDIARIES AND INVESTMENTS MADE BY A SUBSIDIARY IN THE CAPITAL STOCK OF ANY
OTHER SUBSIDIARY; AND


(D)           INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO SECTION 7.12.


SECTION 7.14         LIMITATIONS ON NEGATIVE PLEDGE.

Borrower shall not suffer to exist in favor of any Person other than
Administrative Agent, the Collateral Trustee and the Lenders any agreement
prohibiting Borrower or any Subsidiary from entering into or suffering to exist
any agreement that prohibits or conditions the creation or assumption of any
Lien upon any of its property or assets except those in favor of such Person
(any such agreement, a “Negative Pledge”).  The forgoing shall not apply to (i)
customary restrictions and conditions contained in agreements relating the sale
of a Subsidiary pending such sale, provided such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (ii) customary restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted to be incurred hereunder if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness or (iii) customary provisions in leases and other contracts
restricting the assignment thereof.


SECTION 7.15         ACQUISITIONS.

Borrower shall not, and shall not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger) any capital stock or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions (including pursuant to any merger)) any assets of any
other Person constituting a business unit, except (a) as permitted by Section
7.16 and (b) Permitted Acquisitions by Borrower or any Subsidiary; provided that
Borrower shall have delivered to the Administrative Agent and the Lenders not
less than 15 Business Days prior to the consummation of any such Permitted
Acquisition a certificate of a Financial Officer of Borrower in form and
substance satisfactory to the Administrative Agent evidencing projected pro
forma compliance with Sections 7.01, 7.02, 7.03 and 7.04 after giving effect to
such Permitted Acquisition for the period from the date of such Permitted
Acquisition to the Maturity Date.

89


--------------------------------------------------------------------------------



SECTION 7.16         PARTNERSHIPS, JOINT VENTURES.

Borrower shall not, and shall not permit any of its Subsidiaries to, become a
general partner in any general or limited partnership or joint venture, except
with respect to any purchase or other acquisition of any capital stock or other
ownership or profit interest, warrants, rights, options, obligations or other
securities of any Person, any capital contribution to such Person or any other
investment in such Person which individually or in the aggregate with all such
other investments during the term hereof shall not exceed $20,000,000.


SECTION 7.17         CAPITAL EXPENDITURES.

Borrower shall not make or become obligated to make, and shall not permit any of
its Subsidiaries to make or become obligated to make, Capital Expenditures in
respect of any fiscal year in an amount greater than $75,000,000 in the
aggregate.


SECTION 7.18         PREPAYMENTS OF INDEBTEDNESS.

Borrower shall not, and shall not permit any Subsidiary to, prepay or obligate
itself to prepay any Indebtedness, except (i) Indebtedness under the Loan
Documents, (ii) Indebtedness under the Bridge Loan Agreement and (iii)
refinancing on terms equal or more favorable to Borrower of Indebtedness set
forth on Schedule 7.12.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


SECTION 8.01         EVENTS OF DEFAULT.

Each of the following events shall constitute “Events of Default”:


(A)           BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF OR INTEREST ON ANY
LOAN OR ANY FEE, EXPENSES OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT, WHEN
AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF TWO (2) BUSINESS DAYS;


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF BORROWER OR ANY SUBSIDIARY (I) IN THIS AGREEMENT OR ANY AMENDMENT OR
MODIFICATION HEREOF, SHALL PROVE TO HAVE BEEN INCORRECT WHEN MADE OR INCORRECT
IN ANY MATERIAL RESPECT WHEN DEEMED MADE OR (II) IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION
WITH THIS AGREEMENT OR ANY AMENDMENT OR MODIFICATION THEREOF, SHALL PROVE TO
HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;


(C)           BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION
OR AGREEMENT CONTAINED IN SECTIONS 6.04, 6.05, 6.06(A), 6.08, 6.10, 6.11, 6.12,
6.14, 7.01, 7.02, 7.03, 7.04, 7.10 OR 7.18 HEREOF;

90


--------------------------------------------------------------------------------



(D)           BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION
OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE
(A) OR (C) OF THIS SECTION 8.01), AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR
A PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT
TO BORROWER;


(E)           ANY CREDIT PARTY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE AND AFTER ANY
APPLICABLE GRACE AND/OR NOTICE PERIOD;


(F)            ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD AND/OR NOTICE
PERIOD) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (F) SHALL NOT APPLY
TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE,
TRANSFER OR TOTAL LOSS OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;


(G)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF ANY CREDIT PARTY OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS
ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY CREDIT
PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR SIXTY (60) DAYS OR AN
ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


(H)           ANY CREDIT PARTY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR
FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW
NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED
IN CLAUSE (G) OF THIS SECTION 8.01, (III) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS
ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING;


(I)            ANY CREDIT PARTY SHALL BECOME UNABLE, ADMIT IN WRITING OR FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


(J)            ONE OR MORE JUDGMENTS (EXCLUDING ONLY THE COVERED AMOUNTS OF
INSURED CLAIMS, EXCLUSIVE OF DEDUCTIBLES AND EXCESS LIABILITY BEYOND COVERAGE
LIMITS AND PROVIDED THAT UNDERWRITERS HAVE NOT RAISED DEFENSES TO COVERAGE) FOR
THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $1,000,000.00 SHALL BE
RENDERED AGAINST ANY CREDIT PARTY OR ANY COMBINATION THEREOF AND THE SAME SHALL
REMAIN UNDISCHARGED FOR A PERIOD OF THIRTY (30) CONSECUTIVE DAYS

91


--------------------------------------------------------------------------------



DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE
LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF SUCH
CREDIT PARTY TO ENFORCE ANY SUCH JUDGMENT AND EITHER (I) ENFORCEMENT PROCEEDINGS
SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON ANY SUCH JUDGMENT OR ORDER, OR
(II) THERE SHALL BE A PERIOD OF TEN (10) CONSECUTIVE DAYS AFTER ENTRY THEREOF
DURING WHICH A STAY OF ENFORCEMENT OF ANY SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL, OR OTHERWISE, SHALL NOT BE IN EFFECT; PROVIDED THAT ANY SUCH
JUDGMENT OR ORDER SHALL NOT GIVE RISE TO AN EVENT OF DEFAULT UNDER THIS
SUBSECTION (J) IF AND FOR SO LONG AS AND TO THE EXTENT OF (A) THE AMOUNT OF SUCH
JUDGMENT OR ORDER IS COVERED BY A VALID AND BINDING POLICY OF INSURANCE BETWEEN
THE DEFENDANT AND THE INSURER COVERING FULL PAYMENT THEREOF, AND (B) SUCH
INSURER HAS BEEN NOTIFIED, AND HAS NOT DISPUTED THE CLAIM FOR PAYMENT, OF THE
AMOUNT OF SUCH JUDGMENT OR ORDER;


(K)           AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(L)            A CHANGE IN CONTROL SHALL HAVE OCCURRED;


(M)          EXCEPT IN CONNECTION WITH THE PHASE TWO TRANSACTIONS, BORROWER,
K-SEA OR ANY SUBSIDIARY GUARANTOR IS DISSOLVED OR OTHERWISE FAILS TO MAINTAIN
ITS EXISTENCE IN GOOD STANDING, OR THE USUAL BUSINESS OF BORROWER CEASES OR IS
SUSPENDED;


(N)           EXCEPT FOR SPECIFIC MATTERS DISCLOSED IN WRITING TO THE LENDERS
PRIOR TO THE EFFECTIVE DATE, ANY INDICTMENT OCCURRING AFTER THE EFFECTIVE DATE,
OF BORROWER UNDER ANY CRIMINAL STATUTE, INCLUDING OPA OR ANY SIMILAR
ENVIRONMENTAL LAW, OR COMMENCEMENT OF CRIMINAL PROCEEDINGS AGAINST BORROWER,
PURSUANT TO WHICH STATUTE OR PROCEEDING THE PENALTIES OR REMEDIES SOUGHT OR
AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF BORROWER AND SUCH
PROCEEDINGS SHALL CONTINUE FOR MORE THAN 30 DAYS.  FOR ISSUES RELATING TO OPA OR
SIMILAR ENVIRONMENTAL LAWS, THE LENDERS AGREE THAT AN EVENT OF DEFAULT SHALL NOT
BEE DEEMED TO HAVE OCCURRED PRIOR TO THE DATE ON WHICH BORROWER RECEIVES NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT;


(O)           A MORTGAGE EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
UNDER AND AS DEFINED IN THE MORTGAGE;


(P)           RECEIPT BY THE LENDERS OF THEIR FIRST NOTICE OF AN OIL SPILL OR
DISCHARGE OR A HAZARDOUS DISCHARGE OR AN ENVIRONMENTAL ACTION, IN EACH CASE OF A
MATERIAL NATURE, FROM A SOURCE OTHER THAN BORROWER, WHERE THE LENDERS DO NOT
RECEIVE NOTICE (WHICH MAY BE GIVEN IN ORAL FORM, PROVIDED THAT SUCH ORAL NOTICE
IS FOLLOWED WITH ALL DUE DISPATCH BY WRITTEN NOTICE GIVEN BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED) OF SUCH HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT
FROM BORROW WITHIN TWO (2) BUSINESS DAYS OF THE TIME THE LENDERS FIRST RECEIVE
SAID NOTICE FROM A SOURCE OTHER THAN BORROWER, OR ACTION BY ANY FEDERAL, STATE,
OR LOCAL AGENCY TO FORECLOSE A LIEN UPON ANY OR ALL OF THE ASSETS, EQUIPMENT,
PROPERTY, LEASEHOLDS OR OTHER FACILITIES OF BORROWER (INCLUDING, BUT NOT LIMITED
TO, THE POOL VESSELS OR THE OTHER COLLATERAL) BY REASON OF THE OCCURRENCE OF A
HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT;

92


--------------------------------------------------------------------------------



(Q)           A CHANGE OCCURS IN THE FINANCIAL CONDITION OF BORROWER OR K-SEA
WHICH IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE COLLATERAL OR
BORROWER’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER;


(R)            BREACH BY K-SEA OF THE PARENT GUARANTY;


(S)           BREACH BY ANY SUBSIDIARY OF BORROWER OF ITS SUBSIDIARY GUARANTY;


(T)            ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT AFTER DELIVERY
THEREOF SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON OR ENFORCEABLE
AGAINST ANY CREDIT PARTY WHICH IS PARTY TO IT, OR ANY SUCH CREDIT PARTY SHALL SO
STATE IN WRITING;


(U)           BORROWER SHALL HAVE GRANTED ANY SECURITY INTEREST IN ANY OF THE
OUTSTANDING COLLATERAL UNDER THIS AGREEMENT TO ANY PERSON OTHER THAN (I) A
LENDER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE AND (II) KBCM BRIDGE
LLC AS ADMINISTRATIVE AGENT AND COLLATERAL TRUSTEE UNDER THE BRIDGE LOAN
AGREEMENT;


(V)           EXCEPT IN CONNECTION WITH THE PHASE TWO TRANSACTIONS, ANY
ORGANIZATIONAL DOCUMENT OF BORROWER OR ANY GUARANTOR SHALL BE AMENDED, REVOKED
OR RESCINDED IN ANY MATERIAL WAY WITHOUT THE PRIOR WRITTEN CONSENT OF LENDERS;


(W)          A PROCEEDING SHALL HAVE BEEN COMMENCED ON BEHALF OF THE UNITED
STATES TO EFFECT THE FORFEITURE OF ANY OF THE POOL VESSELS OR ANY NOTICE SHALL
HAVE BEEN ISSUED ON BEHALF OF THE UNITED STATES OF THE SEIZURE OF ANY OF THE
POOL VESSELS AND SUCH FORFEITURE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


(X)            ANY CREDIT PARTY WHICH OWNS A POOL VESSEL SHALL LOSE ITS STATUS
AS A CITIZEN OF THE UNITED STATES FOR THE PURPOSE OF OPERATING VESSELS IN THE
COASTWISE TRADE IN ACCORDANCE WITH CHAPTER 505 OF TITLE 46, UNITED STATES CODE;
OR


(Y)           K-SEA SHALL AT ANY TIME FAIL TO MAINTAIN ITS STATUS AS AN EXEMPT
PARTNERSHIP UNDER SECTION 7704(C) OF THE CODE.


SECTION 8.02         REMEDIES.

Upon the occurrence of an Event of Default, or at any time thereafter during the
continuance thereof, the Administrative Agent (i) shall at the request, or may
with the consent, of the Required Lenders, by notice to Borrower, declare all of
the Commitments of each Lender and of the L/C Issuer to issue Letters of Credit,
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to Borrower, declare the Notes, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Notes, all such interest and all such other amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Borrower and (B) by notice to each party required under the terms of any
agreement in support of which a Standby Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided, however, in the

93


--------------------------------------------------------------------------------


case of an Event of Default specified in Section 8.01(g) or 8.01(h), (x) the
obligation of each Lender to make Loans and of the L/C Issuer to issue Letters
of Credit shall automatically be terminated and (y) the Notes, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by Borrower.

In the event that the Loans, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents shall have been declared due and
payable pursuant to the provisions of this Section 8.02, (i) the Administrative
Agent and the Collateral Trustee (A) upon the direction of the Required Lenders,
shall proceed to enforce the rights of the holders of the Notes and the
Reimbursement Obligations by suit in equity, action at law and/or other
appropriate proceedings, whether for payment or the specific performance of any
covenant or agreement contained in the Loan Documents and (B) may exercise any
and all rights and remedies provided to the Administrative Agent or the
Collateral Trustee by the Loan Documents and (ii) Borrower shall deposit in the
Cash Collateral Account Cash Collateral in an amount equal to the Letter of
Credit Exposure.  Except as otherwise expressly provided in the Loan Documents,
Borrower expressly waives presentment, demand, protest and all other notices of
any kind in connection with the Loan Documents.  Borrower hereby further
expressly waives and covenants not to assert any appraisement, valuation, stay,
extension, redemption or similar laws, now or at any time hereafter in force
which might delay, prevent or otherwise impede the performance or enforcement of
any Loan Document.


SECTION 8.03         LENDERS’ CURE OF THIRD PARTY AGREEMENT DEFAULT.

The Administrative Agent (at the instruction of the Lenders) or any Lender may,
at its option, cure any default by Borrower under any agreement with a third
party or pay or bond on appeal any judgment entered against Borrower, discharge
taxes, Liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and pay any amount, incur any expense or
perform any act which, in such Lender’s sole judgment, is necessary or
appropriate to preserve, protect, insure, maintain, or realize upon the
Collateral.  The Administrative Agent and the Lenders may charge Borrower’s Loan
Account for any amounts so expended, such amounts to be repayable by Borrower on
demand.  Neither the Administrative Agent nor the Lenders shall be under any
obligation to effect such cure, payment, bonding or discharge, and shall not, by
doing so, be deemed to have assumed any obligation or liability of Borrower.


ARTICLE IX


THE AGENTS


SECTION 9.01         AUTHORIZATION AND ACTION.


(A)           EACH LENDER HEREBY APPOINTS THE ADMINISTRATIVE AGENT AS SUCH AND
AS “COLLATERAL TRUSTEE” UNDER THE MORTGAGES AND AUTHORIZES IT TO TAKE SUCH
ACTION AS AGENT AND AS “COLLATERAL TRUSTEE” ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AND DISCRETION UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(INCLUDING THE MORTGAGES) AS ARE DELEGATED TO IT BY THE

94


--------------------------------------------------------------------------------



TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE
REASONABLY INCIDENTAL THERETO.  KEYBANK HEREBY ACCEPTS ITS APPOINTMENT AS
ADMINISTRATIVE AGENT AND AS COLLATERAL TRUSTEE.  THE ADMINISTRATIVE AGENT SHALL
HAVE NO DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SHALL NOT BE A FIDUCIARY FOR ANY
LENDER.


(B)           AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OR COLLECTION OF THE NOTES), THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE
ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE
FULLY PROTECTED IN SO ACTING OR REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF
THE REQUIRED LENDERS, AND SUCH INSTRUCTIONS SHALL BE BINDING UPON ALL LENDERS
AND ALL HOLDERS OF NOTES AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO
SHALL BE BINDING ON ALL THE LENDERS; PROVIDED, HOWEVER, THE ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT EXPOSES THE ADMINISTRATIVE AGENT
TO PERSONAL LIABILITY OR THAT IS CONTRARY TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR APPLICABLE LAW AND EXCEPT FOR ACTION EXPRESSLY REQUIRED BY THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER THE LOAN DOCUMENTS, THE ADMINISTRATIVE
AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN FAILING OR REFUSING TO ACT
HEREUNDER OR THEREUNDER UNLESS IT SHALL BE INDEMNIFIED TO ITS SATISFACTION BY
THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE THAT MAY BE INCURRED BY IT
BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.


SECTION 9.02         AGENT’S RELIANCE, ETC.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent: (a) may treat the payee of any Note as
the holder thereof until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, as provided in Section
10.07; (b) may consult with legal counsel (including counsel for any Credit
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for recitals, any statements, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Loan Document on
the part of any Credit Party or to inspect the property (including the books and
records) of any Credit Party; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by or on
behalf of the proper party or parties; and (g) may employ agents and
attorneys-in-fact and shall not be answerable for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care.

95


--------------------------------------------------------------------------------



SECTION 9.03         KEYBANK AND AFFILIATES.

With respect to its Commitment, the Loans made by it and the Note issued to it,
KeyBank shall have the same rights and powers under the Loan Documents as any
other Lender and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include KeyBank in its individual capacity.  KeyBank and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Credit Party, any of its Subsidiaries and any
Person who may do business with or own securities of any Credit Party or any
such Subsidiary and may accept fees and other consideration from Borrower or its
Affiliates, for services in connection with this Agreement, the other Loan
Documents or otherwise, all as if KeyBank were not the Administrative Agent and
without any duty to account therefor to the Lenders.


SECTION 9.04         LENDER CREDIT DECISION.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements referred to in Section 4.04 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.


SECTION 9.05         INDEMNIFICATION.


(A)           EACH LENDER SEVERALLY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT
(TO THE EXTENT NOT PROMPTLY REIMBURSED BY BORROWER) FROM AND AGAINST SUCH
LENDER’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY TRANSACTION
CONTEMPLATED HEREBY AND THEREBY OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT UNDER ANY OF THE LOAN DOCUMENTS; PROVIDED, HOWEVER, NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
TO THE EXTENT RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF
COUNSEL) PAYABLE BY BORROWER UNDER SECTION 10.06, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY
BORROWER.


(B)           EACH LENDER SEVERALLY AGREES TO INDEMNIFY THE L/C ISSUER (TO THE
EXTENT NOT PROMPTLY REIMBURSED BY BORROWER) FROM AND AGAINST SUCH LENDER’S
RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE

96


--------------------------------------------------------------------------------



IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE L/C ISSUER IN ANY WAY RELATING
TO OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY
THE L/C ISSUER UNDER ANY OF THE LOAN DOCUMENTS; PROVIDED, HOWEVER, NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE L/C ISSUER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE L/C ISSUER
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) PAYABLE BY BORROWER UNDER
SECTION 10.06, TO THE EXTENT THAT THE L/C ISSUER IS NOT PROMPTLY REIMBURSED FOR
SUCH COSTS AND EXPENSES BY BORROWER.


(C)           FOR PURPOSES OF SECTIONS 9.05(A) AND 9.05(B), THE LENDERS’
RESPECTIVE RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED, AT ANY TIME,
ACCORDING TO THE SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOAN
OUTSTANDING AT SUCH TIME AND OWING TO THE LENDERS, (II) THEIR RESPECTIVE
APPLICABLE PERCENTAGE OF THE AGGREGATE LETTER OF CREDIT EXPOSURE OUTSTANDING AT
SUCH TIME AND (III) THEIR RESPECTIVE UNUSED COMMITMENTS AT SUCH TIME; PROVIDED
THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL UNREIMBURSED DRAWINGS UNDER ALL
LETTERS OF CREDIT OWING TO THE L/C ISSUER SHALL BE CONSIDERED TO BE OWED TO THE
LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  IN THE EVENT
THAT ANY LENDER SHALL HAVE FAILED AT ANY TIME TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT OR THE L/C ISSUER ANY AMOUNTS PAYABLE BY SUCH LENDER UNDER
SECTIONS 2.05, 2.13(D) OR 2.14, SUCH LENDER’S COMMITMENT WITH SHALL BE
CONSIDERED TO BE UNUSED FOR PURPOSES OF THIS SECTION 9.05 TO THE EXTENT OF THE
AMOUNT OF NON-PAYMENT.  THE FAILURE OF ANY LENDER TO REIMBURSE THE
ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS THE CASE MAY BE, PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDERS TO THE
ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS THE CASE MAY BE, AS PROVIDED HEREIN
SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO REIMBURSE THE
ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS THE CASE MAY BE, FOR ITS RATABLE
SHARE OF SUCH AMOUNT, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO REIMBURSE THE ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS THE
CASE MAY BE, FOR SUCH OTHER LENDER’S RATABLE SHARE OF SUCH AMOUNT.  WITHOUT
PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENTS OF ANY LENDER HEREUNDER, THE
AGREEMENT AND OBLIGATIONS OF EACH LENDER CONTAINED IN THIS SECTION 9.05 SHALL
SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


SECTION 9.06         SUCCESSOR ADMINISTRATIVE AGENTS.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and Borrower and may be removed at any time with or without cause
by the Required Lenders.  Upon any such resignation or removal, the Required
Lenders shall have the right (subject to the approval of Borrower, such approval
not to be unreasonably withheld or delayed; provided that Borrower shall have no
right of approval if at the applicable time of the proposed appointment any
Event of Default shall have occurred and be continuing) to appoint a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a Lender
which is a commercial bank organized under the laws of the United States or of
any State thereof and

97


--------------------------------------------------------------------------------


having a combined capital and surplus of at least $250,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Loan Documents, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations under this
Agreement and the other Loan Documents.  After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent.  Borrower shall not be
responsible for any costs or expenses arising out of the replacement of the
Administrative Agent pursuant to this Section.

Anything contained in this Section 9.06 to the contrary notwithstanding, no
Person may become a successor Administrative Agent or Collateral Trustee under a
Mortgage unless it is a Coastwise Citizen.  The Administrative Agent (and each
successor Administrative Agent upon becoming Administrative Agent) hereby
represents and warrants that it is a Coastwise Citizen and covenants that it
will maintain its status as a Coastwise Citizen.


SECTION 9.07         EVENTS OF DEFAULT.

The Administrative Agent shall not be deemed to have knowledge of the occurrence
of a Default (other than the non-payment of principal of or interest on Loans)
unless the Administrative Agent has received notice from a Lender or Borrower
specifying such Default and stating that such notice is a “Notice of Default”. 
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give notice thereof to
the Lenders (and shall give each Lender notice of each such non-payment).  The
Administrative Agent shall (subject to Section 9.01(b) hereof) take such action
with respect to such Default as shall be directed by the Required Lenders.


SECTION 9.08         PAYMENTS.


(A)           A PAYMENT BY BORROWER TO THE ADMINISTRATIVE AGENT HEREUNDER OR ANY
OF THE OTHER LOAN DOCUMENTS FOR THE ACCOUNT OF ANY LENDER SHALL CONSTITUTE A
PAYMENT TO SUCH LENDER.  THE ADMINISTRATIVE AGENT AGREES PROMPTLY TO DISTRIBUTE
TO EACH LENDER SUCH LENDER’S PRO RATA SHARE OF PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS.


(B)           IF IN THE OPINION OF THE ADMINISTRATIVE AGENT THE DISTRIBUTION OF
ANY AMOUNT RECEIVED BY IT IN SUCH CAPACITY HEREUNDER, UNDER THE NOTES OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS MIGHT INVOLVE IT IN LIABILITY, IT MAY REFRAIN
FROM MAKING DISTRIBUTION UNTIL ITS RIGHT TO MAKE DISTRIBUTION SHALL HAVE BEEN
ADJUDICATED BY A COURT OF COMPETENT JURISDICTION.  IF A COURT OF COMPETENT
JURISDICTION SHALL ADJUDGE THAT ANY AMOUNT RECEIVED AND DISTRIBUTED BY THE
ADMINISTRATIVE AGENT IS TO BE REPAID, EACH PERSON TO WHOM ANY SUCH DISTRIBUTION
SHALL HAVE BEEN MADE SHALL EITHER REPAY TO THE ADMINISTRATIVE AGENT ITS
PROPORTIONATE SHARE OF THE AMOUNT SO

98


--------------------------------------------------------------------------------



ADJUDGED TO BE REPAID OR SHALL PAY OVER THE SAME IN SUCH MANNER AND TO SUCH
PERSONS AS SHALL BE DETERMINED BY SUCH COURT.


SECTION 9.09         ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.


(A)           IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY,
LIQUIDATION, BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR
OTHER JUDICIAL, ADMINISTRATIVE OR LIKE PROCEEDING OR ANY ASSIGNMENT FOR THE
BENEFIT OF CREDITORS RELATIVE TO BORROWER OR ANY OF ITS SUBSIDIARIES, THE
ADMINISTRATIVE AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF EITHER FACILITY
OR ANY UNPAID REIMBURSEMENT OBLIGATION UNDER ANY OUTSTANDING LETTERS OF CREDIT
SHALL THEN BE DUE AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE
AND IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND
ON BORROWER) SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH
PROCEEDING, UNDER ANY SUCH ASSIGNMENT OR OTHERWISE:

(I)            TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE FACILITY OR ANY UNPAID
REIMBURSEMENT OBLIGATION UNDER ANY OUTSTANDING LETTERS OF CREDIT AND ALL OTHER
OBLIGATIONS OF BORROWER THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.09 AND
10.06) ALLOWED IN SUCH PROCEEDING OR UNDER ANY SUCH ASSIGNMENT; AND

(II)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME.


(B)           ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY SUCH PROCEEDING OR UNDER ANY SUCH
ASSIGNMENT IS HEREBY AUTHORIZED BY EACH LENDER TO MAKE SUCH PAYMENTS TO THE
ADMINISTRATIVE AGENT AND, IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL
CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO THE LENDERS, NEVERTHELESS TO
PAY TO THE ADMINISTRATIVE AGENT ANY AMOUNT DUE FOR THE REASONABLE COMPENSATION,
EXPENSES, DISBURSEMENTS AND ADVANCES OF THE ADMINISTRATIVE AGENT AND ITS AGENTS
AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE ADMINISTRATIVE AGENT UNDER SECTIONS
2.09 AND 10.06.


(C)           NOTHING CONTAINED HEREIN SHALL AUTHORIZE THE ADMINISTRATIVE AGENT
TO CONSENT TO OR ACCEPT OR ADOPT ON BEHALF OF ANY LENDER ANY PLAN OF
REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION AFFECTING THE OBLIGATIONS
OF BORROWER OWED TO SUCH LENDER OR THE RIGHTS OF ANY LENDER OR TO AUTHORIZE THE
ADMINISTRATIVE AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY LENDER IN ANY SUCH
PROCEEDING OR UNDER ANY SUCH ASSIGNMENT.


SECTION 9.10         AGENTS.

None of the banks or other Persons identified on the cover page of this
Agreement or in the preamble to this Agreement as a “syndication agent”,
“documentation agent” or any similar

99


--------------------------------------------------------------------------------


title shall have any right, power, obligation, liability, responsibility or duty
to any Person under this Agreement, any of the other Loan Documents or
otherwise, other than KeyBank in its capacity as Administrative Agent and
Collateral Trustee under this Agreement and the other Loan Documents and each
Lender in its capacity as a Lender.  Without limiting the foregoing, none of
such banks or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any other such bank or other Person but such banks
or other Persons shall have the benefit of the provisions of Section 9.03.


ARTICLE X


MISCELLANEOUS


SECTION 10.01       NOTICES.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(A)           IF TO BORROWER, TO IT AT:

K-Sea Transportation Partnership L.P.

One Tower Center Boulevard

17th Floor

East Brunswick, New Jersey  08816

Attention:  Chief Financial Officer

Telecopier:  (732) 565-3699

with copies to:

Baker Botts, L.L.P.

One Shell Plaza

910 Louisiana

Houston, Texas  77002

Attention:  Sean Wheeler, Esq.

Telecopier:  (713) 229-5868

and:

Holland & Knight, LLP

195 Broadway

New York, New York  10007

Attention:  Christopher G. Kelly, Esq.

Telecopier:  (212) 385-9010

100


--------------------------------------------------------------------------------


(b)           if to Administrative Agent or Collateral Trustee (including in its
capacity as a Lender), to:

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114

Attention: KCIB Loan Services

Telecopier:  (216) 689-5962

with copies to:

KeyBank National Association

575 Fifth Ave.

38th Floor

New York, New York  10017

Attention:  Steven B. Vitale

Telecopier:  (917) 368-2310

and

Emmet, Marvin & Martin, LLP

120 Broadway

New York, New York 10271

Attention:  Richard S. Talesnick, Esq.

Telecopier:  (212) 238-3100


(C)           IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN THE REGISTER.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.


SECTION 10.02       TERM AND TERMINATION.

The remaining term of this Agreement shall be  from the date hereof until the
seventh Anniversary Date, with respect to the Tranche A Facility; and the term
of this Agreement shall be from the date hereof until the date that is 364 days
after the date hereof, with respect to the Tranche B Facility.  Notwithstanding
the foregoing, Administrative Agent at the request of Required Lenders may
terminate this Agreement immediately upon the occurrence of an Event of
Default.  All Obligations shall become due and payable as of any termination
hereunder and, pending a final accounting, Lenders may withhold any balances in
Borrower’s account (unless supplied with an indemnity satisfactory to such
Lender) to cover all of Borrower’s Obligations, whether absolute or contingent. 
All of Lenders’ rights, Liens and security interests shall continue after any
termination until all Obligations have been paid and satisfied in full.

101


--------------------------------------------------------------------------------



SECTION 10.03       K-SEA AS AGENT FOR BORROWER.

K-Sea shall be deemed the agent of Borrower in any matter arising under this
Agreement and the Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely on the actions and communication, or lack thereof, of K-Sea as
being the actions or communications or lack thereof of Borrower with respect to
this Agreement.


SECTION 10.04       DISCHARGE OF BORROWER.

No termination of this Agreement shall relieve or discharge Borrower of its
Obligations, grants of Collateral, duties and covenants hereunder or otherwise
until such time as all Obligations to the Administrative Agent, the L/C Issuer,
the Collateral Trustee or the Lenders have been indefeasibly paid and satisfied
in full, including, without limitation, the continuation and survival in full
force and effect of all security interests and Liens granted in favor of the
Administrative Agent or the Collateral Trustee in and upon all then existing and
thereafter-arising or acquired Collateral and all warranties and waivers of
Borrower.


SECTION 10.05       WAIVERS; AMENDMENTS.


(A)           NO FAILURE OR DELAY BY ADMINISTRATIVE AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF ADMINISTRATIVE AGENT AND THE LENDERS
HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR
CONSENT TO ANY DEPARTURE BY BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE
UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE MAKING OF A LOAN SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT OR EVENT
OF DEFAULT, REGARDLESS OF WHETHER ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE
HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY BORROWER AND THE REQUIRED LENDERS OR BY BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS; PROVIDED
THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OUTSTANDING
OF ANY LOAN OR REDUCE THE RATE OF INTEREST (EXCEPT IN CONNECTION WITH A WAIVER
OF THE APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES) THEREON, OR
REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, (III) CHANGE THE METHOD OF COMPUTING INTEREST OR FEES UNDER
THE LOAN DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN,
OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(V) CHANGE SECTION 2.13(B) OR

102


--------------------------------------------------------------------------------



2.13(C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED
THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VI) RELEASE ANY COLLATERAL
(EXCEPT INCIDENTAL AMOUNTS AT THE DISCRETION OF ADMINISTRATIVE AGENT OR AS
AGREED TO PURSUANT TO THIS AGREEMENT), (VII) RELEASE ANY GUARANTOR FROM ITS
GUARANTEE, OR LIMIT ITS LIABILITY IN RESPECT OF SUCH GUARANTEE, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (VIII) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; AND, PROVIDED, FURTHER,
THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR
DUTIES OF THE ADMINISTRATIVE AGENT OR THE L/C ISSUER HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS THE CASE MAY
BE.


SECTION 10.06       EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)           BORROWER SHALL PAY (I) ALL REASONABLE ITEMIZED OUT-OF-POCKET
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE AND
THEIR RESPECTIVE AFFILIATES, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE, FILING FEES, SEARCH FEES, APPRAISAL FEES, RECORDING FEES,
FIELD EXAMINATIONS, SYNDICATION EXPENSES, TRAVEL COSTS AND OTHER FEES AND
EXPENSES IN CONNECTION WITH ANY INITIAL SYNDICATION OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSUMMATED), PROVIDED THAT BORROWER SHALL RECEIVE AN
ACCOUNTING OF SUCH FEES, EXPENSES, CHARGES AND DISBURSEMENTS, AND (II) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL
TRUSTEE OR ANY LENDER, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR ANY
LENDER (ACTING UNDER COMMON COUNSEL), IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT, INCLUDING ITS RIGHTS
UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING IN
CONNECTION WITH ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT THEREOF.


(B)           BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE COLLATERAL
TRUSTEE, THE L/C ISSUER AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE (BUT EXCLUDING TAXES, IT BEING UNDERSTOOD AND
AGREED THAT SECTION 2.12 HEREOF SETS FORTH BORROWER’S INDEMNITY OBLIGATIONS WITH
RESPECT TO TAXES), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THIS AGREEMENT OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR THE USE OF THE PROCEEDS THEREFROM, (III) THE FAILURE OF THE ADMINISTRATIVE
AGENT OR THE L/C ISSUER SEEKING INDEMNIFICATION OR OF THE L/C ISSUER TO HONOR A
DEMAND FOR PAYMENT UNDER ANY LETTER OF CREDIT OR GUARANTY THEREOF AS A RESULT OF
ANY ACT OR OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE
JURE OR DE FACTO GOVERNMENT OR GOVERNMENTAL AUTHORITY, IN EACH CASE OTHER THAN
TO THE EXTENT SOLELY AS A RESULT OF THE GROSS

103


--------------------------------------------------------------------------------



NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR THE L/C ISSUER
(AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), (IV) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO BORROWER OR ANY OF ITS SUBSIDIARIES, OR (V) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


(C)           TO THE EXTENT THAT BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE
PAID BY IT TO THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR THE L/C ISSUER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR THE L/C ISSUER, AS THE
CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR THE L/C
ISSUER, AS THE CASE MAY BE, IN ITS CAPACITY AS SUCH.


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN, ANY LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER
WRITTEN DEMAND THEREFOR.  ALL AMOUNTS DUE UNDER PARAGRAPH (A)(I) OF THIS SECTION
THAT ARE NOT PAID PRIOR TO THE EFFECTIVE DATE SHALL BE DUE AND PAYABLE IN FULL
ON THE EFFECTIVE DATE.


(F)            THE INDEMNITEES HEREIN IN THIS SECTION 10.06 SET FORTH ARE IN
ADDITION TO THE OBLIGATIONS OF BORROWER TO PAY INDEMNIFICATION ON ACCOUNT OF
TAXES AND OTHER TAXES, AS PROVIDED IN SECTION 2.12 HEREOF.


SECTION 10.07       SUCCESSORS AND ASSIGNS.


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND EACH LENDER (AND ANY ATTEMPTED
ASSIGNMENT OR TRANSFER BY BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE

104


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF
ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT (I) EXCEPT
IN THE CASE OF AN ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE, EACH OF BORROWER
AND THE ADMINISTRATIVE AGENT MUST GIVE ITS PRIOR WRITTEN CONSENT TO SUCH
ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), (II) EXCEPT IN
THE CASE OF AN ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE OR AN ASSIGNMENT OF
THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT, THE AMOUNT OF
THE COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000.00 AND THE AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT SHALL NOT BE
LESS THAN $5,000,000.00 AFTER THE EFFECTIVENESS OF SUCH ASSIGNMENTS, UNLESS EACH
OF BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, (III) EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND (IV) THE
PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500.00; PROVIDED, FURTHER, THAT ANY CONSENT OF BORROWER OTHERWISE REQUIRED
UNDER THIS PARAGRAPH SHALL NOT BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.  UPON ACCEPTANCE AND RECORDING PURSUANT TO PARAGRAPH (D) OF
THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND
ACCEPTANCE, THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT
OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER
THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE
CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A
PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.10,
2.11, 2.12 AND 10.06 HEREOF), PROVIDED, HOWEVER, NO ASSIGNEE SHALL BE ENTITLED
TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.10, 2.12 OR 10.06(B) HEREOF THAN
THE ASSIGNING LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
INTEREST ASSIGNED TO SUCH ASSIGNEE, UNLESS THE ASSIGNMENT TO SUCH ASSIGNEE IS
MADE WITH BORROWER’S PRIOR WRITTEN CONSENT, IN WHICH BORROWER EXPRESSLY WAIVES
SUCH LIMITATION.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS PARAGRAPH SHALL
BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (E) OF
THIS SECTION.


(C)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.

105


--------------------------------------------------------------------------------



(D)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE PROCESSING AND RECORDATION
FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH
ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT
SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.


(E)           ANY LENDER MAY, WITHOUT THE CONSENT OF BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS
OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE
OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, AND
(III) BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO SECTION 10.05(B) HEREOF THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (F) OF THIS SECTION, BORROWER AGREES THAT
EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.10, 2.11 AND
2.12 HEREOF TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.


(F)            A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.10 OR 2.12 HEREOF THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH BORROWER’S PRIOR WRITTEN CONSENT, IN WHICH BORROWER EXPRESSLY WAIVES SUCH
LIMITATION.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER
SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.12 UNLESS BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF BORROWER, TO COMPLY WITH SECTION 2.12(D) AS THOUGH IT
WERE A LENDER.  SO LONG AS A PARTICIPANT AGREES, SUCH PARTICIPANT SHALL BE BOUND
BY SECTION 2.16 AS IF IT WERE A LENDER IN EACH CASE THEREUNDER.


(G)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY SUCH PLEDGE OR ASSIGNMENT TO A FEDERAL RESERVE BANK,
AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


SECTION 10.08       SURVIVAL.

All covenants, agreements, representations and warranties made by Borrower
herein and

106


--------------------------------------------------------------------------------


in the certificates or other instruments delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.10,
2.11, 2.12 and 10.06 and Article IX hereof shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 10.09       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any Lender constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01 hereof, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.


SECTION 10.10       SEVERABILITY.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.


SECTION 10.11       RIGHT OF SET-OFF.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of Borrower
against any of and all the obligations of Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made

107


--------------------------------------------------------------------------------


any demand under this Agreement and although such obligations may be unmatured. 
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have.


SECTION 10.12       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


(B)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01 HEREOF.  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 10.13       WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

108


--------------------------------------------------------------------------------


INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 10.14       HEADINGS.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


SECTION 10.15       CONFIDENTIALITY.

Each of the Administrative Agent, the Collateral Trustee and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent  required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (provided that, in the case of an
assignee or Participant, or prospective assignee or Participant, which is a
competitor of Borrower, the prior written consent of Borrower shall be required,
which consent shall not be unreasonably withheld, prior to disclosing the
Information thereto), (g) with the consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Collateral Trustee or any Lender on a nonconfidential basis from a source other
than Borrower.  For the purposes of this Section, “Information” means all
information received from Borrower relating to Borrower or its business, other
than any such information that is available to the Administrative Agent, the
Collateral Trustee or any Lender on a nonconfidential basis prior to disclosure
by Borrower; provided that, in the case of information received from Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


SECTION 10.16       INTEREST RATE LIMITATION.

Notwithstanding anything herein to the contrary, if at any time the Interest
Rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under Applicable Law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”), if
any, which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with Applicable Law,

109


--------------------------------------------------------------------------------


the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.


SECTION 10.17       FURTHER ASSURANCES.

At the request of the Administrative Agent or the Lenders, at any time and from
time to time, at Borrower’s sole expense, Borrower shall execute and deliver or
cause to be executed and delivered to the Administrative Agent, such agreements,
documents and instruments, including waivers, consents and subordination
agreements from mortgagees or other holders of security interests or Liens,
landlords or bailees, and do or cause to be done such further acts as the
Administrative Agent, in its reasonable discretion, deems necessary or desirable
to create, preserve, perfect or validate any security interest of the
Administrative Agent or the Collateral Trustee or the priority thereof in the
Collateral and otherwise to effectuate the provisions and purposes of this
Agreement.  Borrower hereby authorizes the Administrative Agent to file
financing statements or amendments against Borrower in favor of the
Administrative Agent with respect to the Collateral, without Borrower’s
signature, and to file as financing statements any carbon, photographic or other
reproductions of this Agreement or any financing statements, signed by
Borrower.  Borrower hereby ratifies and confirms any financing statements
heretofore filed by the Administrative Agent with respect to the Collateral.


SECTION 10.18       JUDGMENT CURRENCY.

Each Credit Party’s obligation hereunder and under the other Loan Documents to
make payment in Dollars, or in the case of Letters of Credit, the applicable
Alternative Currency (in each case, the “Obligation Currency”) shall not be
discharged or satisfied by tender or recovery pursuant to any judgment expressed
in or converted into any currency other than the Obligation Currency, except to
the extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the L/C Issuer or the respective Lender of the full amount
of the Obligation Currency expressed to be payable to the Administrative Agent,
the L/C Issuer or such Lender under this Agreement or the other Loan Documents. 
If for the purpose of obtaining or enforcing judgment against any Credit Party
in any court in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the Dollar Equivalent.  For
purposes of determining the Dollar Equivalent for this Section 10.18, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.


SECTION 10.19       USA PATRIOT ACT NOTICE.

Each of the Administrative Agent and each Lender hereby notifies Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law

110


--------------------------------------------------------------------------------


October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow the Administrative
Agent and such Lender to identify Borrower in accordance with the Patriot Act.

[Signature pages follow.]

111


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

K-SEA OPERATING PARTNERSHIP
L.P., by its general partner K-Sea OLP
GP, LLC, as Borrower

 

 

 

 

 

By:

 /s/ John J. Nicola

 

 

 

Name: John J. Nicola

 

 

Title:   Chief Financial Officer

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
for itself as Lender, and as Administrative
Agent and as Collateral Trustee

 

 

 

 

 

By:

 /s/ Steven B. Vitale

 

 

 

Name: Steven B. Vitale

 

 

Title:   Director

 

K-Sea Amended and Restated Loan and Security Agreement Signature Page


--------------------------------------------------------------------------------


 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Co-Syndication Agent and Lender

 

 

 

 

 

 

 

 

By:

 /s/ Robert W. Hart

 

 

 

Name: Robert W. Hart

 

 

Title:   Senior Vice President

 


--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Co-Syndication Agent and
Lender

 

 

 

 

 

 

 

 

By:

 /s/ Charles J. Margiotti

 

 

 

Name: Charles J. Margiotti

 

 

Title:   Vice President

 


--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA, as
Co-Documentation Agent and Lender

 

 

 

 

 

 

 

 

By:

 /s/ Devon Starks

 

 

 

Name: Devon Starks

 

 

Title:   Senior Vice President

 


--------------------------------------------------------------------------------


 

 

HSBC BANK USA NATIONAL
ASSOCIATION, as Co-Documentation Agent
and Lender

 

 

 

 

 

 

 

 

By:

 /s/ Paulette P. Laurenzi

 

 

 

Name: Paulette P. Laurenzi

 

 

Title:   Senior Vice President

 


--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

By:

 /s/ Stephen Karp

 

 

 

Name: Stephen Karp

 

 

Title:   Vice President

 


--------------------------------------------------------------------------------


SCHEDULE 1.01A

Pool Vessels

VESSEL NAME

 

OFFICIAL NO.

 

REGISTERED OWNER

Double Hull Barges

 

 

 

 

DBL 151

 

641082

 

K-Sea Operating Partnership L.P.

DBL 70

 

540401

 

K-Sea Operating Partnership L.P.

DBL 31

 

1079242

 

K-Sea Operating Partnership L.P.

DBL 32

 

1087118

 

K-Sea Operating Partnership L.P.

DBL 17

 

1065655

 

K-Sea Operating Partnership L.P.

DBL 18

 

1065657

 

K-Sea Operating Partnership L.P.

DBL 19

 

1065658

 

K-Sea Operating Partnership L.P.

DBL 53

 

500121

 

K-Sea Operating Partnership L.P.

DBL 134

 

699977

 

K-Sea Operating Partnership L.P.

Casablanca

 

901203

 

K-Sea Operating Partnership L.P.

Pacific

 

996165

 

K-Sea Transportation LLC

Puget Sounder

 

981972

 

K-Sea Transportation LLC

Sasanoa

 

1110781

 

K-Sea Transportation LLC

Leo

 

1136725

 

K-Sea Transportation LLC

Rigel

 

991836

 

K-Sea Transportation LLC

Na-Kao

 

1174391

 

Smith Maritime LLC

Noa

 

1121896

 

Smith Maritime LLC

Nale

 

1190335

 

Smith Maritime LLC

Ne’ena

 

1163049

 

Smith Maritime LLC

 

 

 

 

 

Single Hull Barges

 

 

 

 

KTC 80

 

643281

 

K-Sea Operating Partnership L.P.

KTC 71

 

563364

 

K-Sea Operating Partnership L.P.

KTC 60

 

630272

 

K-Sea Operating Partnership L.P.

KTC 50

 

555901

 

K-Sea Operating Partnership L.P.

KTC 55

 

544437

 

K-Sea Operating Partnership L.P.

Noho Hele

 

649722

 

K-Sea Transportation LLC

SCT 280

 

587804

 

K-Sea Transportation LLC

 

1


--------------------------------------------------------------------------------


 

SCT 282

 

596502

 

K-Sea Transportation LLC

 

 

 

 

 

Tugs

 

 

 

 

Rebel

 

570047

 

K-Sea Operating Partnership L.P.

Yankee

 

571215

 

K-Sea Operating Partnership L.P.

Viking

 

541711

 

K-Sea Operating Partnership L.P.

Coral Sea

 

550670

 

K-Sea Operating Partnership L.P.

Baltic Sea

 

551908

 

K-Sea Operating Partnership L.P.

Bering Sea

 

569665

 

K-Sea Operating Partnership L.P.

Maryland

 

287444

 

K-Sea Operating Partnership L.P.

Houma

 

528526

 

K-Sea Operating Partnership L.P.

Odin

 

647313

 

K-Sea Operating Partnership L.P.

Taurus

 

602379

 

K-Sea Operating Partnership L.P.

Falcon

 

598501

 

K-Sea Operating Partnership L.P.

Banda Sea

 

504169

 

K-Sea Operating Partnership L.P.

Davis Sea

 

651977

 

K-Sea Operating Partnership L.P.

Norwegian Sea

 

574955

 

K-Sea Operating Partnership L.P.

Sargasso Sea

 

547618

 

K-Sea Operating Partnership L.P.

Timor Sea

 

283906

 

K-Sea Operating Partnership L.P.

Barents Sea

 

570419

 

K-Sea Operating Partnership L.P.

Caspian Sea

 

640953

 

K-Sea Operating Partnership L.P.

Inland Sea

 

1104151

 

K-Sea Operating Partnership L.P.

Labrador Sea

 

1125307

 

K-Sea Operating Partnership L.P.

Nathan E. Stewart

 

1120997

 

K-Sea Operating Partnership L.P.

Pacific Eagle

 

500126

 

K-Sea Transportation LLC

Tiger

 

502116

 

K-Sea Transportation LLC

Pacific Pride

 

583851

 

K-Sea Transportation LLC

Pacific Challenger

 

571631

 

K-Sea Transportation LLC

Pacific Freedom

 

521494

 

K-Sea Transportation LLC

Pacific Raven

 

529686

 

K-Sea Transportation LLC

Paragon

 

596518

 

K-Sea Transportation LLC

Pacific Patriot

 

627416

 

K-Sea Transportation LLC

 

2


--------------------------------------------------------------------------------


 

Sea Hawk

 

589839

 

K-Sea Transportation LLC

Pacific Avenger

 

586202

 

K-Sea Transportation LLC

John Brix

 

293323

 

K-Sea Transportation LLC

Pacific Wolf

 

567630

 

K-Sea Transportation LLC

Altair

 

640948

 

K-Sea Transportation LLC

Na Hoku

 

636961

 

K-Sea Transportation LLC

Nakoa

 

572263

 

K-Sea Transportation LLC

Nokea

 

567629

 

K-Sea Transportation LLC

Jimmy Smith

 

576980

 

Smith Maritime LLC

Nalani

 

640639

 

Smith Maritime LLC

Namahoe

 

1048324

 

Smith Maritime LLC

Niolo

 

653612

 

Smith Maritime LLC

Nakolo

 

557330

 

Smith Maritime LLC

Nohea

 

652801

 

Smith Maritime LLC

Noke

 

1189830

 

Smith Maritime LLC

Naupaka

 

661812

 

K-Sea Hawaii Inc.

 

 

 

 

 

Other

 

 

 

 

Nunui

 

590234

 

Smith Maritime LLC

Nohi

 

664805

 

Smith Maritime LLC

 

3


--------------------------------------------------------------------------------


SCHEDULE 1.01B

Additional Pool Vessels

VESSEL NAME

 

OFFICIAL NO.

 

REGISTERED OWNER

Double Hull Barges

 

 

 

 

Rigel

 

991836

 

K-Sea Transportation LLC

 

 

 

 

 

Single Hull Barges

 

 

 

 

SCT 280

 

587804

 

K-Sea Transportation LLC

SCT 282

 

596502

 

K-Sea Transportation LLC

 

 

 

 

 

Tugs

 

 

 

 

Barents Sea

 

570419

 

K-Sea Operating Partnership L.P.

Caspian Sea

 

640953

 

K-Sea Operating Partnership L.P.

Inland Sea

 

1104151

 

K-Sea Operating Partnership L.P.

Labrador Sea

 

1125307

 

K-Sea Operating Partnership L.P.

Nathan E. Stewart

 

1120997

 

K-Sea Operating Partnership L.P.

Altair

 

640948

 

K-Sea Transportation LLC

 

1


--------------------------------------------------------------------------------


SCHEDULE 1.01C

Phase Two Pool Vessels

VESSEL
NAME

 

OFFICIAL
NO.

 

REGISTERED OWNER

 

POST PHASE TWO
REGISTERED OWNER

Double Hull Barges

 

 

 

 

 

 

Leo

 

1136725

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

Na-Kao

 

1174391

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

Noa

 

1121896

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

Nale

 

1190335

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

Ne’ena

 

1163049

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Single Hull Barges

 

 

 

 

 

 

Noho Hele

 

649722

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

 

 

 

 

 

 

 

Tugs

 

 

 

 

 

 

Jimmy Smith

 

576980

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

Na Hoku

 

636961

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

Nakoa

 

572263

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

Nokea

 

567629

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

Nalani

 

640639

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

Namahoe

 

1048324

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

Niolo

 

653612

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

Naupaka

 

661812

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Hawaii Inc.

Nakolo

 

557330

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

Nohea

 

652801

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

Noke

 

1189830

 

Uaukewai Diving, Salvage and Fishing, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

Nohi

 

664805

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

Nunui

 

590234

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

 

1


--------------------------------------------------------------------------------


SCHEDULE 2.01

Commitments

Lender

 

Tranche A Commitment

 

Tranche B Commitment

 

KeyBank National Association

 

$

37,500,000.00

 

$

20,000,000.00

 

LaSalle Bank National Association

 

$

32,500,000.00

 

$

15,000,000.00

 

Citibank, N.A.

 

$

32,500,000.00

 

$

10,000,000.00

 

Citizens Bank of Pennsylvania

 

$

25,000,000.00

 

-0-

 

HSBC Bank USA National Association

 

$

25,000,000.00

 

-0-

 

Wachovia Bank, National Association

 

$

22,500,000.00

 

-0-

 

Aggregate Commitments

 

$

175,000,000.00

 

$

45,000,000.00

 

 


--------------------------------------------------------------------------------